


Exhibit 10.3


Published CUSIP Number: ____________
TERM LOAN CREDIT AGREEMENT
Dated as of July 10, 2009
among
GLOBAL PAYMENTS INC.
and
GLOBAL PAYMENTS U.K. LTD,
as Borrowers,
BANK OF AMERICA, N.A.,
as Administrative Agent,
and
The Other Lenders Party Hereto




BANC OF AMERICA SECURITIES LLC,
as Sole Lead Arranger and Sole Book Manager
COMPASS BANK,
as Syndication Agent
Toronto Dominion (New York) LLC,
Bank of Tokyo-Mitsubishi UFJ Trust Company,
SunTrust Bank, and
U.S. Bank, N.A.,
as Co-Documentation Agents


TABLE OF CONTENTS (continued)
Section    Page






TABLE OF CONTENTS
Section    Page
ARTICLE I. DEFINITIONS AND ACCOUNTING TERMS    1
1.01
Defined Terms    1

1.02
Other Interpretive Provisions    23

1.03
Accounting Terms    24

1.04
Rounding    24

1.05
Change of Currency    24

1.06
Times of Day    25

ARTICLE II. THE COMMITMENTS AND CREDIT EXTENSIONS    25
2.01
Term Loans.    25

2.02
Borrowings, Conversions and Continuations of Term Loans.    25

2.03
Optional Prepayments    28

2.04
Repayment of Loans    29

2.05
Interest    30

2.06
Fees    30

2.07
Computation of Interest and Fees; Retroactive Adjustments of Applicable
Rate.    30

2.08
Evidence of Debt    31

2.09
Payments Generally; Administrative Agent's Clawback    31

2.10
Sharing of Payments by Lenders    33

2.11
UK Borrower.    34

ARTICLE III. TAXES, YIELD PROTECTION AND ILLEGALITY    35
3.01
Taxes.    35

3.02
Illegality    39

3.03
Inability to Determine Rates    39

3.04
Increased Costs.    40

3.05
Compensation for Losses    42

3.06
Mitigation Obligations; Replacement of Lenders.    42

3.07
Survival    43

ARTICLE IV. CONDITIONS PRECEDENT    43
4.01
Conditions to Effectiveness and Making of Term Loans    43

ARTICLE V. REPRESENTATIONS AND WARRANTIES    45
5.01
Organization; Powers    45

5.02
Authorization; Enforceability    45

5.03
Governmental Approvals; No Conflicts    46

5.04
Financial Condition; No Material Adverse Change.    46

5.05
Properties.    46

5.06
Litigation and Environmental Matters.    46

5.07
Compliance with Laws and Agreements    47

5.08
Investment Company Status    47

5.09
Taxes    47

5.10
ERISA    47

5.11
Subsidiaries    47

5.12
Margin Securities    48

5.13
Disclosure    48

5.14
Taxpayer Identification Number; Other Identifying Information    48

ARTICLE VI. AFFIRMATIVE COVENANTS    48
6.01
Financial Statements and Other Information    48

6.02
Notices of Material Events    50

6.03
Maintenance of Existence    51

6.04
Payment of Obligations    51

6.05
Maintenance of Properties; Insurance    51

6.06
Books and Records; Inspection Rights    51

6.07
Compliance with Laws    52

6.08
Use of Proceeds    52

6.09
Additional Guarantors    52

ARTICLE VII. NEGATIVE COVENANTS    53
7.01
Subsidiary Indebtedness    53

7.02
Liens    54

7.03
Consolidations, Mergers and Sales of Assets    55

7.04
Acquisitions    56

7.05
Swap Agreements    56

7.06
Lines of Business    57

7.07
Transactions with Affiliates    57

7.08
Restrictive Agreements    57

7.09
Accounting Changes    58

7.10
Leverage Ratio    58

7.11
Fixed Charge Coverage Ratio    58

ARTICLE VIII. EVENTS OF DEFAULT AND REMEDIES    58
8.01
Events of Default    58

8.02
Application of Funds    61

ARTICLE IX. ADMINISTRATIVE AGENT    61
9.01
Appointment and Authority    61

9.02
Rights as a Lender    61

9.03
Exculpatory Provisions    62

9.04
Reliance by Administrative Agent.    62

9.05
Delegation of Duties    63

9.06
Resignation of Administrative Agent    63

9.07
Non-Reliance on Administrative Agent and Other Lenders    64

9.08
No Other Duties, Etc    64

9.09
Administrative Agent May File Proofs of Claim    64

9.10
Guaranty Matters    65

ARTICLE X. CONTINUING GUARANTY    65
10.01
Guaranty    65

10.02
Rights of Lenders    65

10.03
Certain Waivers    65

10.04
Obligations Independent    66

10.05
Subrogation    66

10.06
Termination; Reinstatement    66

10.07
Subordination    67

10.08
Stay of Acceleration    67

10.09
Condition of UK Borrower    67

ARTICLE XI. MISCELLANEOUS    67
11.01
Amendments, Etc    67

11.02
Notices; Effectiveness; Electronic Communication.    68

11.03
No Waiver; Cumulative Remedies; Enforcement    70

11.04
Expenses; Indemnity; Damage Waiver.    71

11.05
Payments Set Aside    73

11.06
Successors and Assigns.    73

11.07
Treatment of Certain Information; Confidentiality    76

11.08
Right of Setoff    77

11.09
Interest Rate Limitation    77

11.10
Counterparts; Integration; Effectiveness    78

11.11
Survival of Representations and Warranties    78

11.12
Severability    78

11.13
Replacement of Lenders    79

11.14
Governing Law; Jurisdiction; Etc.    79

11.15
Waiver of Jury Trial    80

11.16
No Advisory or Fiduciary Responsibility    80

11.17
Electronic Execution of Assignments and Certain Other Documents    81

11.18
USA PATRIOT Act    81

11.19
Judgment Currency    81



SIGNATURES    S-1


SCHEDULES
1.01    Mandatory Cost Formulae
2.01    Term Loan Commitments and Applicable Percentages
5.11    Subsidiaries
7.01    Existing Indebtedness
7.02    Existing Liens
7.08    Existing Restrictions
11.02    Administrative Agent's Office; Certain Addresses for Notices




EXHIBITS
Form of
A    Term Loan Notice
B-1    US Term Loan Note
B-2    UK Term Loan Note
C    Compliance Certificate
D-1    Assignment and Assumption
D-2    Administrative Questionnaire
E    Subsidiary Guaranty
F-1    Opinion of General Counsel
F-2    Opinion of Nelson Mullins Riley & Scarborough LLP
F-3    Opinion of Eversheds LLP












TERM LOAN CREDIT AGREEMENT
This TERM LOAN CREDIT AGREEMENT (“Agreement”) is entered into as of July 10,
2009, among GLOBAL PAYMENTS INC., a Georgia corporation (the “Company”), Global
Payments U.K. Ltd, a company incorporated under the laws of England and Wales
(the “UK Borrower” and, together with the Company, the “Borrowers” and each a
“Borrower”), each Lender (defined below) from time to time party hereto, and
BANK OF AMERICA, N.A., as Administrative Agent.
The Company has requested that the Lenders provide a term loan credit facility
in Dollars (defined below) and in Sterling (defined below), and the Lenders are
willing to do so on the terms and conditions set forth herein.
In consideration of the mutual covenants and agreements herein contained, the
parties hereto covenant and agree as follows:
ARTICLE I.



ARTICLE II.DEFINITIONS AND ACCOUNTING TERMS
.Defined Terms. As used in this Agreement, the following terms shall have the
meanings set forth below:
“Acquired Entity” means the assets, in the case of an acquisition of assets, or
Equity Interests (or, if the context requires, the Person that is the issuer of
such Equity Interests), in the case of an acquisition of Equity Interests,
acquired by the Company or any of its Subsidiaries pursuant to an Acquisition
permitted by Section 7.04.
“Acquisition” means any transaction, or any series of related transactions,
consummated on or after the date of this Agreement, by which any Person (i)
acquires any going business or all or substantially all of the assets of any
firm, corporation, partnership, limited liability company or division or other
business unit or segment thereof, whether through purchase of assets, merger or
otherwise, or (ii) directly or indirectly acquires (in one transaction or as the
most recent transaction in a series of transactions) at least a majority (in
number of votes) of the securities of a corporation which have ordinary voting
power for the election of directors (other than securities having such power
only by reason of the happening of a contingency) or a majority (by percentage
or voting power) of the outstanding ownership interests of a partnership or
limited liability company.
“Acquisition Agreement” means the Instrument of Transfer dated as of June 12,
2009 by and among HSBC Bank plc, a company incorporated with limited liability
in England and Wales with company number 14259, and the UK Borrower, without any
amendment or alteration thereto after the date thereof except those made in
compliance with Section 4.01 hereof.
“Administrative Agent” means Bank of America in its capacity as administrative
agent under any of the Loan Documents, or any successor administrative agent.
“Administrative Agent's Office” means, with respect to any currency, the
Administrative Agent's address and, as appropriate, account as set forth on
Schedule 11.02 with respect to such currency, or such other address or account
with respect to such currency as the Administrative Agent may from time to time
notify to the Company and the Lenders.
“Administrative Questionnaire” means an Administrative Questionnaire in
substantially the form of Exhibit D-2 or any other form approved by the
Administrative Agent.
“Affiliate” means, with respect to any Person, another Person that directly, or
indirectly through one or more intermediaries, Controls or is Controlled by or
is under common Control with the Person specified.
“Agreement” means this Credit Agreement.
“Applicable Percentage” means (a) in respect of the US Term Loan Facility, with
respect to any Lender at any time, the percentage (carried out to the ninth
decimal place) of the US Term Loan Facility represented by (i) on or prior to
the funding of the US Term Loans on the Closing Date, such Lender's US Term Loan
Commitment at such time and (ii) thereafter, the principal amount of such
Lender's US Term Loans at such time, (b) in respect of the UK Term Loan
Facility, with respect to any Lender at any time, the percentage (carried out to
the ninth decimal place) of the UK Term Loan Facility represented by (i) on or
prior to the funding of the UK Term Loans on the Closing Date, such Lender's UK
Term Loan Commitment at such time and (ii) thereafter, the principal amount of
such Lender's UK Term Loans at such time. The initial Applicable Percentage of
each Lender in respect of each Term Loan Facility is set forth opposite the name
of such Lender on Schedule 2.01 or in the Assignment and Assumption pursuant to
which such Lender becomes a party hereto, as applicable. Solely for purposes of
Section 11.04(c), the Applicable Percentages shall be calculated by converting
the amount of the UK Term Loans outstanding and the aggregate amount of the UK
Term Loan Facility at such date from Sterling to Dollars utilizing the Spot Rate
(without regard to the date of determination of the Applicable Percentage), as
determined by the Administrative Agent (which such determination shall be
conclusive and binding for all purposes, absent manifest error).
“Applicable Rate” means the following percentages per annum, based upon the
Leverage Ratio as set forth in the most recent Compliance Certificate received
by the Administrative Agent pursuant to Section 6.01(c):
Applicable Rate
Pricing
Level
Leverage Ratio
Eurocurrency
Rate
Base
Rate
1
< 0.75 to 1.00
2.75%
1.75%
2
> 0.75 to 1.00,
and < 1.25 to 1.00
3%
2%
3
> 1.25 to 1.00,
and < 1.75 to 1.00
3.25%
2.25%
4
> 1.75 to 1.00,
and < 2.25 to 1.00
3.5%
2.5%
5
> 2.25 to 1.00,
and < 2.75 to 1.00
4%
3%
6
> 2.75 to 1.00
4.5%
3.5%



Any increase or decrease in the Applicable Rate resulting from a change in the
Leverage Ratio shall become effective as of the first Business Day immediately
following the date a Compliance Certificate is delivered pursuant to Section
6.01(c); provided that if a Compliance Certificate is not delivered when due in
accordance with such Section, then, upon the request of the Required Lenders,
Pricing Level 6 shall apply as of the first Business Day after the date on which
such Compliance Certificate was required to have been delivered and shall remain
in effect until the date on which such Compliance Certificate is delivered.
Subject to the proviso in the immediately preceding sentence, the Applicable
Rate in effect from the Closing Date through the first Business Day immediately
following the date a Compliance Certificate is delivered pursuant to Section
6.01(c) for the fiscal quarter of the Company ending August 31, 2009 shall be
determined based upon Pricing Level 2. Notwithstanding anything to the contrary
contained in this definition, the determination of the Applicable Rate for any
period (other than the period addressed in the immediately proceeding sentence)
shall be subject to the provisions of Section 2.07(b).
“Approved Fund” means any Person (other than a natural person) that is engaged
in making, purchasing, holding or investing in bank loans and similar extensions
of credit in the ordinary course of its business and that is administered or
managed by (a) a Lender, (b) an Affiliate of a Lender or (c) an entity or an
Affiliate of an entity that administers or manages a Lender.
“Arranger” means Banc of America Securities LLC, in its capacity as sole lead
arranger and sole book manager.
“Asset Sale” means the sale (including any transaction that has the economic
effect of a sale), transfer or other disposition (by way of merger or otherwise,
including sales in connection with a sale and leaseback transaction, or as a
result of any condemnation or casualty in respect of property) by the Company or
any Subsidiary to any Person other than a Credit Party, of (a) any Equity
Interests of any Subsidiary, or (b) any other assets of the Company or any
Subsidiary (other than inventory, obsolete or worn out assets, scrap, cash
equivalents, and marketable securities, in each case disposed of in the ordinary
course of business), except sales, transfers or other dispositions of any assets
in one transaction or a series of related transactions having a value not in
excess of $1,000,000.
“Assignee Group” means two or more Eligible Assignees that are Affiliates of one
another or two or more Approved Funds managed by the same investment advisor.
“Assignment and Assumption” means an assignment and assumption entered into by a
Lender and an assignee (with the consent of any party whose consent is required
by Section 11.06(b)), and accepted by the Administrative Agent, in substantially
the form of Exhibit D-1 or any other form approved by the Administrative Agent.
“Audited Financial Statements” means the audited consolidated balance sheet of
the Company and its Subsidiaries for the fiscal year ended May 31, 2008, and the
related consolidated statements of income or operations, shareholders' equity
and cash flows for such fiscal year of the Company and its Subsidiaries,
including the notes thereto.
“Bank of America” means Bank of America, N.A. and its successors.
“Base Rate” means for any day a fluctuating rate per annum equal to the highest
of (a) the Federal Funds Effective Rate plus 1/2 of 1%, (b) the rate of interest
in effect for such day as publicly announced from time to time by Bank of
America as its “prime rate” and (c) except during a Eurocurrency Unavailability
Period, a reference rate equal to the Eurocurrency Base Rate (for Base Rate
Loans) plus 1%. The “prime rate” is a rate set by Bank of America based upon
various factors including Bank of America's costs and desired return, general
economic conditions and other factors, and is used as a reference point for
pricing some loans, which may be priced at, above, or below such announced rate.
Any change in such rate announced by Bank of America shall take effect at the
opening of business on the day specified in the public announcement of such
change.
“Base Rate Loan” means a Term Loan that bears interest based on the Base Rate.
All Base Rate Loans shall be denominated in Dollars.
“Board” means the Board of Governors of the Federal Reserve System of the United
States.
“Borrower” and “Borrowers” each has the meaning specified in the introductory
paragraph hereto.
“Borrower Materials” has the meaning specified in Section 6.01.
“Business Day” means any day other than a Saturday, Sunday or other day on which
commercial banks are authorized to close under the Laws of, or are in fact
closed in, the state where the Administrative Agent's Office with respect to
Obligations denominated in Dollars is located and:
(a)if such day relates to any interest rate settings as to a Eurocurrency Rate
Loan denominated in Dollars, any fundings, disbursements, settlements and
payments in Dollars in respect of any such Eurocurrency Rate Loan, or any other
dealings in Dollars to be carried out pursuant to this Agreement in respect of
any such Eurocurrency Rate Loan, means any such day on which dealings in
deposits in Dollars are conducted by and between banks in the London interbank
eurodollar market;
(b)if such day relates to any interest rate settings as to a Term Loan
denominated in Sterling, means any such day on which dealings in deposits in
Sterling are conducted by and between banks in the London or other applicable
offshore interbank market for Sterling; and
(c)if such day relates to any fundings, disbursements, settlements and payments
in Sterling in respect of a Term Loan denominated in Sterling, or any other
dealings in Sterling to be carried out pursuant to this Agreement in respect of
any such Term Loan (other than any interest rate settings), means any such day
on which banks are open for business in London.
“Canadian Intercreditor Agreement” means the Intercreditor Agreement dated as of
June 23, 2008 among JPMorgan Chase Bank, N.A., the “Syndicated Loan Lenders”
that are parties thereto, Canadian Imperial Bank of Commerce, and the
“Receivables Credit Lenders” that are parties thereto, as the same may be
amended, restated, supplemented, or otherwise modified from time to time.
“Canadian Receivables” means the accounts receivable of Global Payments Direct
generated in the ordinary course of business of its merchant processing business
in Canada, including VISA receivables, debit card receivables, merchant
charge-back receivables and merchant business receivables (relating to fees owed
to Global Payments Direct by its Canadian VISA merchants) generated in
connection with such business.
“Canadian Receivables Collateral” means, collectively, the Canadian Receivables,
the accounts maintained by Global Payments Direct with Canadian Imperial Bank of
Commerce and into which are deposited only proceeds of the Canadian Receivables
and other sums anticipated for use in connection with the settlement of the
Canadian Receivables, and any foreign exchange hedging contracts entered into by
Global Payments Direct in order to mitigate foreign currency exchange risk
arising in respect of obligations under the Canadian Receivables Credit
Facility, together with all products and proceeds of the foregoing.
“Canadian Receivables Credit Facility” means the documents evidencing the credit
facility made available to Global Payments Direct by Canadian Imperial Bank of
Commerce providing for short-term advances to Global Payments Direct made in
respect of the Canadian Receivables, with the obligations of Global Payments
Direct under such credit facility to be Guaranteed by the Company and certain
Subsidiaries, together with any refinancings or replacements of such credit
facility and any amendments or modifications of such credit facility or
refinancing or replacement, in each case to the extent any such refinancing,
replacement, amendment or modification is not on terms or otherwise less
favorable in any material respect to the Lenders or the Administrative Agent.
“Capital Lease Obligations” of any Person means the obligations of such Person
to pay rent or other amounts under any lease of (or other arrangement conveying
the right to use) real or personal property, or a combination thereof, which
obligations are required to be classified and accounted for as capital leases on
a balance sheet of such Person under GAAP, and the amount of such obligations
shall be the capitalized amount thereof determined in accordance with GAAP.
“Change in Control” means the occurrence of one or more of the following events:
(a) the acquisition of ownership, directly or indirectly, beneficially or of
record, by any entity, organization or “group” (within the meaning of the
Securities Exchange Act of 1934 and the rules of the Securities and Exchange
Commission thereunder as in effect on the date hereof) of 50% or more of the
outstanding shares of the voting stock of the Company; or (b) the Company ceases
to own (directly or indirectly) 100% of the outstanding shares of the voting
stock of the UK Borrower, unless the UK Term Loan has at such time been paid in
full and terminated (in which case an event described in this subsection (b)
shall not constitute a Change in Control); or (c) during any period of up to 12
months, individuals who at the beginning of such 12 month period were directors
of the Company (together with any new directors whose election or nomination for
election by the Company's board of directors was approved by a vote of at least
two-thirds of the directors then still in office who were either directors at
the beginning of such period or whose election or nomination for election was
previously so approved) cease for any reason (other than death, disability or
voluntary retirement not for reasons related to an actual or proposed change of
control) to constitute at least a majority of the directors of the Company then
in office); or (d) the occurrence of any sale, lease, exchange or other transfer
(in a single transaction or series of related transactions) of all or
substantially all of the assets of the Company to any Person or “group” (as
defined above).
“Change in Law” means the occurrence, after the date of this Agreement, of any
of the following: (a) the adoption or taking effect of any law, rule, regulation
or treaty, (b) any change in any law, rule, regulation or treaty or in the
administration, interpretation or application thereof by any Governmental
Authority or (c) the making or issuance of any request, guideline or directive
(whether or not having the force of law) by any Governmental Authority.
“Closing Date” means the first date all the conditions precedent in Section 4.01
are satisfied or waived in accordance with Section 11.01.
“Code” means the Internal Revenue Code of 1986.
“Company” has the meaning specified in the introductory paragraph hereto.
“Compliance Certificate” means a certificate substantially in the form of
Exhibit C.
“Control” means the possession, directly or indirectly, of the power to direct
or cause the direction of the management or policies of a Person, whether
through the ability to exercise voting power, by contract or otherwise.
“Controlling” and “Controlled” have meanings correlative thereto.
“Cost of Funds Rate” means, as of any day, the annual rate of interest equal to
the sum of (i) the cost of funds offered to the Administrative Agent in the
London interbank market for overdrafts denominated in Sterling plus (ii) the
Applicable Margin for Eurocurrency Rate Loans.
“Credit Parties” means, collectively, the Company, the UK Borrower and each
Subsidiary Guarantor.
“Debtor Relief Laws” means the Bankruptcy Code of the United States, and all
other liquidation, conservatorship, bankruptcy, assignment for the benefit of
creditors, moratorium, rearrangement, receivership, insolvency, reorganization,
or similar debtor relief Laws of the United States or other applicable
jurisdictions from time to time in effect and affecting the rights of creditors
generally.
“Default” means any event or condition that constitutes an Event of Default or
that, with the giving of any notice, the passage of time, or both, would be an
Event of Default.
“Default Rate” means an interest rate equal to (a) the Base Rate plus (b) the
Applicable Rate, if any, applicable to Base Rate Loans plus (c) 2% per annum;
provided that with respect to a Eurocurrency Rate Loan (or a Loan bearing
interest at the Cost of Funds Rate), the Default Rate shall be an interest rate
equal to the interest rate (including any Applicable Rate and any Mandatory
Cost) otherwise applicable to such Loan plus 2% per annum.
“Defaulting Lender” means any Lender that (a) has failed to fund any portion of
the Term Loans required to be funded by it hereunder within one Business Day of
the date required to be funded by it hereunder unless such failure has been
cured, (b) has otherwise failed to pay over to the Borrower, the Administrative
Agent or any other Lender any other amount required to be paid by it hereunder
within one Business Day of the date when due, unless the subject of a good faith
dispute or unless such failure has been cured, or (c) has been deemed insolvent
or such Lender becomes subject to a Lender-Related Distress Event.
“Dollar” and “$” mean lawful money of the United States.
“Domestic Subsidiary” means any Subsidiary that is organized under the laws of
any political subdivision of the United States.
“EBITDA” means, for any period, the sum of the following (without duplication)
in each case determined on a consolidated basis in accordance with GAAP: (a)
with respect to the Company and its Subsidiaries (excluding any Persons or
assets that became Acquired Entities at any time during such period), the sum of
each of the following for such period: (i) Net Income, (ii) income taxes, (iii)
depreciation, (iv) amortization, and (v) Interest Expense; and (b) “EBITDA” of
any Persons or assets that became Acquired Entities at any time during such
period, calculated on a pro forma basis for such Acquired Entities for the
entire period in a manner otherwise consistent with this definition and the
definitions referred to herein.
“EBITR” means, for the Company and its Subsidiaries for any period, an amount
equal to the sum of each of the following for such period (without duplication)
in each case determined on a consolidated basis in accordance with GAAP: (a)
EBITDA (excluding “EBITDA” of Acquired Entities as described in clause (b) of
the definition of EBITDA) plus (b) Lease Expense, minus (c) depreciation and
amortization.
“Eligible Assignee” means any Person that meets the requirements to be an
assignee under Section 11.06(b)(iii), (v), and (vi) (subject to such consents,
if any, as may be required under Section 11.06(b)(iii)).
“EMU” means the economic and monetary union in accordance with the Treaty of
Rome 1957, as amended by the Single European Act 1986, the Maastricht Treaty of
1992 and the Amsterdam Treaty of 1998.
“EMU Legislation” means the legislative measures of the European Council for the
introduction of, changeover to or operation of a single or unified European
currency.
“Environmental Laws” means all laws, rules, regulations, codes, ordinances,
orders, decrees, judgments, injunctions, notices or binding agreements issued,
promulgated or entered into by any Governmental Authority, relating in any way
to the environment, preservation or reclamation of natural resources, the
management, release or threatened release of any Hazardous Material or to health
and safety matters.
“Environmental Liability” means any liability, contingent or otherwise
(including any liability for damages, costs of environmental remediation, fines,
penalties or indemnities), of the Company or any Subsidiary directly or
indirectly resulting from or based upon (a) violation of any Environmental Law,
(b) the generation, use, handling, transportation, storage, treatment or
disposal of any Hazardous Materials, (c) exposure to any Hazardous Materials,
(d) the release or threatened release of any Hazardous Materials into the
environment or (e) any contract, agreement or other consensual arrangement
pursuant to which liability is assumed or imposed with respect to any of the
foregoing.
“Equity Interests” means shares of capital stock, partnership interests,
membership interests in a limited liability company, beneficial interests in a
trust or other equity ownership interests in a Person, and any warrants, options
or other rights entitling the holder thereof to purchase or acquire any such
equity interest.
“ERISA” means the Employee Retirement Income Security Act of 1974.
“ERISA Affiliate” means any trade or business (whether or not incorporated)
that, together with the Company, is treated as a single employer under Section
414(b) or (c) of the Code or, solely for purposes of Section 302 of ERISA and
Section 412 of the Code, is treated as a single employer under Section 414 of
the Code.
“ERISA Event” means (a) any Reportable Event; (b) the existence with respect to
any Plan of an “accumulated funding deficiency” (as defined in Section 412 of
the Code or Section 302 of ERISA), whether or not waived; (c) the filing
pursuant to Section 412(d) of the Code or Section 303(d) of ERISA of an
application for a waiver of the minimum funding standard with respect to any
Plan; (d) the incurrence by the Company or any of its ERISA Affiliates of any
liability under Title IV of ERISA with respect to the termination of any Plan;
(e) the receipt by the Company or any ERISA Affiliate from the PBGC or a plan
administrator of any notice relating to an intention to terminate any Plan or
Plans or to appoint a trustee to administer any Plan; (f) the incurrence by the
Company or any of its ERISA Affiliates of any liability with respect to the
withdrawal or partial withdrawal from any Plan or Multiemployer Plan; or (g) the
receipt by the Company or any ERISA Affiliate of any notice, or the receipt by
any Multiemployer Plan from the Company or any ERISA Affiliate of any notice,
concerning the imposition of Withdrawal Liability or a determination that a
Multiemployer Plan is, or is expected to be, insolvent or in reorganization,
within the meaning of Title IV of ERISA.
“Euro” and “EUR” mean the lawful currency of the Participating Member States
introduced in accordance with the EMU Legislation.
“Eurocurrency Base Rate” means
(a)    for any Interest Period with respect to a Eurocurrency Rate Loan, the
rate per annum equal to (i) the British Bankers Association LIBOR Rate, as
published by Reuters (or other commercially available source providing
quotations of BBA LIBOR as designated by the Administrative Agent from time to
time) (“BBA LIBOR”) at approximately 11:00 a.m., London time, two Business Days
prior to the commencement of such Interest Period (with respect to Eurocurrency
Rate Loans denominated in Dollars) or on the day of the commencement of such
Interest Period (with respect to Eurocurrency Rate Loans denominated in
Sterling), for deposits in the relevant currency (for delivery on the first day
of such Interest Period) with a term equivalent to such Interest Period (rounded
upward, if necessary, to a whole multiple of 1/100 of 1%), or (ii) if such
published rate is not available at such time for any reason, the rate per annum
determined by the Administrative Agent to be the rate at which deposits in the
relevant currency for delivery on the first day of such Interest Period in Same
Day Funds in the approximate amount of the Eurocurrency Rate Loan being made,
continued or converted by Bank of America and with a term equivalent to such
Interest Period would be offered by Bank of America's London Branch (or other
Bank of America branch or Affiliate) to major banks in the London or other
offshore interbank market for such currency at their request at approximately
11:00 a.m. (London time) two Business Days prior to the commencement of such
Interest Period (with respect to Eurocurrency Rate Loans denominated in Dollars)
or on the day of the commencement of such Interest Period (with respect to
Eurocurrency Rate Loans denominated in Sterling); or
(b)    for any interest rate calculation with respect to a Base Rate Loan, the
rate per annum equal to (i) BBA LIBOR, at approximately 11:00 a.m., London time
on the day that is two Business Days prior to the date of determination for
Dollar deposits being delivered in the London interbank market for a term of one
month commencing that day or (ii) if such published rate is not available at
such time for any reason, the rate determined by the Administrative Agent to be
the rate at which deposits in Dollars for delivery on the date of determination
in same day funds in the approximate amount of the Base Rate Loan being made,
continued or converted by Bank of America and with a term equal to one month
would be offered by Bank of America's London Branch to major banks in the London
interbank eurodollar market at their request at the date and time of
determination.
“Eurocurrency Rate” means for any Interest Period with respect to a Eurocurrency
Rate Loan, a rate per annum determined by the Administrative Agent pursuant to
the following formula:
Eurocurrency Rate =
Eurocurrency Base Rate
1.00 - Eurocurrency Reserve Percentage

“Eurocurrency Reserve Percentage” means, for any day during any Interest Period,
the reserve percentage (expressed as a decimal, carried out to five decimal
places) in effect on such day, whether or not applicable to any Lender, under
regulations issued from time to time by the Board for determining the maximum
reserve requirement (including any emergency, supplemental or other marginal
reserve requirement) with respect to Eurocurrency funding (currently referred to
as “Eurocurrency liabilities”). The Eurocurrency Rate for each outstanding
Eurocurrency Rate Loan shall be adjusted automatically as of the effective date
of any change in the Eurocurrency Reserve Percentage.
“Eurocurrency Rate Loan” means a Term Loan that bears interest at a rate based
on the Eurocurrency Rate. Eurocurrency Rate Loans may be denominated in Dollars
or in Sterling. All Term Loans denominated in Sterling must be Eurocurrency Rate
Loans.
“Eurocurrency Unavailability Period” means any period of time during which a
notice delivered to the Borrowers in accordance with Section 3.03 shall remain
in effect.
“Event of Default” has the meaning specified in Section 8.01.
“Excluded Taxes” means, with respect to the Administrative Agent, any Lender or
any other recipient of any payment to be made by or on account of any obligation
of any Borrower hereunder, (a) taxes imposed on or measured by its overall net
income (however denominated), and franchise taxes imposed on it (in lieu of net
income taxes), by the jurisdiction (or any political subdivision thereof) under
the Laws of which such recipient is organized or in which its principal office
is located or, in the case of any Lender, in which its applicable Lending Office
is located, (b) any branch profits taxes imposed by the United States or any
similar tax imposed by any other jurisdiction in which such Borrower is located,
(c) any backup withholding tax that is required by the Code to be withheld from
amounts payable to a Lender that has failed to comply with clause (A) of Section
3.01(e)(ii), and (d) in the case of a Foreign Lender or a UK Lender (in either
case, other than an assignee pursuant to a request by the Company under Section
11.13), any withholding tax that (i) is required to be imposed on amounts
payable to such Foreign Lender or UK Lender pursuant to the Laws in force at the
time such Foreign Lender or such UK Lender becomes a party hereto (or designates
a new Lending Office) or (ii) is attributable to such Foreign Lender's or such
UK Lender's failure or inability (other than as a result of a Change in Law) to
comply with clause (B) of Section 3.01(e)(ii), except to the extent that such
Foreign Lender or such UK Lender (or, in either case, its assignor, if any) was
entitled, at the time of designation of a new Lending Office (or assignment), to
receive additional amounts from such Borrower with respect to such withholding
tax pursuant to Section 3.01(a)(ii) or (iii).
“Existing Credit Agreements” means (a) that certain Credit Agreement dated as of
November 16, 2006 by and among the Company, JPMorgan Chase Bank, National
Association, as agent, and a syndicate of lenders, and (b) that certain Loan
Agreement dated as of June 23, 2008 by and among the Company, JPMorgan Chase
Bank, National Association, as agent, and a syndicate of lenders.
“Federal Funds Effective Rate” means, for any day, the rate per annum equal to
the weighted average of the rates on overnight Federal funds transactions with
members of the Federal Reserve System arranged by Federal funds brokers on such
day, as published by the Federal Reserve Bank of New York on the Business Day
next succeeding such day; provided that (a) if such day is not a Business Day,
the Federal Funds Effective Rate for such day shall be such rate on such
transactions on the next preceding Business Day as so published on the next
succeeding Business Day, and (b) if no such rate is so published on such next
succeeding Business Day, the Federal Funds Effective Rate for such day shall be
the average rate (rounded upward, if necessary, to a whole multiple of 1/100 of
1%) charged to Bank of America on such day on such transactions as reasonably
determined by the Administrative Agent.
“Fee Letter” means the letter agreement, dated as of May 29, 2009, among the
Company, the Administrative Agent and the Arranger.
“Financial Officer” means the chief financial officer, principal accounting
officer, treasurer or controller of the Company.
“Fiscal Quarter” means any fiscal quarter of the Company.
“Fiscal Year” means any fiscal year of the Company.
“Fixed Charges” means, without duplication, for the Company and its Subsidiaries
for any period, the sum of each of the following for such period: (a) Interest
Expense, and (b) Lease Expense.
“Foreign Lender” means, with respect to any Borrower, any Lender that is
organized under the Laws of a jurisdiction other than that in which such
Borrower is resident for tax purposes. For purposes of this definition, the
United States, each State thereof and the District of Columbia shall be deemed
to constitute a single jurisdiction.
“Funding Indemnity Letter” means a letter by and among the Borrowers and the
Administrative Agent, on behalf of the Lenders, entered into on or prior to the
date that is four Business Days prior to the Closing Date pursuant to which the
Borrowers agree to compensate the Lenders for certain losses, costs or expenses
incurred by such Lender as a result of any failure for any reason to make the
Term Loan Borrowings on the date set forth therein, in the form agreed to by the
parties thereto.
“GAAP” means generally accepted accounting principles in the United States set
forth in the opinions and pronouncements of the Accounting Principles Board and
the American Institute of Certified Public Accountants and statements and
pronouncements of the Financial Accounting Standards Board or such other
principles as may be approved by a significant segment of the accounting
profession in the United States, that are applicable to the circumstances as of
the date of determination, consistently applied.
“Governmental Authority” means the government of the United States, any other
nation or any political subdivision thereof, whether state or local, and any
agency, authority, instrumentality, regulatory body, court, central bank or
other entity exercising executive, legislative, judicial, taxing, regulatory or
administrative powers or functions of or pertaining to government.
“Guarantee” of or by any Person (the “guarantor”) means any obligation,
contingent or otherwise, of the guarantor guaranteeing or having the economic
effect of guaranteeing any Indebtedness or other obligation of any other Person
(the “primary obligor”) in any manner, whether directly or indirectly, and
including any obligation of the guarantor, direct or indirect, (a) to purchase
or pay (or advance or supply funds for the purchase or payment of) such
Indebtedness or other obligation or to purchase (or to advance or supply funds
for the purchase of) any security for the payment thereof, (b) to purchase or
lease property, securities or services for the purpose of assuring the owner of
such Indebtedness or other obligation of the payment thereof, (c) to maintain
working capital, equity capital or any other financial statement condition or
liquidity of the primary obligor so as to enable the primary obligor to pay such
Indebtedness or other obligation or (d) as an account party in respect of any
letter of credit or letter of guaranty issued to support such Indebtedness or
obligation; provided, that the term Guarantee shall not include endorsements for
collection or deposit in the ordinary course of business.
“Guaranteed Parties” means the Administrative Agent, the Lenders and any Swap
Provider.
“Guarantors” means each Subsidiary that qualifies as a Significant Subsidiary as
provided herein and each additional Subsidiary that executes and delivers to the
Administrative Agent a Subsidiary Guaranty Supplement pursuant to Section 6.09.
“Guaranty” means, collectively, (a) the Guaranty made by the Company under
Article X in favor of the Lenders to the UK Term Loan Facility and (b) the
Subsidiary Guaranty, together with each Subsidiary Guaranty Supplement.
“Hazardous Materials” means all explosive or radioactive substances or wastes
and all hazardous or toxic substances, wastes or other pollutants, including
petroleum or petroleum distillates, asbestos or asbestos containing materials,
polychlorinated biphenyls, radon gas, infectious or medical wastes and all other
substances or wastes of any nature regulated pursuant to any Environmental Law.
“Indebtedness” of any Person means, without duplication, (a) obligations of such
Person for borrowed money, (b) obligations of such Person evidenced by bonds,
debentures, notes or other similar instruments, (c) obligations of such Person
in respect of the deferred purchase price of property or services (other than
trade payables incurred in the ordinary course of business on terms customary in
the trade), (d) obligations of such Person under any conditional sale or other
title retention agreement(s) relating to property acquired by such Person, (e)
Capital Lease Obligations of such Person, (f) obligations, contingent or
otherwise, of such Person in respect of letters of credit, acceptances or
similar extensions of credit, (g) Guarantees by such Person of the type of
indebtedness described in clauses (a) through (f) above, (h) all indebtedness of
a third party secured by any lien on property owned by such Person, whether or
not such indebtedness has been assumed by such Person, (i) all obligations of
such Person, contingent or otherwise, to purchase, redeem, retire or otherwise
acquire for value any Equity Interests of such Person, and (j) off-balance sheet
liability retained in connection with asset securitization programs, synthetic
leases, sale and leaseback transactions or other similar obligations arising
with respect to any other transaction which is the functional equivalent of or
takes the place of borrowing but which does not constitute a liability on the
consolidated balance sheet of such Person and its Subsidiaries. “Indebtedness”
shall not include obligations of the Company or any Subsidiary under any
Settlement Facility or any contingent obligations under surety bonds or similar
obligations incurred in the ordinary course of business
“Indemnified Taxes” means Taxes other than Excluded Taxes.
“Indemnitees” has the meaning specified in Section 11.04(b).
“Information” has the meaning specified in Section 11.07.
“Intellectual Property” means the collective reference to all rights, priorities
and privileges relating to intellectual property, whether arising under United
States, multi-national or foreign laws or otherwise, including copyrights,
copyright licenses, patents, patent licenses, trademarks, trademark licenses,
technology, know-how processes and all rights to sue at law or in equity for any
infringement or other impairment thereof, including the right to receive all
proceeds in damages therefrom.
“Interest Expense” means, for the Company and its Subsidiaries for any period
determined on a consolidated basis in accordance with GAAP (without
duplication), total interest expense, including without limitation the interest
component of any payments in respect of Capital Lease Obligations (whether
capitalized or expensed) during such period (whether or not actually paid during
such period).
“Interest Payment Date” means, (a) as to any Term Loan other than a Base Rate
Loan, the last day of each Interest Period applicable to such Term Loan and the
Maturity Date; provided, however, that if any Interest Period for a Eurocurrency
Rate Loan exceeds three months, the respective dates that fall every three
months after the beginning of such Interest Period shall also be Interest
Payment Dates; and (b) as to any Base Rate Loan, the last Business Day of each
February, May, August and November, and the Maturity Date.
“Interest Period” means, as to each Eurocurrency Rate Loan, the period
commencing on the date such Eurocurrency Rate Loan is disbursed or converted to
or continued as a Eurocurrency Rate Loan and ending on the date one, two, three
or six months thereafter, as selected by the Company in its Term Loan Notice or
such other period that is twelve months or less requested by the Company and
consented to by all the Lenders required to fund or maintain a portion of such
Loan; provided that:
(d)any Interest Period that would otherwise end on a day that is not a Business
Day shall be extended to the next succeeding Business Day unless such Business
Day falls in another calendar month, in which case such Interest Period shall
end on the next preceding Business Day;
(e)any Interest Period that begins on the last Business Day of a calendar month
(or on a day for which there is no numerically corresponding day in the calendar
month at the end of such Interest Period) shall end on the last Business Day of
the calendar month at the end of such Interest Period; and
(f)no Interest Period shall extend beyond the Maturity Date.
“IRS” means the United States Internal Revenue Service.
“Joint Venture Call Right” means, with respect to the Person (other than any
Affiliate of the Company) owning the minority of the outstanding Equity
Interests in a non-wholly owned Subsidiary of the Company, the contractual right
of such Person to purchase, and to require such Subsidiary to sell, all or a
portion of the assets of, or all or a portion of the outstanding Equity
Interests in, such Subsidiary to such Person or its Affiliate.
“Lease Expense” for any period, the aggregate amount of fixed and contingent
rentals payable by the Company and its Subsidiaries with respect to leases of
real and personal property (excluding Capital Lease Obligations) determined on a
consolidated basis in accordance with GAAP for such period.
“Laws” means, collectively, all international, foreign, Federal, state and local
statutes, treaties, rules, guidelines, regulations, ordinances, codes and
administrative or judicial precedents or authorities, including the
interpretation or administration thereof by any Governmental Authority charged
with the enforcement, interpretation or administration thereof, and all
applicable administrative orders, directed duties, requests, licenses,
authorizations and permits of, and agreements with, any Governmental Authority,
in each case whether or not having the force of law.
“Lender” means (a) at any time on or prior to the funding of the Term Loans on
the Closing Date, any Person that has a US Term Loan Commitment or a UK Term
Loan Commitment at such time and (b) at any time after the funding of the Term
Loans on the Closing Date, any Person that holds Term Loans at such time.
“Lender-Related Distress Event” means, with respect to any Lender or any Person
that directly or indirectly Controls such Lender (each, a “Distressed Person”),
as the case may be, a voluntary or involuntary case with respect to such
Distressed Person under any Debtor Relief Law, or a custodian, conservator,
receiver or similar official is appointed for such Distressed Person or any
substantial part of such Distressed Person's assets, or such Distressed Person
or any Person that directly or indirectly Controls such Distressed Person is
subject to a forced liquidation, merger, sale or other change of control
supported in whole or in part by guaranties or other support of (including
without limitation the nationalization or assumption of ownership or operating
control by) the U.S. government or other Governmental Authority, or such
Distressed Person makes a general assignment for the benefit of creditors or is
otherwise adjudicated as, or determined by any Governmental Authority having
regulatory authority over such Distressed Person or its assets to be, insolvent,
bankrupt, or deficient in meeting any capital adequacy or liquidity standard of
any such Governmental Authority.
“Lending Office” means, as to any Lender, the office or offices of such Lender
described as such in such Lender's Administrative Questionnaire, or such other
office or offices as a Lender may from time to time notify the Company and the
Administrative Agent.
“Leverage Ratio” means, as of the end of any Fiscal Quarter, the ratio of Total
Debt of the Company and its Subsidiaries as of such date to EBITDA of the
Company and its Subsidiaries for such Fiscal Quarter and the immediately
preceding three Fiscal Quarters.
“Lien” means, with respect to any asset, (a) any mortgage, deed of trust, lien,
pledge, hypothecation, encumbrance, charge or security interest in, on or of
such asset, and (b) the interest of a vendor or a lessor under any conditional
sale agreement, capital lease or title retention agreement (or any financing
lease having substantially the same economic effect as any of the foregoing)
relating to such asset.
“Loan” means any Term Loan.
“Loan Documents” means this Agreement, the Notes, the Fee Letter, the Subsidiary
Guaranty, any Subsidiary Guaranty Supplements, the Funding Indemnity Letter, and
all other documents and agreements contemplated hereby and executed by either
Borrower or any Subsidiary of either Borrower in favor of the Administrative
Agent or any Lender.
“Mandatory Cost” means, with respect to any period, the percentage rate per
annum determined in accordance with Schedule 1.01.
“Material Adverse Effect” means, with respect to any event, act, condition or
occurrence of whatever nature (including any adverse determination in any
litigation, arbitration, or governmental investigation or proceeding), whether
singly or in conjunction with any other event or events, act or acts, condition
or conditions, occurrence or occurrences, whether or not related, a material
adverse change in, or a material adverse effect upon, any of (a) the financial
condition, results of operations, business, or properties of the Company and its
Subsidiaries taken as a whole, (b) the rights and remedies of the Administrative
Agent or the Lenders under the Loan Documents, or the ability of any of the
Credit Parties to perform its obligations under the Loan Documents to which it
is a party (such obligations to include, without limitation, payment of the
Obligations and observance and performance of the covenants set forth in
Articles VI and VII hereof), as applicable, or (c) the legality, validity or
enforceability of any Loan Document.
“Material Indebtedness” means (a) Indebtedness (other than the Loans), or
obligations in respect of one or more Swap Agreements, of any one or more of the
Company and its Subsidiaries in an aggregate principal amount exceeding
$25,000,000 and (b) the Existing Credit Agreements. For purposes of determining
Material Indebtedness, the “principal amount” of the obligations of the Company
or any Subsidiary in respect of any Swap Agreement at any time shall be the
maximum aggregate amount (giving effect to any netting agreements) that the
Company or such Subsidiary would be required to pay if such Swap Agreement were
terminated at such time.
“Material Subsidiary” means each Subsidiary that, as of the most recent Fiscal
Quarter, for the period of four consecutive Fiscal Quarters then ended, for
which financial statements have been delivered, or are required to have been
delivered, pursuant to Section 5.01, contributed more than ten percent (10%) of
the Company's consolidated revenues for such period. Such determinations shall
be made with respect to Subsidiaries at each time that the financial statements
for the Company and its Subsidiaries are delivered, or are required to be
delivered, pursuant to Section 5.01, provided that if a Person becomes a
Subsidiary pursuant to or in connection with a Permitted Acquisition, then such
determination shall be made as of the date such Permitted Acquisition is
consummated, based on the financial statements of such Person for its most
recent quarter end (for the four fiscal quarters then ended) for which financial
statements are available (which may be unaudited).
“Maturity Date” means July 10, 2012; provided that if such date is not a
Business Day, the Maturity Date shall be the next preceding Business Day.
“Multiemployer Plan” means a multiemployer plan as defined in Section 4001(a)(3)
of ERISA.
“Net Income” means, for any period, net income of the Company and its
consolidated Subsidiaries for such period determined on a consolidated basis in
accordance with GAAP, but excluding therefrom (to the extent included therein)
(a) any earnings of Designated Subsidiaries and any equity interests in the
earnings of joint ventures or other Persons that are not Subsidiaries, in each
case to the extent such earnings are not actually paid in cash, and the Company
or its Subsidiaries do not have the ability to cause such earnings to be paid in
cash, to the Company or its Subsidiaries (other than Designated Subsidiaries)
with respect to such period, and (b) the after-tax impact of Non-Recurring Non-
Cash Items. Further, Non-Recurring Cash Items will only be reflected (on an
after-tax basis) in net income as such amounts are paid, and the cash portions
of any restructuring charge will only be reflected (on an after-tax basis) in
net income for pre-tax amounts that exceed the Restructuring Charge Limit.
“Net Worth” means, as of any date, total shareholders' equity reflected on the
consolidated balance sheet of the Company and its Subsidiaries as of such date
prepared in accordance with GAAP.
“Non-Negotiated Acquisition” means any Acquisition that is effected (a) pursuant
to a tender or other public offer to purchase from the holders of Equity
Interests of a publicly held Person that has not been preceded by approval of
such tender or other public offer by (i) the board of directors or comparable
managing board or body of such Person, or (ii) the negotiated agreement(s) in
support of such Acquisition by holders of sufficient Equity Interests to assure
the approval of such Acquisition pursuant to the organization documents of such
Person and applicable law, or (b) following a solicitation of proxies with
respect to the Equity Interests of such Person that has not been approved by the
management of such Person.
“Non-Recurring Cash Items” means, for any period, an accounting item that
impacts cash and is generally non-recurring in nature, including without
limitation, the cash portions of gains, losses, asset impairments, restructuring
charges, extraordinary items, unusual items, and the cumulative effect of
changes in accounting principles. For illustrative purposes, an example of a
Non-Recurring Cash Item is a restructuring charge that includes cash severance
payments.
“Non-Recurring Non-Cash Items” means, for any period, an accounting item that
does not impact cash and is generally non-recurring in nature, including without
limitation, the non-cash portions of gains, losses, asset impairments,
restructuring charges, extraordinary items, unusual items, and the cumulative
effect of changes in accounting principles.
“Note” means the US Term Loan Note and/or the UK Term Loan Notes, as applicable.
“Obligations” means, collectively, all unpaid principal of and accrued and
unpaid interest on all Loans, accrued and unpaid fees, and expenses,
reimbursements, indemnities and other obligations of any Credit Party to the
Lenders or to any Lender, the Administrative Agent or any Indemnitee hereunder
arising under this Agreement or any other Loan Document, and all amounts payable
by either Borrower under any Related Swap Agreement, and including interest and
fees that accrue after the commencement by or against any Credit Party or any
Affiliate thereof of any proceeding under any Debtor Relief Laws naming such
Person as the debtor in such proceeding, regardless of whether such interest and
fees are allowed claims in such proceeding.
“Organization Documents” means, (a) with respect to any corporation, the
certificate or articles of incorporation and the bylaws (or equivalent or
comparable constitutive documents with respect to any non-U.S. jurisdiction);
(b) with respect to any limited liability company, the certificate or articles
of formation or organization and operating agreement; and (c) with respect to
any partnership, joint venture, trust or other form of business entity, the
partnership, joint venture or other applicable agreement of formation or
organization and any agreement, instrument, filing or notice with respect
thereto filed in connection with its formation or organization with the
applicable Governmental Authority in the jurisdiction of its formation or
organization and, if applicable, any certificate or articles of formation or
organization of such entity.
“Other Taxes” means all present or future stamp or documentary taxes or any
other excise or property taxes, charges or similar levies arising from any
payment made hereunder or under any other Loan Document or from the execution,
delivery or enforcement of, or otherwise with respect to, this Agreement or any
other Loan Document.
“Outstanding Amount” means the aggregate outstanding principal amount of Term
Loans, or of the US Term Loans or UK Term Loans, the context may indicate, after
giving effect to any borrowings and prepayments or repayments of such Term Loans
occurring on such date.
“Overnight Rate” means, for any day, (a) with respect to any amount denominated
in Dollars, the greater of (i) the Federal Funds Effective Rate and (ii) an
overnight rate determined by the Administrative Agent in accordance with banking
industry rules on interbank compensation, and (b) with respect to any amount
denominated in Sterling, the rate of interest per annum at which overnight
deposits in Sterling, in an amount approximately equal to the amount with
respect to which such rate is being determined, would be offered for such day by
a branch or Affiliate of Bank of America in the applicable offshore interbank
market for such currency to major banks in such interbank market.
“Participant” has the meaning specified in Section 11.06(d).
“Participating Member State” means each state so described in any EMU
Legislation.
“PBGC” means the Pension Benefit Guaranty Corporation referred to and defined in
ERISA and any successor entity performing similar functions.
“Permitted Acquisition” means an Acquisition otherwise satisfying the terms of
Section 7.04 and, if the total amount of cash consideration to be paid, and
Indebtedness to be assumed or otherwise becoming a portion of Total Debt, in
respect of such Acquisition exceeds $100,000,000 in the aggregate, the Company
shall have delivered to the Agent prior to consummation of such Acquisition a
certificate of a Financial Officer demonstrating in reasonable detail that the
Borrowers shall be in compliance, on a pro forma basis after giving effect to
such Acquisition, with the Leverage Ratio in Section 7.10 recomputed as of the
last day of the most recently-ended Fiscal Quarter for which financial
statements are available, as if such Acquisition (and any related incurrence or
repayment of Indebtedness) had occurred on the first day of the four Fiscal
Quarter period then ending, together with all other relevant financial
information for the Person(s) or assets to be so acquired as may be reasonably
requested by the Administrative Agent.
“Permitted Encumbrances” means:
(a)    Liens imposed by law for taxes that are not yet due or are being
contested in compliance with Section 6.04;
(b)    carriers', warehousemen's, mechanics', materialmen's, repairmen's and
other like Liens imposed by law, arising in the ordinary course of business and
securing obligations that are not Indebtedness, which do not in the aggregate
materially impair the use thereof in the operation of the business;
(c)    pledges and deposits made in the ordinary course of business in
compliance with workers' compensation, unemployment insurance and other social
security laws or regulations;
(d)    deposits to secure the performance of bids, trade contracts, leases,
statutory obligations, surety and appeal bonds, performance bonds and other
obligations of a like nature, in each case in the ordinary course of business;
(e)    judgment liens in respect of judgments that do not constitute an Event of
Default under clause (j) of Article VIII; and
(f) easements, zoning restrictions, rights-of-way and similar encumbrances on
real property imposed by law or arising in the ordinary course of business that
do not secure any monetary obligations and do not materially detract from the
value of the affected property or interfere with the ordinary conduct of
business of the Company or any Subsidiary;
provided that the term “Permitted Encumbrances” shall not include any Lien
securing Indebtedness.
“Permitted Pari Passu Indebtedness” means Indebtedness of the Company (other
than the Obligations) issued pursuant to an indenture, loan or credit agreement,
note purchase agreement, or similar agreement or instrument for money borrowed,
evidencing senior unsecured indebtedness of the Company, or senior secured
indebtedness of the Company providing for Liens securing such indebtedness and
the Obligations as described in this Agreement on a pari passu basis with
respect to all assets serving as collateral for such indebtedness and the
Obligations, and providing for guaranties of such indebtedness by no
Subsidiaries of the Company other than Guarantors under this Agreement, and if
such indebtedness is secured by Liens, subject in all respects to an
intercreditor agreement negotiated in good faith by the Administrative Agent
acting on behalf of the Lenders and the holders of such indebtedness or such
holders' trustee, agent, or other representative, and making provisions for,
among other things, the sharing of proceeds of collateral and amounts received
or collected from guarantors in connection with such indebtedness and the
Obligations.
“Person” means any natural person, corporation, limited liability company,
trust, joint venture, association, company, partnership, Governmental Authority
or other entity.
“Plan” means any employee pension benefit plan (other than a Multiemployer Plan)
subject to the provisions of Title IV of ERISA or Section 412 of the Code or
Section 302 of ERISA, and in respect of which the Company or any ERISA Affiliate
is (or, if such plan were terminated, would under Section 4069 of ERISA be
deemed to be) an “employer” as defined in Section 3(5) of ERISA.
“Platform” has the meaning specified in Section 6.01.
“Public Lender” has the meaning specified in Section 6.01.
“Register” has the meaning specified in Section 11.06(c).
“Related Parties” means, with respect to any Person, such Person's Affiliates
and the partners, directors, officers, employees, agents, trustees, members and
advisors of such Person and of such Person's Affiliates.
“Related Swap Agreement” means any Swap Agreement permitted under Section 7.05
that is entered into by and between a Borrower and a Swap Provider.
“Reportable Event” means a reportable event as defined in Section 4043 of ERISA
and the regulations issued under such section, with respect to a Plan,
excluding, however, such events as to which the PBGC by regulation waived the
requirement of Section 4043(a) of ERISA that it be notified within 30 days of
the occurrence of such event, provided, however, that a failure to meet the
minimum funding standard of Section 412 of the Code and of Section 302 of ERISA
shall be a Reportable Event regardless of the issuance of any such waiver of the
notice requirement in accordance with either Section 4043(a) of ERISA or Section
412(d) of the Code.
“Required Lenders” means, as of any date of determination, Lenders having more
than 50% of the Term Loan Commitments or, after the funding of the Term Loans on
the Closing Date, Lenders holding in the aggregate more than 50% of the
Outstanding Amount of all US Term Loans and UK Term Loans; provided that the
Term Loan Commitment of, and the portion of the Term Loans held or deemed held
by, any Defaulting Lender shall be excluded for purposes of making a
determination of Required Lenders. For purposes of this definition, as of any
date of determination thereof, the UK Term Loan Commitment and the Outstanding
Amount of UK Term Loans of each Lender shall be determined by converting the
relevant amount of Sterling at such date to an amount of Dollars based on the
Spot Rate (regardless of any spot rate of exchange on such date of
determination).
“Restructuring Charge Limit” means during any Fiscal Year, an amount equal to
three percent (3%) of the Net Worth of the Company and its Subsidiaries as of
the end of the immediately preceding Fiscal Year.
“Same Day Funds” means (a) with respect to disbursements and payments in
Dollars, immediately available funds, and (b) with respect to disbursements and
payments in Sterling, same day or other funds as may be reasonably determined by
the Administrative Agent to be customary in the place of disbursement or payment
for the settlement of international banking transactions in Sterling.
“SEC” means the Securities and Exchange Commission, or any Governmental
Authority succeeding to any of its principal functions.
“Settlement Facilities” means credit facilities obtained by the Company or any
Subsidiary that provide for funding of short-term timing differences related to
customer settlements.
“Significant Subsidiary” means each wholly owned Domestic Subsidiary that, as of
the most recent Fiscal Quarter, for the period of four consecutive Fiscal
Quarters then ended, for which financial statements have been delivered, or are
required to have been delivered, pursuant to Section 6.01, contributed more than
one percent (1%) (on a consolidated basis) of the Company's consolidated
revenues for such period. Such determinations shall be made with respect to
Subsidiaries at each time that the financial statements for the Company and its
Subsidiaries are delivered, or are required to be delivered, pursuant to Section
6.01, provided that if a Person becomes a Subsidiary pursuant to or in
connection with a Permitted Acquisition, then such determination shall be made
as of the date such Permitted Acquisition is consummated, based on the financial
statements of such Person for its most recent quarter end (for the four fiscal
quarters then ended) for which financial statements are available (which may be
unaudited).
“Spot Rate” for Sterling means $1.6099 per ₤1, which is the rate determined by
the Administrative Agent to be the spot rate for the purchase by the
Administrative Agent of Sterling with Dollars through its principal foreign
exchange trading office at approximately 11:00 a.m. London time on the date two
Business Days prior to the Closing Date.
“Sterling” and “£” mean the lawful currency of the United Kingdom.
“Subsidiary” means, with respect to any Person (the “parent”) at any date, any
corporation, limited liability company, partnership, association or other entity
(a) of which securities or other ownership interests representing more than 50%
of the equity or more than 50% of the ordinary voting power or, in the case of a
partnership, more than 50% of the general partnership interests are, as of such
date, owned, controlled or held, or (b) that is, as of such date, otherwise
Controlled, by the parent or one or more subsidiaries of the parent, or by the
parent and one or more subsidiaries of the parent, and the accounts of which
would be consolidated with those of the parent in the parent's consolidated
financial statements if such financial statements were prepared in accordance
with GAAP as of such date. Unless otherwise specified, all references herein to
a “Subsidiary” or to “Subsidiaries” shall refer to a Subsidiary or Subsidiaries
of the Company.
“Subsidiary Guarantors” means each Subsidiary that is at any time a party to the
Subsidiary Guaranty, whether on the Closing Date, pursuant to the execution and
delivery to the Administrative Agent of a Subsidiary Guaranty Supplement
pursuant to Section 6.09, or otherwise.
“Subsidiary Guaranty” means the Subsidiary Guaranty substantially in the form of
Exhibit E (including any and all supplements thereto) executed and delivered by
the Subsidiary Guarantors, in favor of the Administrative Agent for the ratable
benefit of the Lenders.
“Subsidiary Guaranty Supplement” means each Supplement substantially in the form
of Exhibit A to the Subsidiary Guaranty executed and delivered by a Subsidiary
pursuant to Section 6.09.
“Surety Indemnification Obligations” means all obligations of the Company or any
Subsidiary to indemnify any issuers for amounts required to be paid under any
surety bonds issued by such issuers and posted in accordance with applicable
legal requirements with any Governmental Authority at the request and for the
use of the Borrower or any Subsidiary in the ordinary course of its business.
“Swap Agreement” means any agreement with respect to any swap, forward, future
or derivative transaction or option or similar agreement involving, or settled
by reference to, one or more rates, currencies, commodities, equity or debt
instruments or securities, or economic, financial or pricing indices or measures
of economic, financial or pricing risk or value or any similar transaction or
any combination of these transactions; provided that no phantom stock or similar
plan providing for payments only on account of services provided by current or
former directors, officers, employees or consultants of the Company or the
Subsidiaries shall be a Swap Agreement.
“Swap Provider” means any Person that, at the time it enters into a Swap
Agreement permitted under Section 7.05, is a Lender or an Affiliate of a Lender,
in its capacity as a party to such Swap Agreement.
“Target” means HSBC Merchant Services LLP, a Limited Liability Partnership
registered in England and Wales.
“Target Acquisition” means the acquisition by the Company (either directly or
through a wholly-owned direct or indirect Subsidiary) of all of the Equity
Interests in the Target not owned by the Company as of June 1, 2009, so that
after giving effect thereto the Target is a wholly-owned (direct or indirect)
Subsidiary of the Company.
“TARGET Day” means any day on which the Trans-European Automated Real-time Gross
Settlement Express Transfer (TARGET) payment system (or, if such payment system
ceases to be operative, such other payment system (if any) determined by the
Administrative Agent to be a suitable replacement) is open for the settlement of
payments in Euro.
“Taxes” means all present or future taxes, levies, imposts, duties, deductions,
withholdings (including backup withholding), assessments, fees or other charges
imposed by any Governmental Authority, including any interest, additions to tax
or penalties applicable thereto.
“Term Loan” means a US Term Loan or a UK Term Loan, as applicable.
“Term Loan Borrowing” means a borrowing consisting of simultaneous UK Term Loans
or simultaneous US Term Loans, as applicable, of the same Type, in the same
currency and, in the case of Eurocurrency Rate Loans, having the same Interest
Period made by each of the Lenders pursuant to Section 2.01(a) or (b), as
applicable.
“Term Loan Commitment” means the US Term Loan Commitment and the UK Term Loan
Commitment.
“Term Loan Facility” means, at any time, the US Term Loan Facility and the UK
Term Loan Facility.
“Term Loan Notice” means a notice of (a) a Term Loan Borrowing, (b) a conversion
of Term Loans from one Type to the other, or (c) a continuation of Eurocurrency
Rate Loans, pursuant to Section 2.02(a), which, if in writing, shall be
substantially in the form of Exhibit A.
“Total Debt” means at any date, all Indebtedness of the Company and its
Subsidiaries measured on a consolidated basis as of such date (excluding
therefrom, however, without duplication, Guarantees of Indebtedness of such
Person or any of its Subsidiaries, respectively, by such Person or any such
Subsidiary).
“Transactions” means the execution, delivery and performance by the Borrowers of
this Agreement, the borrowing of Term Loans, the use of the proceeds thereof and
the consummation of the Target Acquisition.
“Type” means, with respect to a Term Loan, its character as a Base Rate Loan or
a Eurocurrency Rate Loan.
“United Kingdom” and “UK” mean the United Kingdom of Great Britain and Northern
Ireland.
“United States” and “U.S.” mean the United States of America.
“UK Lender” means a Lender that either has a UK Term Loan Commitment or is the
Lender with respect to any UK Term Loans, provided that any such Lender shall
only constitute a UK Lender with respect to its UK Term Loan Commitment and UK
Term Loans, and not with respect to any US Term Loan Commitment or US Term
Loans.
“UK Term Loan” means an advance made by any Lender in Sterling under the UK Term
Loan Facility.
“UK Term Loan Commitment” means, as to each Lender, its obligation to make UK
Term Loans to the UK Borrower pursuant to Section 2.01(b) in an aggregate
principal amount at any one time outstanding not to exceed the amount set forth
opposite such Lender's name on Schedule 2.01 under the caption “UK Term Loan
Commitment” or opposite such caption in the Assignment and Assumption pursuant
to which such Lender becomes a party hereto, as applicable, as such amount may
be adjusted from time to time in accordance with this Agreement.
“UK Term Loan Facility” means, at any time (a) on or prior to the Closing Date,
the aggregate amount of the UK Term Loan Commitments at such time, and (b)
thereafter, the aggregate principal amount of the UK Term Loans of all Lenders
outstanding at such time.
“UK Term Loan Note” means a promissory note made by the UK Borrower in favor of
a Lender evidencing UK Term Loans made by such Lender under the UK Term Loan
Facility, substantially in the form of Exhibit B-2.
“US Term Loan” means an advance made by any Lender in Dollars under the US Term
Loan Facility.
“US Term Loan Commitment” means, as to each Lender, its obligation to make US
Term Loans to the Company pursuant to Section 2.01(a) in an aggregate principal
amount at any one time outstanding not to exceed the amount set forth opposite
such Lender's name on Schedule 2.01 under the caption “US Term Loan Commitment”
or opposite such caption in the Assignment and Assumption pursuant to which such
Lender becomes a party hereto, as applicable, as such amount may be adjusted
from time to time in accordance with this Agreement.
“US Term Loan Facility” means, at any time (a) on or prior to the Closing Date,
the aggregate amount of the US Term Loan Commitments at such time, and (b)
thereafter, the aggregate principal amount of the US Term Loans of all Lenders
outstanding at such time.
“US Term Loan Note” means a promissory note made by the Company in favor of a
Lender evidencing US Term Loans made by such Lender under the US Term Loan
Facility, substantially in the form of Exhibit B-1.
“Withdrawal Liability” means liability to a Multiemployer Plan as a result of a
complete or partial withdrawal from such Multiemployer Plan, as such terms are
defined in Part I of Subtitle E of Title IV of ERISA.
.Other Interpretive Provisions. With reference to this Agreement and each other
Loan Document, unless otherwise specified herein or in such other Loan Document:
(a)The definitions of terms herein shall apply equally to the singular and
plural forms of the terms defined. Whenever the context may require, any pronoun
shall include the corresponding masculine, feminine and neuter forms. The words
“include,” “includes” and “including” shall be deemed to be followed by the
phrase “without limitation.” The word “will” shall be construed to have the same
meaning and effect as the word “shall.” Unless the context requires otherwise,
(i) any definition of or reference to any agreement, instrument or other
document (including any Organization Document) shall be construed as referring
to such agreement, instrument or other document as from time to time amended,
supplemented or otherwise modified (subject to any restrictions on such
amendments, supplements or modifications set forth herein or in any other Loan
Document), (ii) any reference herein to any Person shall be construed to include
such Person's successors and assigns, (iii) the words “herein,” “hereof” and
“hereunder,” and words of similar import when used in any Loan Document, shall
be construed to refer to such Loan Document in its entirety and not to any
particular provision thereof, (iv) all references in a Loan Document to
Articles, Sections, Exhibits and Schedules shall be construed to refer to
Articles and Sections of, and Exhibits and Schedules to, the Loan Document in
which such references appear, (v) any reference to any law shall include all
statutory and regulatory provisions consolidating, amending, replacing or
interpreting such law and any reference to any law or regulation shall, unless
otherwise specified, refer to such law or regulation as amended, modified or
supplemented from time to time, and (vi) the words “asset” and “property” shall
be construed to have the same meaning and effect and to refer to any and all
tangible and intangible assets and properties, including cash, securities,
accounts and contract rights.
(b)In the computation of periods of time from a specified date to a later
specified date, the word “from” means “from and including;” the words “to” and
“until” each mean “to but excluding;” and the word “through” means “to and
including.”
(c)Section headings herein and in the other Loan Documents are included for
convenience of reference only and shall not affect the interpretation of this
Agreement or any other Loan Document.
.Accounting Terms. (a) Generally. All accounting terms not specifically or
completely defined herein shall be construed in conformity with, and all
financial data (including financial ratios and other financial calculations)
required to be submitted pursuant to this Agreement shall be prepared in
conformity with, GAAP applied on a consistent basis, as in effect from time to
time, applied in a manner consistent with that used in preparing the Audited
Financial Statements, except as otherwise specifically prescribed herein.
(a)Changes in GAAP. If at any time any change in GAAP would affect the
computation of any financial ratio or requirement set forth in any Loan
Document, and either the Company or the Required Lenders shall so request, the
Administrative Agent, the Lenders and the Company shall negotiate in good faith
to amend such ratio or requirement to preserve the original intent thereof in
light of such change in GAAP (subject to the approval of the Required Lenders);
provided that, until so amended, (i) such ratio or requirement shall continue to
be computed in accordance with GAAP prior to such change therein and (ii) the
Company shall provide to the Administrative Agent and the Lenders financial
statements and other documents required under this Agreement or as reasonably
requested hereunder setting forth a reconciliation between calculations of such
ratio or requirement made before and after giving effect to such change in GAAP.
(b)Consolidation of Variable Interest Entities. All references herein to
consolidated financial statements of the Company and its Subsidiaries or to the
determination of any amount for the Company and its Subsidiaries on a
consolidated basis or any similar reference shall, in each case, be deemed to
include each variable interest entity that the Company is required to
consolidate pursuant to FASB Interpretation No. 46 - Consolidation of Variable
Interest Entities: an interpretation of ARB No. 51 (January 2003) as if such
variable interest entity were a Subsidiary as defined herein.
.Rounding. Any financial ratios required to be maintained by the Borrowers
pursuant to this Agreement shall be calculated in accordance with this Agreement
and, if necessary, by carrying the result to one place more than the number of
places by which such ratio is expressed herein and rounding the result up or
down to the nearest number (with a rounding-up if there is no nearest number).
.Change of Currency. (a) If the United Kingdom is a Participating Member State
and adopts the Euro as its lawful currency after the date hereof, each
obligation of the Borrowers to make a payment denominated in Sterling shall be
redenominated into Euro at the time of such adoption (in accordance with the EMU
Legislation), and each reference herein to “Sterling” shall be deemed to be a
reference to “Euro” unless the context indicates otherwise. If, in relation to
Sterling, the basis of accrual of interest expressed in this Agreement in
respect of that currency shall be inconsistent with any convention or practice
in the London interbank market for the basis of accrual of interest in respect
of the Euro, such expressed basis shall be replaced by such convention or
practice with effect from the date on which the United Kingdom adopts the Euro
as its lawful currency; provided that if any Term Loan Borrowing in Sterling is
outstanding immediately prior to such date, such replacement shall take effect,
with respect to such Term Loan Borrowing, at the end of the then current
Interest Period.
(a)Each provision of this Agreement shall be subject to such reasonable changes
of construction as are agreed to by the Administrative Agent and the Company at
such time to be appropriate to reflect the adoption of the Euro by the United
Kingdom and any relevant market conventions or practices relating to the Euro.
In the event no such agreement is reached by the date of the effectiveness of
adoption of the Euro as the lawful currency of the United Kingdom, then the
Administrative Agent shall specify such reasonable changes of construction.
(b)Each provision of this Agreement also shall be subject to such reasonable
changes of construction as are agreed to by the Administrative Agent and the
Company at such time to be appropriate to reflect a change in currency of any
other country and any relevant market conventions or practices relating to the
change in currency. In the event no such agreement is reached by the date of the
effectiveness of such change of currency of any other country, then the
Administrative Agent shall specify such reasonable changes of construction.
.Times of Day. Unless otherwise specified, all references herein to times of day
shall be references to Eastern time (daylight or standard, as applicable).
ARTICLE III.

ARTICLE IV.THE COMMITMENTS AND CREDIT EXTENSIONS
.Term Loans.
(a)US Term Loans. Subject to the terms and conditions set forth herein, each
Lender with a US Term Loan Commitment severally agrees to make a single loan to
the Company on the Closing Date in an amount not to exceed such Lender's
Applicable Percentage of the US Term Loan Facility. Amounts borrowed under this
Section 2.01(a) and repaid or prepaid may not be reborrowed. US Term Loans may
be Base Rate Loans or Eurocurrency Rate Loans, as further provided herein.
(b)UK Term Loans. Subject to the terms and conditions set forth herein, each
Lender with a UK Term Loan Commitment severally agrees to make a single loan to
the UK Borrower on the Closing Date in an amount not to exceed such Lender's
Applicable Percentage of the UK Term Loan Facility. Amounts borrowed under this
Section 2.01(b) and repaid or prepaid may not be reborrowed. UK Term Loans may
only be Eurocurrency Rate Loans, as further provided herein. In connection with
the Term Loan Borrowing of the UK Term Loan Facility on the Closing Date, the
initial principal amount thereof shall be £43,480,961.55.
.Borrowings, Conversions and Continuations of Term Loans.
(a)Each Term Loan Borrowing, each conversion of Term Loans from one Type to the
other, and each continuation of Eurocurrency Rate Loans shall be made upon the
Company's irrevocable notice to the Administrative Agent, which may be given by
telephone. Each such notice must be received by the Administrative Agent not
later than 1:00 p.m. (i) three Business Days prior to the requested date of any
Term Loan Borrowing of, conversion to or continuation of Eurocurrency Rate Loans
denominated in Dollars or of any conversion of Eurocurrency Rate Loans
denominated in Dollars to Base Rate Loans, (ii) four Business Days prior to the
requested date of any Term Loan Borrowing or continuation of Eurocurrency Rate
Loans denominated in Sterling, and (iii) on the requested date of any Term Loan
Borrowing of Base Rate Loans; provided, however, that if the Company wishes to
request Eurocurrency Rate Loans having an Interest Period other than one, two,
three or six months in duration as provided in the definition of “Interest
Period,” the applicable notice must be received by the Administrative Agent not
later than 1:00 p.m. (i) four Business Days prior to the requested date of such
Term Loan Borrowing, conversion or continuation of Eurocurrency Rate Loans
denominated in Dollars, or (ii) five Business Days prior to the requested date
of such Term Loan Borrowing, conversion or continuation of Eurocurrency Rate
Loans denominated in Sterling, whereupon the Administrative Agent shall give
prompt notice to the applicable Lenders of such request and determine whether
the requested Interest Period is acceptable to all of them. In the case of a
request pursuant to the proviso in the preceding sentence, not later than 1:00
p.m. (i) three Business Days before the requested date of such Term Loan
Borrowing, conversion or continuation of Eurocurrency Rate Loans denominated in
Dollars, or (ii) four Business Days prior to the requested date of such Term
Loan Borrowing, conversion or continuation of Eurocurrency Rate Loans
denominated in Sterling, the Administrative Agent shall notify the Company
(which notice may be by telephone) whether or not the requested Interest Period
has been consented to by all the applicable Lenders. Each telephonic notice by
the Company pursuant to this Section 2.02(a) must be confirmed promptly by
delivery to the Administrative Agent of a written Term Loan Notice,
appropriately completed and signed by a Financial Officer. Each Term Loan
Borrowing of, conversion to or continuation of Eurocurrency Rate Loans shall be
in a principal amount of $5,000,000 or a whole multiple of $1,000,000 in excess
thereof (or £2,000,000 or a whole multiple of £500,000 in excess thereof, as
applicable, provided that any borrowing, conversion or continuation of the UK
Term Loan may be in non-whole multiples in excess of £2,000,000 to the extent
reasonably necessary in connection with the UK Term Loan from time to time being
outstanding in a non-whole multiple). Each Term Loan Borrowing of or conversion
to Base Rate Loans shall be in a principal amount of $500,000 or a whole
multiple of $100,000 in excess thereof. Each Term Loan Notice (whether
telephonic or written) shall specify (i) whether the Company is requesting a
Term Loan Borrowing, a conversion of Term Loans from one Type to the other, or a
continuation of Eurocurrency Rate Loans, (ii) the requested date of the Term
Loan Borrowing, conversion or continuation, as the case may be (which shall be a
Business Day), (iii) the principal amount of Term Loans to be borrowed,
converted or continued, (iv) the Type of Term Loans to be borrowed or to which
existing Term Loans are to be converted, (v) if applicable, the duration of the
Interest Period with respect thereto, and (vi) the Borrower to which such Term
Loan Notice applies. If the Company fails to specify a Type of Term Loan in a
Term Loan Notice or if the Company fails to give a timely notice requesting a
conversion or continuation, then the applicable Term Loans shall be made as, or
converted to, Base Rate Loans; provided, however, that in the case of a failure
to timely request a continuation of Term Loans denominated in Sterling, such
Term Loans shall be continued as Eurocurrency Rate Loans in Sterling with an
Interest Period of one month. Any automatic conversion to Base Rate Loans shall
be effective as of the last day of the Interest Period then in effect with
respect to the applicable Eurocurrency Rate Loans. If the Company requests a
Term Loan Borrowing of, conversion to, or continuation of Eurocurrency Rate
Loans in any such Term Loan Notice, but fails to specify an Interest Period, it
will be deemed to have specified an Interest Period of one month. No Term Loan
may be converted into or continued as a Term Loan denominated in a different
currency.
(b)Following receipt of a Term Loan Notice, the Administrative Agent shall
promptly notify each applicable Lender of the amount (and currency) of its
Applicable Percentage of the applicable Term Loans, and if no timely notice of a
conversion or continuation is provided by the Company, the Administrative Agent
shall notify each applicable Lender of the details of any automatic conversion
to Base Rate Loans or continuation of Term Loans denominated in Sterling, in
each case as described in the preceding subsection. In the case of a Term Loan
Borrowing, each applicable Lender shall make the amount of its Term Loan
available to the Administrative Agent in Same Day Funds at the Administrative
Agent's Office for the applicable currency not later than (i) 1:00 p.m., in the
case of any Eurocurrency Rate Loan denominated in Dollars, (ii) 3:00 p.m., in
the case of any Base Rate Loan denominated in Dollars, or (iii) 1:00 p.m. London
time, in the case of any Term Loan in Sterling, in each case on the Business Day
specified in the applicable Term Loan Notice. Upon satisfaction of the
applicable conditions set forth in Sections 4.01, the Administrative Agent shall
make all funds so received available to the Company or the UK Borrower, as
applicable, in like funds as received by the Administrative Agent either by (i)
crediting the account of such Borrower on the books of Bank of America with the
amount of such funds or (ii) wire transfer of such funds, in each case in
accordance with instructions provided to (and reasonably acceptable to) the
Administrative Agent by the Company.
(c)Except as otherwise provided herein, a Eurocurrency Rate Loan may be
continued or converted only on the last day of an Interest Period for such
Eurocurrency Rate Loan. During the existence of an Event of Default, at the
request of the Required Lenders or the Administrative Agent, no Loans may be
requested as, converted to or continued as Eurocurrency Rate Loans (whether in
Dollars or Sterling); provided that outstanding Eurocurrency Rate Loans
denominated in Sterling may be maintained and at the end of the Interest Period
with respect thereto shall automatically be continued as Eurocurrency Rate Loans
in Sterling with an Interest Period of one month.
(d)The Administrative Agent shall promptly notify the Company and the Lenders of
the interest rate applicable to any Interest Period for Eurocurrency Rate Loans
upon determination of such interest rate. At any time that Base Rate Loans are
outstanding, the Administrative Agent shall notify the Company and the Lenders
of any change in Bank of America's prime rate used in determining the Base Rate
promptly following the public announcement of such change.
(e)After giving effect to all Term Loan Borrowings, all conversions of Term
Loans from one Type to the other, and all continuations of Term Loans as the
same Type, there shall not be more than (i) seven Interest Periods in effect
with respect to US Term Loans and (ii) four Interest Periods in effect with
respect to UK Term Loans.
.Optional Prepayments. Each Borrower may, upon notice from the Company to the
Administrative Agent, at any time or from time to time voluntarily prepay US
Term Loans or UK Term Loans in whole or in part without premium or penalty;
provided that (i) such notice must be received by the Administrative Agent not
later than 1:00 p.m. (A) three Business Days prior to any date of prepayment of
Eurocurrency Rate Loans denominated in Dollars, (B) four Business Days prior to
any date of prepayment of Eurocurrency Rate Loans denominated in Sterling, and
(C) on the date of prepayment of Base Rate Loans; (ii) any prepayment of
Eurocurrency Rate Loans shall be in a principal amount of $5,000,000 or a whole
multiple of $1,000,000 in excess thereof (or £2,000,000 or a whole multiple of
£500,000 in excess thereof, as applicable, provided that any prepayment of the
UK Term Loan may be in non-whole multiples in excess of £2,000,000 to the extent
reasonably necessary in connection with the UK Term Loan from time to time being
outstanding in a non-whole multiple); and (iii) any prepayment of Base Rate
Loans shall be in a principal amount of $500,000 or a whole multiple of $100,000
in excess thereof or, in each case, if less, the entire principal amount thereof
then outstanding. Each such notice shall specify the date and amount of such
prepayment, the Term Loan Facility to be prepaid, and the Type(s) of Term Loans
to be prepaid and, if Eurocurrency Rate Loans are to be prepaid, the Interest
Period(s) of such Term Loans. The Administrative Agent will promptly notify each
applicable Lender of its receipt of each such notice, and of the amount of such
Lender's Applicable Percentage of such prepayment. If such notice is given by
the Company, the applicable Borrower shall make such prepayment and the payment
amount specified in such notice shall be due and payable on the date specified
therein. Any prepayment of a Eurocurrency Rate Loan shall be accompanied by all
accrued interest on the amount prepaid, together with any additional amounts
required pursuant to Section 3.05. Each such prepayment shall be applied to the
Term Loans of the Lenders to the applicable Term Loan Facility in accordance
with their respective Applicable Percentages. Each prepayment of the outstanding
Term Loans pursuant to this Section 2.03 shall be applied to the principal
repayment installments of the applicable Term Loan Facility on a pro-rata basis.
No prepayment of one Term Loan Facility pursuant to this Section 2.03 shall
result in any requirement of Lenders receiving such prepayment to share any such
amount with Lenders to the other Term Loan Facility pursuant to Section 2.10 or
otherwise.
.Repayment of Loans. (a) US Term Loan Facility. The Company shall repay to the
Lenders to the US Term Loan Facility the aggregate principal amount of all US
Term Loans outstanding on the following dates (or, in the event any such date is
not a Business Day, on the immediately following Business Day with respect to
the US Term Loan Facility) in the respective amounts set forth opposite such
dates (which amounts shall be adjusted as a result of the application of
prepayments in accordance with the order of priority set forth in Section 2.03):
Date
Amount
August 31, 2009
$11,500,000.00
November 30, 2009
$11,500,000.00
February 28, 2010
$11,500,000.00
May 31, 2010
$11,500,000.00
August 31, 2010
$17,250,000.00
November 30, 2010
$17,250,000.00
February 28, 2011
$17,250,000.00
May 31, 2011
$17,250,000.00
August 31, 2011
$17,250,000.00
November 30, 2011
$17,250,000.00
February 29, 2012
$17,250,000.00
May 31, 2012
$17,250,000.00
Maturity Date
All outstanding principal amounts of the US Term Loans

(a)UK Term Loan Facility. The UK Borrower shall repay to the Lenders to the UK
Term Loan Facility the aggregate principal amount of all UK Term Loans
outstanding on the following dates (or, in the event any such date is not a
Business Day, on the immediately following Business Day with respect to the UK
Term Loan Facility) in the respective amounts set forth opposite such dates
(which amounts shall be adjusted as a result of the application of prepayments
in accordance with the order of priority set forth in Section 2.03):
Date
Amount
August 31, 2009
£2,174,048.08
November 30, 2009
£2,174,048.08
February 28, 2010
£2,174,048.08
May 31, 2010
£2,174,048.08
August 31, 2010
£3,261,072.12
November 30, 2010
£3,261,072.12
February 28, 2011
£3,261,072.12
May 31, 2011
£3,261,072.12
August 31, 2011
£3,261,072.12
November 30, 2011
£3,261,072.12
February 29, 2012
£3,261,072.12
May 31, 2012
£3,261,072.12
Maturity Date
All outstanding principal amounts of the UK Term Loans

.Interest. (a) Subject to the provisions of subsection (b) below, (i) each
Eurocurrency Rate Loan shall bear interest on the outstanding principal amount
thereof for each Interest Period at a rate per annum equal to the Eurocurrency
Rate for such Interest Period plus the Applicable Rate plus (in the case of a
Eurocurrency Rate Loan of any Lender which is lent from a Lending Office in the
United Kingdom or a Participating Member State, but not in the case of any Term
Loan denominated in Dollars made to the US Borrower) the Mandatory Cost; and
(ii) each Base Rate Loan shall bear interest on the outstanding principal amount
thereof from the applicable borrowing date at a rate per annum equal to the Base
Rate plus the Applicable Rate.
(a)(i)    If any amount of principal of any Loan is not paid when due (without
regard to any applicable grace periods), whether at stated maturity, by
acceleration or otherwise, such amount shall thereafter bear interest at a
fluctuating interest rate per annum at all times equal to the Default Rate to
the fullest extent permitted by applicable Laws.
(i)If any amount (other than principal of any Loan) payable by any Borrower
under any Loan Document is not paid when due (without regard to any applicable
grace periods), whether at stated maturity, by acceleration or otherwise, then
upon the request of the Required Lenders, such amount shall thereafter bear
interest at a fluctuating interest rate per annum at all times equal to the
Default Rate to the fullest extent permitted by applicable Laws.
(ii)Upon the request of the Required Lenders, while any Event of Default exists,
the Borrowers shall pay interest on the principal amount of all outstanding
Obligations hereunder at a fluctuating interest rate per annum at all times
equal to the Default Rate to the fullest extent permitted by applicable Laws.
(iii)Accrued and unpaid interest on past due amounts (including interest on past
due interest) shall be due and payable upon demand.
(b)Interest on each Loan shall be due and payable in arrears on each Interest
Payment Date applicable thereto and at such other times as may be specified
herein. Interest hereunder shall be due and payable in accordance with the terms
hereof before and after judgment, and before and after the commencement of any
proceeding under any Debtor Relief Law.
.Fees. The Company shall pay (a) to the Arranger and the Administrative Agent
for their own respective accounts, in Dollars, fees in the amounts and at the
times specified in the Fee Letter, and (b) to the Lenders, in Dollars, such
fees, if any, as shall have been separately agreed upon in writing in the
amounts and at the times so specified. All such fees shall be fully earned when
paid and shall not be refundable for any reason whatsoever.
.Computation of Interest and Fees; Retroactive Adjustments of Applicable Rate.
(a)All computations of interest for Base Rate Loans shall be made on the basis
of a year of 365 or 366 days, as the case may be, and actual days elapsed. All
other computations of fees and interest shall be made on the basis of a 360-day
year and actual days elapsed (which results in more fees or interest, as
applicable, being paid than if computed on the basis of a 365-day year), or, in
the case of interest in respect of Term Loans denominated in Sterling if market
practice differs from the foregoing, in accordance with such market practice.
Interest shall accrue on each Term Loan for the day on which the Term Loan is
made, and shall not accrue on a Term Loan, or any portion thereof, for the day
on which the Term Loan or such portion is paid, provided that any Loan that is
repaid on the same day on which it is made shall, subject to Section 2.09(a),
bear interest for one day. Each determination by the Administrative Agent of an
interest rate or fee hereunder shall be conclusive and binding for all purposes,
absent manifest error.
(b)If, as a result of any restatement of or other adjustment to the financial
statements of the Company or for any other reason, the Company or the Lenders
determine that (i) the Leverage Ratio as calculated by the Company as of any
applicable date was inaccurate and (ii) a proper calculation of the Leverage
Ratio would have resulted in higher pricing for such period, each Borrower shall
immediately and retroactively be obligated to pay to the Administrative Agent
for the account of the applicable Lenders, promptly on demand by the
Administrative Agent (or, after the occurrence of an actual or deemed entry of
an order for relief with respect to any Borrower under the Bankruptcy Code of
the United States or other applicable Debtor Relief Law, automatically and
without further action by the Administrative Agent or any Lender), an amount
equal to the excess of the amount of interest and fees that should have been
paid for such period over the amount of interest and fees actually paid for such
period. This paragraph shall not limit the rights of the Administrative Agent or
any Lender, as the case may be, under Article VIII. Each Borrower's obligations
under this paragraph shall survive the termination of all commitments and the
repayment of all Obligations hereunder.
.Evidence of Debt. The Term Loans made by each Lender shall be evidenced by one
or more accounts or records maintained by such Lender and by the Administrative
Agent in the ordinary course of business. The accounts or records maintained by
the Administrative Agent and each Lender shall be conclusive absent manifest
error of the amount of the Term Loans made by the Lenders to the Borrowers and
the interest and payments thereon. Any failure to so record or any error in
doing so shall not, however, limit or otherwise affect the obligation of the
Borrowers hereunder to pay any amount owing with respect to the Obligations. In
the event of any conflict between the accounts and records maintained by any
Lender and the accounts and records of the Administrative Agent in respect of
such matters, the accounts and records of the Administrative Agent shall control
in the absence of manifest error. Upon the request of any Lender to a Borrower
made through the Administrative Agent, such Borrower shall execute and deliver
to such Lender (through the Administrative Agent) a Note, which shall evidence
such Lender's Term Loans to such Borrower in addition to such accounts or
records. Each Lender may attach schedules to a Note and endorse thereon the
date, Type (if applicable), amount, currency and maturity of its Term Loans and
payments with respect thereto.
.Payments Generally; Administrative Agent's Clawback. (a) General. All payments
to be made by the Borrowers shall be made without condition or deduction for any
counterclaim, defense, recoupment or setoff. Except as otherwise expressly
provided herein and except with respect to principal of and interest on Loans
denominated in Sterling, all payments by the Borrowers hereunder shall be made
to the Administrative Agent, for the account of the respective Lenders to which
such payment is owed, at the applicable Administrative Agent's Office in Dollars
and in Same Day Funds not later than 2:00 p.m. on the date specified herein.
Except as otherwise expressly provided herein, all payments by the Borrowers
hereunder with respect to principal and interest on Loans denominated in
Sterling shall be made to the Administrative Agent, for the account of the
respective Lenders to which such payment is owed, at the applicable
Administrative Agent's Office in Sterling and in Same Day Funds not later than
2:00 p.m. London time on the dates specified herein. The Administrative Agent
will promptly distribute to each Lender its Applicable Percentage (or other
applicable share as provided herein) of such payment in like funds as received
by wire transfer to such Lender's Lending Office. All payments received by the
Administrative Agent (i) after 2:00 p.m., in the case of payments in Dollars, or
(ii) after 2:00 p.m. London time in the case of payments in Sterling, shall in
each case be deemed received on the next succeeding Business Day and any
applicable interest or fee shall continue to accrue. Except as may otherwise be
provided in the definition of “Interest Period”, if any payment to be made by
any Borrower shall come due on a day other than a Business Day, payment shall be
made on the next following Business Day, and such extension of time shall be
reflected in computing interest or fees, as the case may be.
(a)(i) Funding by Lenders; Presumption by Administrative Agent. Unless the
Administrative Agent shall have received notice from a Lender prior to the
proposed date of any Term Loan Borrowing of Eurocurrency Rate Loans (or, in the
case of any Term Loan Borrowing of Base Rate Loans, prior to 12:00 noon on the
date of such Term Loan Borrowing) that such Lender will not make available to
the Administrative Agent such Lender's share of such Term Loan Borrowing, the
Administrative Agent may assume that such Lender has made such share available
on such date in accordance with Section 2.02 (or, in the case of a Term Loan
Borrowing of Base Rate Loans, that such Lender has made such share available in
accordance with and at the time required by Section 2.02) and may, in reliance
upon such assumption, make available to the applicable Borrower a corresponding
amount. In such event, if a Lender has not in fact made its share of the
applicable Term Loan Borrowing available to the Administrative Agent, then the
applicable Lender and the applicable Borrower severally agree to pay to the
Administrative Agent forthwith on demand such corresponding amount in Same Day
Funds with interest thereon, for each day from and including the date such
amount is made available to such Borrower to but excluding the date of payment
to the Administrative Agent, at (A) in the case of a payment to be made by such
Lender, the Overnight Rate, plus any administrative, processing or similar fees
customarily charged by the Administrative Agent in connection with the
foregoing, and (B) in the case of a payment to be made by such Borrower, the
interest rate applicable to Base Rate Loans (in the case of Term Loans
denominated in Dollars) or the Cost of Funds Rate (in all other cases). If such
Borrower and such Lender shall pay such interest to the Administrative Agent for
the same or an overlapping period, the Administrative Agent shall promptly remit
to such Borrower the amount of such interest paid by such Borrower for such
period. If such Lender pays its share of the applicable Term Loan Borrowing to
the Administrative Agent, then the amount so paid shall constitute such Lender's
Term Loan included in such Term Loan Borrowing. Any payment by such Borrower
shall be without prejudice to any claim such Borrower may have against a Lender
that shall have failed to make such payment to the Administrative Agent.
(i)Payments by Borrowers; Presumptions by Administrative Agent. Unless the
Administrative Agent shall have received notice from a Borrower prior to the
date on which any payment is due to the Administrative Agent for the account of
the Lenders hereunder that such Borrower will not make such payment, the
Administrative Agent may assume that such Borrower has made such payment on such
date in accordance herewith and may, in reliance upon such assumption,
distribute to the Lenders the amount due. In such event, if such Borrower has
not in fact made such payment, then each of the Lenders severally agrees to
repay to the Administrative Agent forthwith on demand the amount so distributed
to such Lender, in Same Day Funds with interest thereon, for each day from and
including the date such amount is distributed to it to but excluding the date of
payment to the Administrative Agent, at the Overnight Rate.
A notice of the Administrative Agent to any Lender or Borrower with respect to
any amount owing under this subsection (b) shall be conclusive, absent manifest
error.
(b)Failure to Satisfy Conditions Precedent. If any Lender makes available to the
Administrative Agent funds for any Term Loan to be made by such Lender to any
Borrower as provided in the foregoing provisions of this Article II, and such
funds are not made available to such Borrower by the Administrative Agent
because the conditions to the applicable Term Loan Borrowing set forth in
Article IV are not satisfied or waived in accordance with the terms hereof, the
Administrative Agent shall return such funds (in like funds as received from
such Lender) to such Lender, without interest.
(c)Obligations of Lenders Several. The obligations of the Lenders hereunder to
make Term Loans and to make payments pursuant to Section 11.04(c) are several
and not joint. The failure of any Lender to make any Term Loan or to make any
payment under Section 11.04(c) on any date required hereunder shall not relieve
any other Lender of its corresponding obligation to do so on such date, and no
Lender shall be responsible for the failure of any other Lender to so make its
Term Loan or to make its payment under Section 11.04(c).
(d)Funding Source. Nothing herein shall be deemed to obligate any Lender to
obtain the funds for any Loan in any particular place or manner or to constitute
a representation by any Lender that it has obtained or will obtain the funds for
any Loan in any particular place or manner.
.Sharing of Payments by Lenders. If any Lender shall, by exercising any right of
setoff or counterclaim or otherwise, obtain payment in respect of any principal
of or interest on any of the Term Loans made by it resulting in such Lender's
receiving payment of a proportion of the aggregate amount of such Term Loans and
accrued interest thereon greater than its pro rata share thereof as provided
herein, then the Lender receiving such greater proportion shall (a) notify the
Administrative Agent of such fact, and (b) purchase (for cash at face value)
participations in the Term Loans of the other Lenders, or make such other
adjustments as shall be equitable, so that the benefit of all such payments
shall be shared by the Lenders ratably in accordance with the aggregate amount
of principal of and accrued interest on their respective Term Loans and other
amounts owing them, provided that:
(i)if any such participations are purchased and all or any portion of the
payment giving rise thereto is recovered, such participations or
subparticipations shall be rescinded and the purchase price restored to the
extent of such recovery, without interest;
(ii)the provisions of this Section shall not be construed to apply to (x) any
payment made by a Borrower pursuant to and in accordance with the express terms
of this Agreement (including Section 2.03) or (y) any payment obtained by a
Lender as consideration for the assignment of or sale of a participation in any
of its Term Loans to any assignee or participant, other than to the Company or
any Subsidiary thereof (as to which the provisions of this Section shall apply);
and
(iii)the provisions of this Section shall apply to the repayments required by
subparts (a) and (b) of Section 2.04 in such a manner as each repayment
thereunder shall be shared by all the Lenders in each of the Term Loan
Facilities ratably among them in accordance with the repayment schedule set
forth therein (as adjusted by any prepayments made in accordance with this
Agreement), in the event the aggregate amount paid by the Borrowers is at any
time insufficient to pay in full the required repayment amounts provided in such
subparts (a) and (b) of Section 2.04 for any particular payment date.
Each Borrower consents to the foregoing and agrees, to the extent it may
effectively do so under applicable law, that any Lender acquiring a
participation pursuant to the foregoing arrangements may exercise against such
Borrower rights of setoff and counterclaim with respect to such participation as
fully as if such Lender were a direct creditor of such Borrower in the amount of
such participation.
.UK Borrower.
(a)Effective as of the date hereof the UK Borrower shall be a Borrower hereunder
and shall (subject to the satisfaction of the conditions set forth in Section
4.01) receive the proceeds of the UK Term Loan in an initial aggregate principal
amount equal to £43,480,961.55, for its account on the terms and conditions set
forth in this Agreement.
(b)The UK Borrower hereby irrevocably appoints the Company as its agent for all
purposes relevant to this Agreement and each of the other Loan Documents,
including (i) the giving and receipt of notices, and (ii) the execution and
delivery of all documents, instruments and certificates contemplated herein and
all modifications hereto. Any acknowledgment, consent, direction, certification
or other action which might otherwise be valid or effective only if given or
taken by all Borrowers, or by each Borrower acting singly, shall be valid and
effective if given or taken only by the Company, whether or not any the UK
Borrower joins therein. Any notice, demand, consent, acknowledgement, direction,
certification or other communication delivered to the Company in accordance with
the terms of this Agreement shall be deemed to have been delivered to the UK
Borrower.
(c)The Company may from time to time, upon not less than 15 Business Days'
notice from the Company to the Administrative Agent (or such shorter period as
may be agreed by the Administrative Agent in its sole discretion), terminate the
UK Borrower's status as such, provided that there are no outstanding Term Loans
payable by the UK Borrower, or other amounts payable by the UK Borrower on
account of any Term Loans made to it, as of the effective date of such
termination. The Administrative Agent will promptly notify the Lenders of any
such termination of the UK Borrower's status.
ARTICLE V.

ARTICLE VI.TAXES, YIELD PROTECTION AND ILLEGALITY
.Taxes.
(a)Payments Free of Taxes; Obligation to Withhold; Payments on Account of Taxes.
(i) Any and all payments by or on account of any obligation of the respective
Borrowers hereunder or under any other Loan Document shall to the extent
permitted by applicable Laws be made free and clear of and without reduction or
withholding for any Taxes. If, however, applicable Laws require any Borrower or
the Administrative Agent to withhold or deduct any Tax, such Tax shall be
withheld or deducted in accordance with such Laws as determined by such Borrower
or the Administrative Agent, as the case may be, upon the basis of the
information and documentation to be delivered pursuant to subsection (e) below.
(i)If any Borrower or the Administrative Agent shall be required by the Code to
withhold or deduct any Taxes, including both United States Federal backup
withholding and withholding taxes, from any payment, then (A) the Administrative
Agent shall withhold or make such deductions as are determined by the
Administrative Agent to be required based upon the information and documentation
it has received pursuant to subsection (e) below, (B) the Administrative Agent
shall timely pay the full amount withheld or deducted to the relevant
Governmental Authority in accordance with the Code, and (C) to the extent that
the withholding or deduction is made on account of Indemnified Taxes or Other
Taxes, the sum payable by such Borrower shall be increased as necessary so that
after any required withholding or the making of all required deductions
(including deductions applicable to additional sums payable under this Section)
the Administrative Agent or Lender, as the case may be, receives an amount equal
to the sum it would have received had no such withholding or deduction been
made.
(ii)If any Borrower or the Administrative Agent shall be required by any
applicable Laws other than the Code to withhold or deduct any Taxes from any
payment, then (A) such Borrower or the Administrative Agent, as required by such
Laws, shall withhold or make such deductions as are determined by it to be
required based upon the information and documentation it has received pursuant
to subsection (e) below, (B) such Borrower or the Administrative Agent, to the
extent required by such Laws, shall timely pay the full amount so withheld or
deducted by it to the relevant Governmental Authority in accordance with such
Laws, and (C) to the extent that the withholding or deduction is made on account
of Indemnified Taxes or Other Taxes, the sum payable by such Borrower shall be
increased as necessary so that after any required withholding or the making of
all required deductions (including deductions applicable to additional sums
payable under this Section) the Administrative Agent or Lender, as the case may
be, receives an amount equal to the sum it would have received had no such
withholding or deduction been made.
(b)Payment of Other Taxes by the Borrowers. Without limiting the provisions of
subsection (a) above, each Borrower shall timely pay any Other Taxes to the
relevant Governmental Authority in accordance with applicable Laws.
(c)Tax Indemnifications. (i) Without limiting the provisions of subsection (a)
or (b) above, each Borrower shall, and does hereby, indemnify the Administrative
Agent and each Lender, and shall make payment in respect thereof within 10 days
after demand therefor, for the full amount of any Indemnified Taxes or Other
Taxes (including Indemnified Taxes or Other Taxes imposed or asserted on or
attributable to amounts payable under this Section) withheld or deducted by such
Borrower or the Administrative Agent or paid by the Administrative Agent or such
Lender, as the case may be, and any penalties, interest and reasonable expenses
arising therefrom or with respect thereto, whether or not such Indemnified Taxes
or Other Taxes were correctly or legally imposed or asserted by the relevant
Governmental Authority. Each Borrower shall also, and does hereby, indemnify the
Administrative Agent, and shall make payment in respect thereof within 10 days
after demand therefor, for any amount which a Lender for any reason fails to pay
indefeasibly to the Administrative Agent as required by clause (ii) of this
subsection. Upon the reasonable request of any Borrower, the Lenders and the
Agent agree to use their reasonable efforts to cooperate with such Borrower in
contesting the imposition of or claiming a refund of any Indemnified Taxes or
Other Taxes paid by such Borrower that the Borrower reasonably believes were not
correctly or legally asserted or for which a refund is available upon filing for
an exemption or reduction therefore under applicable Law. A certificate as to
the amount of any such payment or liability delivered to a Borrower by a Lender
(with a copy to the Administrative Agent), or by the Administrative Agent on its
own behalf or on behalf of a Lender, shall be conclusive absent manifest error.
(i)Without limiting the provisions of subsection (a) or (b) above, each Lender
shall, and does hereby, indemnify each Borrower and the Administrative Agent,
and shall make payment in respect thereof within 10 days after demand therefor,
against any and all Taxes and any and all related losses, claims, liabilities,
penalties, interest and expenses (including the fees, charges and disbursements
of any counsel for such Borrower or the Administrative Agent) incurred by or
asserted against such Borrower or the Administrative Agent by any Governmental
Authority as a result of the failure by such Lender to deliver, or as a result
of the inaccuracy, inadequacy or deficiency of, any documentation required to be
delivered by such Lender to such Borrower or the Administrative Agent pursuant
to subsection (e). Each Lender hereby authorizes the Administrative Agent to set
off and apply any and all amounts at any time owing to such Lender under this
Agreement or any other Loan Document against any amount due to the
Administrative Agent under this clause (ii). The agreements in this clause (ii)
shall survive the resignation and/or replacement of the Administrative Agent,
any assignment of rights by, or the replacement of, a Lender, the termination of
the commitments and the repayment, satisfaction or discharge of all other
Obligations.
(d)Evidence of Payments. Upon request by a Borrower or the Administrative Agent,
as the case may be, after any payment of Taxes by such Borrower or by the
Administrative Agent to a Governmental Authority as provided in this Section
3.01, such Borrower shall deliver to the Administrative Agent or the
Administrative Agent shall deliver to such Borrower, as the case may be, the
original or a certified copy of a receipt issued by such Governmental Authority
evidencing such payment, a copy of any return required by Laws to report such
payment or other evidence of such payment reasonably satisfactory to such
Borrower or the Administrative Agent, as the case may be.
(e)Status of Lenders; Tax Documentation. (i) Each Lender shall deliver to the
Company and to the Administrative Agent, at the time or times prescribed by
applicable Laws or when reasonably requested by the Company or the
Administrative Agent, such properly completed and executed documentation
prescribed by applicable Laws or by the taxing authorities of any jurisdiction
and such other reasonably requested information as will permit the Company or
the Administrative Agent, as the case may be, to determine (A) whether or not
payments made by the respective Borrowers hereunder or under any other Loan
Document are subject to Taxes, (B) if applicable, the required rate of
withholding or deduction, and (C) such Lender's entitlement to any available
exemption from, or reduction of, applicable Taxes in respect of all payments to
be made to such Lender by the respective Borrowers pursuant to this Agreement or
otherwise to establish such Lender's status for withholding tax purposes in the
applicable jurisdictions.
(i)Without limiting the generality of the foregoing, if a Borrower is resident
for tax purposes in the United States,
(A)any Lender that is a “United States person” within the meaning of Section
7701(a)(30) of the Code shall deliver to the Company and the Administrative
Agent executed originals of Internal Revenue Service Form W-9 or such other
documentation or information prescribed by applicable Laws or reasonably
requested by the Company on behalf of such Borrower or the Administrative Agent
as will enable such Borrower or the Administrative Agent, as the case may be, to
determine whether or not such Lender is subject to backup withholding or
information reporting requirements; and
(B)each Foreign Lender that is entitled under the Code or any applicable treaty
to an exemption from or reduction of withholding tax with respect to payments
hereunder or under any other Loan Document shall deliver to the Company and the
Administrative Agent (in such number of copies as shall be requested by the
recipient) on or prior to the date on which such Foreign Lender becomes a Lender
under this Agreement (and from time to time thereafter upon the request of the
Company on behalf of such Borrower or the Administrative Agent, but only if such
Foreign Lender is legally entitled to do so), whichever of the following is
applicable:
(I)executed originals of Internal Revenue Service Form W-8BEN claiming
eligibility for benefits of an income tax treaty to which the United States is a
party,
(II)executed originals of Internal Revenue Service Form W-8ECI,
(III)executed originals of Internal Revenue Service Form W-8IMY and all required
supporting documentation,
(IV)in the case of a Foreign Lender claiming the benefits of the exemption for
portfolio interest under section 881(c) of the Code, (x) a certificate to the
effect that such Foreign Lender is not (A) a “bank” within the meaning of
section 881(c)(3)(A) of the Code, (B) a “10 percent shareholder” of such
Borrower within the meaning of section 881(c)(3)(B) of the Code, or (C) a
“controlled foreign corporation” described in section 881(c)(3)(C) of the Code
and (y) executed originals of Internal Revenue Service Form W-8BEN, or
(V)executed originals of any other form prescribed by applicable Laws as a basis
for claiming exemption from or a reduction in United States Federal withholding
tax together with such supplementary documentation as may be prescribed by
applicable Laws to permit such Borrower or the Administrative Agent to determine
the withholding or deduction required to be made.
(ii)Each Lender shall promptly (A) notify the Company and the Administrative
Agent of any change in circumstances which would modify or render invalid any
claimed exemption or reduction, and (B) take such steps as shall not be
materially disadvantageous to it, in the reasonable judgment of such Lender, and
as may be reasonably necessary (including the re-designation of its Lending
Office) to avoid any requirement of applicable Laws of any jurisdiction that any
Borrower or the Administrative Agent make any withholding or deduction for taxes
from amounts payable to such Lender.
(iii)Each of the Borrowers shall promptly deliver to the Administrative Agent or
any Lender, as the Administrative Agent or such Lender shall reasonably request,
on or prior to the Closing Date (or such later date on which it first becomes a
Borrower), and in a timely fashion thereafter, such documents and forms required
by any relevant taxing authorities under the Laws of any jurisdiction, duly
executed and completed by such Borrower, as are required to be furnished by such
Lender or the Administrative Agent under such Laws in connection with any
payment by the Administrative Agent or any Lender of Taxes or Other Taxes, or
otherwise in connection with the Loan Documents, with respect to such
jurisdiction.
(f)Treatment of Certain Refunds. Unless required by applicable Laws, at no time
shall the Administrative Agent have any obligation to file for or otherwise
pursue on behalf of a Lender, or have any obligation to pay to any Lender, any
refund of Taxes withheld or deducted from funds paid for the account of such
Lender. If the Administrative Agent or any Lender determines, in its sole
discretion, that it has received a refund of any Taxes or Other Taxes as to
which it has been indemnified by any Borrower or with respect to which any
Borrower has paid additional amounts pursuant to this Section, it shall pay to
such Borrower an amount equal to such refund (but only to the extent of
indemnity payments made, or additional amounts paid, by such Borrower under this
Section with respect to the Taxes or Other Taxes giving rise to such refund),
net of all out-of-pocket expenses and net of any loss or gain realized in the
conversion of such funds from or to another currency incurred by the
Administrative Agent or such Lender, and without interest (other than any
interest paid by the relevant Governmental Authority with respect to such
refund), provided that each Borrower, upon the request of the Administrative
Agent or such Lender, agrees to repay the amount paid over to such Borrower
(plus any penalties, interest or other charges imposed by the relevant
Governmental Authority) to the Administrative Agent or such Lender in the event
the Administrative Agent or such Lender is required to repay such refund to such
Governmental Authority. This subsection shall not be construed to require the
Administrative Agent or any Lender to make available its tax returns (or any
other information relating to its taxes that it deems confidential) to any
Borrower or any other Person.
.Illegality. If any Lender determines that any Law has made it unlawful, or that
any Governmental Authority has asserted that it is unlawful, for any Lender or
its applicable Lending Office to make, maintain or fund Eurocurrency Rate Loans
(whether denominated in Dollars or Sterling), or to determine or charge interest
rates based upon the Eurocurrency Rate, or any Governmental Authority has
imposed material restrictions on the authority of such Lender to purchase or
sell, or to take deposits of, Dollars or Sterling in the applicable interbank
market, then, on notice thereof by such Lender to the Company through the
Administrative Agent, any obligation of such Lender to make or continue
Eurocurrency Rate Loans in the affected currency or currencies or, in the case
of Eurocurrency Rate Loans in Dollars, to convert Base Rate Loans to
Eurocurrency Rate Loans or, if such notice relates to the unlawfulness or
asserted unlawfulness of charging interest based on the Eurocurrency Rate, to
make Base Rate Loans as to which the interest rate is determined with reference
to the Eurocurrency Base Rate, shall be suspended until such Lender notifies the
Administrative Agent and the Company that the circumstances giving rise to such
determination no longer exist. Upon receipt of such notice, the Borrowers shall,
upon demand from such Lender (with a copy to the Administrative Agent), either
prepay or convert all such Eurocurrency Rate Loans of such Lender and Base Rate
Loans as to which the interest rate is determined with reference to the
Eurocurrency Base Rate to Base Rate Loans (in the case of Term Loans denominated
in Dollars) as to which the rate of interest is not determined with reference to
the Eurocurrency Base Rate, or to Term Loans bearing interest at the Cost of
Funds Rate (in the case of Term Loans denominated in Sterling), either on the
last day of the Interest Period therefor, if such Lender may lawfully continue
to maintain such Eurocurrency Rate Loans to such day, or immediately, if such
Lender may not lawfully continue to maintain such Eurocurrency Rate Loans or a
Base Rate Loan as to which the interest rate is determined with reference to the
Eurocurrency Base Rate. Notwithstanding the foregoing and despite the illegality
for such a Lender to make, maintain or fund Eurocurrency Rate Loans or Base Rate
Loans as to which the interest rate is determined with reference to the
Eurocurrency Base Rate, that Lender shall remain committed to make and maintain
Base Rate Loans as to which the rate of interest is not determined with
reference to the Eurocurrency Base Rate and shall be entitled to recover
interest at such Base Rate. Upon any such prepayment or conversion, the
Borrowers shall also pay accrued interest on the amount so prepaid or converted.
If any event described in this Section 3.02 occurs and results in the
application of the Cost of Funds Rate, then at the request of the Administrative
Agent or the Company, the Administrative Agent and the Borrowers shall enter
into negotiations for a period of no more than 30 days for the purpose of
agreeing to a substitute basis for determining the rate of interest to be
applied to the applicable Term Loans, and any substitute basis agreed upon shall
be, with the consent of all Lenders with respect to the UK Term Loan Facility,
binding on all of the parties to this Agreement.
.Inability to Determine Rates. If the Required Lenders determine that for any
reason in connection with any request for a Eurocurrency Rate Loan or a Base
Rate Loan as to which the interest rate is determined with reference to the
Eurocurrency Base Rate or a conversion to or continuation thereof that (a)
deposits (whether in Dollars or Sterling) are not being offered to banks in the
applicable offshore interbank market for such currency for the applicable amount
and Interest Period of such Term Loan, (b) adequate and reasonable means do not
exist for determining the Eurocurrency Base Rate for any requested Interest
Period with respect to a proposed Eurocurrency Rate Loan (whether denominated in
Dollars or Sterling) or in connection with a Base Rate Loan, or (c) the
Eurocurrency Base Rate for any requested Interest Period with respect to a
proposed Eurocurrency Rate Loan or in connection with a Base Rate Loan does not
adequately and fairly reflect the cost to such Lenders of funding such Term
Loan, the Administrative Agent will promptly so notify the Company and each
Lender. Thereafter, the obligation of the Lenders to make or maintain
Eurocurrency Rate Loans in the affected currency or currencies, and Base Rate
Loans as to which the interest rate is determined with reference to the
Eurocurrency Base Rate, shall be suspended until the Administrative Agent (upon
the instruction of the Required Lenders) revokes such notice and during such
period Base Rate Loans shall be made and continued based on the interest rate
determined by the greater of clauses (a) and (b) in the definition of Base Rate.
Upon receipt of such notice, the Company may revoke any pending request for a
Term Loan Borrowing of, conversion to or continuation of Eurocurrency Rate Loans
in the affected currency or currencies or, failing that, will be deemed to have
converted such request into a request for (x) a Term Loan Borrowing of (or
conversion to) Base Rate Loans in the amount specified therein, in the case of
Term Loans denominated in Dollars, or (y) a Term Loan Borrowing of (or
conversion to) a Term Loan bearing interest at the Cost of Funds Rate in the
case of Term Loans denominated in Sterling. If any event described in the first
sentence of this Section 3.03 occurs and results in the application of the Cost
of Funds Rate, then at the request of the Administrative Agent or the Company,
the Administrative Agent and the Borrowers shall enter into negotiations for a
period of no more than 30 days for the purpose of agreeing to a substitute basis
for determining the rate of interest to be applied to the applicable Term Loans,
and any substitute basis agreed upon shall be, with the consent of all Lenders
with respect to the UK Term Loan Facility, binding on all of the parties to this
Agreement.
.Increased Costs.
(a)Increased Costs Generally. If any Change in Law shall:
(i)impose, modify or deem applicable any reserve, special deposit, compulsory
loan, insurance charge or similar requirement against assets of, deposits with
or for the account of, or credit extended or participated in by, any Lender
(except (A) any reserve requirement reflected in the Eurocurrency Rate and (B)
the requirements of the Bank of England and the Financial Services Authority or
the European Central Bank reflected in the Mandatory Cost, other than as set
forth below);
(ii)subject any Lender to any tax of any kind whatsoever with respect to this
Agreement or any Eurocurrency Rate Loan made by it, or change the basis of
taxation of payments to such Lender in respect thereof (except for Indemnified
Taxes or Other Taxes covered by Section 3.01 and the imposition of, or any
change in the rate of, any Excluded Tax payable by such Lender);
(iii)result in the failure of the Mandatory Cost, as calculated hereunder, to
represent the cost to any Lender of complying with the requirements of the Bank
of England and/or the Financial Services Authority or, if applicable, the
European Central Bank in relation to its making, funding or maintaining
Eurocurrency Rate Loans; or
(iv)impose on any Lender or the London interbank market any other condition,
cost or expense affecting this Agreement or Eurocurrency Rate Loans made by such
Lender;
and the result of any of the foregoing shall be to increase the cost to such
Lender of making or maintaining any Eurocurrency Rate Loan (or of maintaining
its obligation to make any such Loan), or to reduce the amount of any sum
received or receivable by such Lender hereunder (whether of principal, interest
or any other amount) then, upon request of such Lender, the Company will pay (or
cause the UK Borrower to pay) to such Lender such additional amount or amounts
as will compensate such Lender for such additional costs incurred or reduction
suffered.
(b)Capital Requirements. If any Lender determines that any Change in Law
affecting such Lender or any Lending Office of such Lender or such Lender's
holding company, if any, regarding capital requirements has or would have the
effect of reducing the rate of return on such Lender's capital or on the capital
of such Lender's holding company, if any, as a consequence of this Agreement,
the Term Loan Commitments of such Lender, or the Term Loans made by such Lender,
to a level below that which such Lender or such Lender's holding company could
have achieved but for such Change in Law (taking into consideration such
Lender's policies and the policies of such Lender's holding company with respect
to capital adequacy), then from time to time the Company will pay (or cause the
UK Borrower to pay) to such Lender such additional amount or amounts as will
compensate such Lender or such Lender's holding company for any such reduction
suffered.
(c)Certificates for Reimbursement. A certificate of a Lender setting forth the
amount or amounts necessary to compensate such Lender or its holding company, as
the case may be, as specified in subsection (a) or (b) of this Section and
delivered to the Company shall be conclusive absent manifest error. The Company
shall pay (or cause the UK Borrower to pay) such Lender the amount shown as due
on any such certificate within 10 days after receipt thereof.
(d)Delay in Requests. Failure or delay on the part of any Lender to demand
compensation pursuant to the foregoing provisions of this Section shall not
constitute a waiver of such Lender's right to demand such compensation, provided
that no Borrower shall be required to compensate a Lender pursuant to the
foregoing provisions of this Section for any increased costs incurred or
reductions suffered more than nine months prior to the date that such Lender
notifies the Company of the Change in Law giving rise to such increased costs or
reductions and of such Lender's intention to claim compensation therefor (except
that, if the Change in Law giving rise to such increased costs or reductions is
retroactive, then the nine-month period referred to above shall be extended to
include the period of retroactive effect thereof).
(e)Additional Reserve Requirements. To the extent not already reflected in the
calculation of any interest rate, the Company shall pay (or cause the UK
Borrower to pay) to each Lender, as long as such Lender shall be required to
comply with any reserve ratio requirement or analogous requirement of any
central banking or financial regulatory authority imposed in respect of the
maintenance of the Term Loan Commitments or the funding of the Eurocurrency Rate
Loans, such additional costs (expressed as a percentage per annum and rounded
upwards, if necessary, to the nearest five decimal places) equal to the actual
costs allocated to such Term Loan Commitment or Term Loan by such Lender (as
determined by such Lender in good faith, which determination shall be
conclusive), which shall be due and payable on each date on which interest is
payable on such Loan, provided the Company shall have received at least 10 days'
prior notice (with a copy to the Administrative Agent) of such additional costs
from such Lender. If a Lender fails to give notice 10 days prior to the relevant
Interest Payment Date, such additional costs shall be due and payable 10 days
from receipt of such notice.
.Compensation for Losses. Upon demand of any Lender (with a copy to the
Administrative Agent) from time to time, the Company shall promptly compensate
(or cause the UK Borrower to compensate) such Lender for and hold such Lender
harmless from any loss, cost or expense incurred by it as a result of:
(a)any continuation, conversion, payment or prepayment of any Term Loan other
than a Base Rate Loan on a day other than the last day of the Interest Period
for such Term Loan (whether voluntary, mandatory, automatic, by reason of
acceleration, or otherwise);
(b)any failure by any Borrower (for a reason other than the failure of such
Lender to make a Term Loan) to prepay, borrow, continue or convert any Term Loan
other than a Base Rate Loan on the date or in the amount notified by the Company
or the UK Borrower;
(c)any failure by any Borrower to make payment of any Term Loan (or interest due
thereon) denominated in Sterling on its scheduled due date or any payment
thereof in a different currency; or
(d)any assignment of a Eurocurrency Rate Loan on a day other than the last day
of the Interest Period therefor as a result of a request by the Company pursuant
to Section 11.13;
including any loss of anticipated profits, any foreign exchange losses and any
loss or expense arising from the liquidation or reemployment of funds obtained
by it to maintain such Term Loan, from fees payable to terminate the deposits
from which such funds were obtained or from the performance of any foreign
exchange contract. The Company shall also pay (or cause the UK Borrower to pay)
any customary administrative fees charged by such Lender in connection with the
foregoing.
For purposes of calculating amounts payable by the Company (or the UK Borrower)
to the Lenders under this Section 3.05, each Lender shall be deemed to have
funded each Eurocurrency Rate Loan made by it at the Eurocurrency Base Rate used
in determining the Eurocurrency Rate for such Loan by a matching deposit or
other borrowing in the offshore interbank market for such currency for a
comparable amount and for a comparable period, whether or not such Eurocurrency
Rate Loan was in fact so funded.
.Mitigation Obligations; Replacement of Lenders.
(a)Designation of a Different Lending Office. If any Lender requests
compensation under Section 3.04, or any Borrower is required to pay any
additional amount to any Lender or any Governmental Authority for the account of
any Lender pursuant to Section 3.01, or if any Lender gives a notice pursuant to
Section 3.02, then such Lender shall use reasonable efforts to designate a
different Lending Office for funding or booking its Term Loans hereunder or to
assign its rights and obligations hereunder to another of its offices, branches
or affiliates, if, in the judgment of such Lender, such designation or
assignment (i) would eliminate or reduce amounts payable pursuant to Section
3.01 or 3.04, as the case may be, in the future, or eliminate the need for the
notice pursuant to Section 3.02, as applicable, and (ii) in each case, would not
subject such Lender to any unreimbursed cost or expense and would not otherwise
be disadvantageous to such Lender. The Company hereby agrees to pay (or to cause
the UK Borrower to pay) all reasonable costs and expenses incurred by any Lender
in connection with any such designation or assignment.
(b)Replacement of Lenders. If any Lender requests compensation under Section
3.04, or if any Borrower is required to pay any additional amount to any Lender
or any Governmental Authority for the account of any Lender pursuant to Section
3.01, the Company may replace such Lender in accordance with Section 11.13.
.Survival. All of the Borrowers' obligations under this Article III shall
survive the termination of the commitments and the repayment of all other
Obligations hereunder, and resignation of the Administrative Agent.
ARTICLE VII.

ARTICLE VIII.CONDITIONS PRECEDENT
.Conditions to Effectiveness and Making of Term Loans. The occurrence of the
Closing Date and the obligation of each Lender to make any Term Loans hereunder
on the Closing Date is subject to satisfaction of the following conditions
precedent:
(a)The Administrative Agent (or its counsel) shall have received from each party
hereto either (i) a counterpart of this Agreement signed on behalf of such party
or (ii) written evidence satisfactory to the Administrative Agent (which may
include telecopy transmission of a signed signature page of this Agreement) that
such party has signed a counterpart of this Agreement.
(b)The Administrative Agent (or its counsel) shall have received (i) from the
Borrowers, a Note for each Lender as has been requested by such Lender, and (ii)
from the Guarantors, the Subsidiary Guaranty signed by all such parties.
(c)The Administrative Agent shall have received the favorable written opinions
(addressed to the Administrative Agent and the Lenders and dated the Closing
Date) of (i) the general counsel of the Credit Parties, (ii) Nelson Mullins
Riley & Scarborough LLP, special counsel for the Credit Parties, and (iii)
Eversheds LLP, special counsel for the UK Borrower, substantially in the form of
Exhibits F-1, F-2 and F-3, respectively, and covering such other matters
relating to the Credit Parties, this Agreement, the Loan Documents or the
Transactions as the Required Lenders shall reasonably request. The Borrowers
hereby requests such counsel to deliver such opinions.
(d)The Administrative Agent shall have received such documents and certificates
as the Administrative Agent or its counsel may reasonably request relating to
the organization, existence and good standing of each Credit Party, the
authorization of the Transactions to which such Credit Party is a party, and any
other legal matters relating to the Credit Parties, this Agreement, the Loan
Documents or the Transactions, all in form and substance satisfactory to the
Administrative Agent and its counsel.
(e)The Administrative Agent shall have received a certificate, dated the Closing
Date and signed by the President of the Company or a Financial Officer,
confirming that:
(i)on the Closing Date, both before and after giving effect to the Term Loan
Borrowings and the other Transactions occurring on such date, no Default or
Event of Default shall have occurred and be continuing; and
(ii)the representations and warranties contained in Article V of this Agreement
(including, without limitation, the representation and warranty set forth in
Section 5.04(b)) shall be true in all material respects on and as of the date of
such Borrowing except for changes expressly permitted herein and except to the
extent that such representations and warranties relate solely to an earlier date
(in which event such representations and warranties shall have been true in all
material respects on and as of such earlier date).
(f)The Administrative Agent shall have received all fees and other amounts due
and payable on or prior to the Closing Date, including (i) any fees payable
under this Agreement or the Fee Letter, and (ii) to the extent invoiced,
reimbursement or payment of all out-of-pocket expenses required to be reimbursed
or paid by any Borrower hereunder.
(g)The Administrative Agent shall have received certified copies of all
consents, approvals, authorizations, registrations, filings and orders required
to be made or obtained by the Borrowers and all Guarantors in connection with
the financings evidenced by this Agreement and the other Transactions, and all
such consents, approvals, authorizations, registrations, filings and orders
shall be in full force and effect and all applicable waiting periods shall have
expired, and no investigation or inquiry by any Governmental Authority in
respect of such financings or other Transactions shall be ongoing.
(h)Since May 31, 2008, there shall have occurred no events, acts, conditions or
occurrences of whatever nature, singly or in the aggregate, that have had, or
are reasonably expected to have, a Material Adverse Effect.
(i)No actions, suits or other legal proceedings shall be pending or, to the
knowledge of any Borrower, threatened, against or affecting the Borrowers or the
Guarantors and seeking to enjoin, restrain, or otherwise challenge or contest
the validity of the financings evidenced by this Agreement or the other
Transactions. The Company shall have delivered or otherwise made available to
the Administrative Agent and the Lenders the consolidated financial statements
for the Company and its Subsidiaries for the Fiscal Year ended May 31, 2008,
including balance sheet and income and cash flow statements, audited by
independent public accountants of recognized national standing and prepared in
conformity with GAAP, and the consolidated financial statements of the Company
and its Subsidiaries for the Fiscal Quarter and year-to-date period ended
February 29, 2009, and such other financial information as the Administrative
Agent or the Required Lenders may have reasonably requested.
(j)The Canadian Intercreditor Agreement shall have been executed and delivered
by the parties thereto.
(k)Each Borrower shall have duly completed and submitted to the Administrative
Agent a Term Loan Notice for funding of its respective Term Loan, and the
Administrative Agent shall have received, not less than four Business Days prior
to the Closing Date, a fully-executed Funding Indemnity Letter.
(l)The Target Acquisition shall have been, or substantially simultaneously
herewith is being, consummated consistently in all material respects with the
Acquisition Agreement (except for changes in such Acquisition Agreement as would
not be, taken as a whole, adverse in any material respect to the Company and its
Subsidiaries taken as a whole, or the Lenders), including the receipt of all
required consents, licenses, and approval of all Governmental Authorities and
the expiration of any required waiting periods.
(m)The Administrative Agent shall have received all other documents,
certificates, and other information as the Administrative Agent may reasonably
request.
Without limiting the generality of the provisions of the last paragraph of
Section 9.03, for purposes of determining compliance with the conditions
specified in this Section 4.01, each Lender that has signed this Agreement shall
be deemed to have consented to, approved or accepted or to be satisfied with,
each document or other matter required thereunder to be consented to or approved
by or acceptable or satisfactory to a Lender unless the Administrative Agent
shall have received notice from such Lender prior to the proposed Closing Date
specifying its objection thereto.
ARTICLE IX.



ARTICLE X.REPRESENTATIONS AND WARRANTIES
Each Borrower represents and warrants to the Administrative Agent and the
Lenders that:
.Organization; Powers. Each of the Borrowers and its Subsidiaries is duly
organized, validly existing and in good standing under the laws of the
jurisdiction of its organization, has all requisite power and authority to carry
on its business as now conducted and, except where the failure to do so,
individually or in the aggregate, could not reasonably be expected to result in
a Material Adverse Effect, is qualified to do business in, and is in good
standing in, every jurisdiction where such qualification is required.
.Authorization; Enforceability. The Transactions are within each Credit Party's
organizational powers and have been duly authorized by all necessary
organizational action and, if required, the action by the holders of such Credit
Party's Equity Interests. This Agreement and each other Loan Document has been
duly executed and delivered by each Credit Party party thereto and constitutes a
legal, valid and binding obligation of each Credit Party, enforceable in
accordance with its terms, subject to applicable Debtor Relief Law and subject
to general principles of equity, regardless of whether considered in a
proceeding in equity or at law.
.Governmental Approvals; No Conflicts. The Transactions (a) do not require any
consent or approval of, registration or filing with, or any other action by, any
Governmental Authority, except such as have been obtained or made and are in
full force and effect, (b) will not violate any applicable law or regulation or
Organization Documents of any of the Credit Parties or any order of any
Governmental Authority, (c) will not violate or result in a default under any
material indenture, agreement or other instrument binding upon any of the Credit
Parties or its assets (including either of the Existing Credit Agreements), and
(d) will not result in the creation or imposition of any Lien on any asset of
any of the Credit Parties, other than as expressly permitted by the Loan
Documents.
.Financial Condition; No Material Adverse Change.
(a)The Company has heretofore furnished to the Lenders its consolidated balance
sheet and statements of income, stockholders equity and cash flows (i) as of and
for the Fiscal Year ended May 31, 2008, reported on by Deloitte & Touche LLP,
independent public accountants, and (ii) as of and for the Fiscal Quarter and
the portion of the Fiscal Year ended February 28, 2009, certified by its chief
financial officer. Such financial statements present fairly, in all material
respects, the financial position and results of operations and cash flows of the
Company and its consolidated Subsidiaries as of such dates and for such periods
in accordance with GAAP, subject to year-end audit adjustments and the absence
of footnotes in the case of the statements referred to in clause (ii) above.
(b)Since May 31, 2008, there have been no events, acts, conditions or
occurrences, singly or in the aggregate, that have had or could reasonably be
expected to have a Material Adverse Effect.
.Properties.
(a)Each of the Company and its Subsidiaries has good title to, or valid
leasehold interests in, all its real and Personal property sufficient for the
conduct of its business, except for minor defects in title that do not interfere
with its ability to conduct its business as currently conducted or to utilize
such properties for their intended purposes, in each case free and clear of all
Liens except as expressly permitted by the Loan Documents.
(b)Each of the Company and its Subsidiaries owns, or is licensed to use, all
Intellectual Property necessary for the conduct of its business, free and clear
of all Liens except as expressly permitted by the Loan Documents, and the use
thereof by the Company and its Subsidiaries does not infringe upon the rights of
any other Person, except for any such infringements that, individually or in the
aggregate, could not reasonably be expected to result in a Material Adverse
Effect.
.Litigation and Environmental Matters.
(a)There are no actions, suits or proceedings by or before any arbitrator or
Governmental Authority pending against or, to the knowledge of the Borrowers,
threatened against or affecting the Company or any of its Subsidiaries (i) as to
which there is a reasonable possibility of an adverse determination and that, if
adversely determined, could reasonably be expected, individually or in the
aggregate, to result in a Material Adverse Effect or (ii) that involve this
Agreement or the Transactions.
(b)Except with respect to any other matters that, individually or in the
aggregate, could not reasonably be expected to result in a Material Adverse
Effect, neither the Company nor any of its Subsidiaries (i) has failed to comply
with any Environmental Law or to obtain, maintain or comply with any permit,
license or other approval required under any Environmental Law, or (ii) has
become subject to any Environmental Liability.
.Compliance with Laws and Agreements. Except where such compliance is being
contested in good faith by appropriate proceedings, each of the Company and its
Subsidiaries is in compliance with all laws, regulations and orders of any
Governmental Authority applicable to it or its property and all indentures,
agreements and other instruments binding upon it or its property, except where
the failure to do so, individually or in the aggregate, could not reasonably be
expected to result in a Material Adverse Effect. No Default has occurred and is
continuing.
.Investment Company Status. Neither the Company nor any of its Subsidiaries is
an “investment company” as defined in, or subject to regulation under, the
Investment Company Act of 1940.
.Taxes. Each of the Company and its Subsidiaries has timely filed or caused to
be filed all Tax returns and reports required to have been filed and has paid or
caused to be paid all Taxes required to have been paid by it, except (a) Taxes
that are being contested in good faith by appropriate proceedings and for which
the Company or such Subsidiary, as applicable, has set aside on its books
adequate reserves or (b) to the extent that the failure to do so could not
reasonably be expected to result in a Material Adverse Effect.
.ERISA. No ERISA Event has occurred or is reasonably expected to occur that,
when taken together with all other such ERISA Events for which liability is
reasonably expected to occur, could reasonably be expected to result in a
Material Adverse Effect. The present value of all accumulated benefit
obligations under each Plan (based on the assumptions used for purposes of
Statement of Financial Accounting Standards No. 87) did not, as of the date of
the most recent financial statements reflecting such amounts, exceed by more
than $5,000,000 the fair market value of the assets of such Plan, and the
present value of all accumulated benefit obligations of all underfunded Plans
(based on the assumptions used for purposes of Statement of Financial Accounting
Standards No. 87) did not, as of the date of the most recent financial
statements reflecting such amounts, exceed by more than $5,000,000 the fair
market value of the assets of all such underfunded Plans.
.Subsidiaries. Schedule 5.11 to this Agreement lists each Subsidiary of the
Company as of the Closing Date and accurately sets forth for such Subsidiary the
type of entity, its jurisdiction of organization, the holders of its Equity
Interests, and whether as of the Closing Date such Subsidiary is a Significant
Subsidiary and/or a Material Subsidiary.
.Margin Securities. Neither the Company nor any of its Subsidiaries (i) is
engaged in the business of purchasing or carrying “margin stock” as defined in
Regulation U of the Board, or (ii) has used any proceeds of any Loans to
purchase or carry any such “margin stock” contrary to the provisions of
Regulation U or Regulation X of the Board.
.Disclosure. None of the reports, financial statements, certificates and other
information furnished by or on behalf of the Borrowers to the Administrative
Agent or any Lender in connection with the negotiation of this Agreement or
delivered hereunder (as modified or supplemented by other information so
furnished) contains any material misstatement of fact or omits to state any
material fact necessary to make the statements therein, in the light of the
circumstances under which they were made, not misleading at the time made or
delivered; provided that, with respect to projected financial information, the
Borrowers represents only that such information was prepared in good faith based
upon assumptions believed to be reasonable at the time.
.Taxpayer Identification Number; Other Identifying Information. The true and
correct (a) U.S. taxpayer identification number of the Company and (b) unique
identification number of the UK Borrower that has been issued by its
jurisdiction of organization, are each set forth on Schedule 11.02.
ARTICLE XI.

ARTICLE XII.AFFIRMATIVE COVENANTS
So long as any Lender shall have any Term Loan Commitment hereunder or any Term
Loan or other Obligation hereunder shall remain unpaid or unsatisfied, each
Borrower covenants and agrees with the Lenders and the Administrative Agent
that:
.Financial Statements and Other Information. The Company will furnish to the
Administrative Agent and each Lender:
(a)within 100 days after the end of each Fiscal Year of the Company (or such
shorter period for the delivery of such statements as is required by either of
the Existing Credit Agreements), its audited consolidated balance sheet and
related statements of operations, stockholders' equity and cash flows as of the
end of and for such year, setting forth in each case in comparative form the
figures for the previous Fiscal Year, all reported on by Deloitte & Touche LLP
or other independent public accountants of recognized national standing (without
a “going concern” or like qualification or exception and without any
qualification or exception as to the scope of such audit) to the effect that
such consolidated financial statements present fairly in all material respects
the financial condition and results of operations of the Company and its
consolidated Subsidiaries on a consolidated basis in accordance with GAAP
consistently applied;
(b)within 50 days after the end of each of the first three Fiscal Quarters of
each Fiscal Year of the Company (or such shorter period for the delivery of such
statements as is required by either of the Existing Credit Agreements), its
consolidated balance sheet and related statements of operations and cash flows
as of the end of and for such Fiscal Quarter and the then elapsed portion of the
Fiscal Year, setting forth in each case in comparative form the figures for the
corresponding period or periods of (or, in the case of the balance sheet, as of
the end of) the previous Fiscal Year, all certified by one of its Financial
Officers as presenting fairly in all material respects the financial condition
and results of operations of the Company and its consolidated Subsidiaries on a
consolidated basis in accordance with GAAP consistently applied, subject to
normal year-end audit adjustments and the absence of footnotes;
(c)concurrently with any delivery of financial statements under clause (a) or
(b) above, a Compliance Certificate signed by a Financial Officer (i) certifying
as to whether a Default has occurred and, if a Default has occurred, specifying
the details thereof and any action taken or proposed to be taken with respect
thereto, (ii) setting forth reasonably detailed calculations demonstrating
compliance with Sections 7.10 and 7.11, and (iii) describing in reasonable
detail any change in GAAP or in the application thereof that has occurred since
the date of the audited financial statements for the immediately preceding
Fiscal Year that is material with respect to the financial statements
accompanying such certificate;
(d)promptly after the same become publicly available, copies of all annual and
quarterly reports filed by the Company or any Subsidiary with the Securities and
Exchange Commission, or any Governmental Authority succeeding to any or all of
the functions of said Commission, or with any national securities exchange, as
the case may be;
(e)promptly upon the receipt thereof, a copy of any management letter or
management report prepared by the Company's independent certified public
accountants in conjunction with the financial statements described in Section
6.01(a); and
(f)promptly following any request therefor, such other information regarding the
operations, business affairs and financial condition of the Company or any
Subsidiary, or compliance with the terms of this Agreement, as the
Administrative Agent or any Lender may reasonably request.
Notwithstanding the foregoing requirements for delivery of annual and quarterly
financial statements and reports and other filings in Section 6.01(a), (b) and
(d) above, and notices required to be given pursuant to Section 6.02, such
delivery and notice requirements may be delivered electronically and if so
delivered, shall be deemed to have been delivered on the date (i) on which the
Company posts such documents, or provides a link thereto on the Company's
website on the Internet at the website address listed on Schedule 11.02; or (ii)
on which such documents are posted on the Company's behalf on an Internet or
intranet website, if any, to which each Lender and the Administrative Agent have
access (whether a commercial, third-party website or whether sponsored by the
Administrative Agent) including, to the extent the Lenders and the
Administrative Agent have access thereto and such documents are available
thereon, the EDGAR Database and sec.gov; provided that the Company shall notify
the Administrative Agent and each Lender (by telecopier or electronic mail) of
the posting of any such documents and provide to the Administrative Agent by
electronic mail electronic versions (i.e., soft copies) of such documents.
Notwithstanding anything contained herein, in every instance the Company shall
be required to provide paper copies of the Compliance Certificates required by
Section 6.01(c) to the Administrative Agent. Except for such Compliance
Certificates, the Administrative Agent shall have no obligation to request the
delivery or to maintain copies of the documents referred to above, and in any
event shall have no responsibility to monitor compliance by the Company with any
such request for delivery, and each Lender shall be solely responsible for
requesting delivery to it or maintaining its copies of such documents.
Each Borrower hereby acknowledges that (a) the Administrative Agent and/or the
Arranger will make available to the Lenders materials and/or information
provided by or on behalf of such Borrower hereunder (collectively, “Borrower
Materials”) by posting the Borrower Materials on IntraLinks or another similar
electronic system (the “Platform”) and (b) certain of the Lenders (each, a
“Public Lender”) may have personnel who do not wish to receive material
non-public information with respect to either of the Borrowers or their
respective Affiliates, or the respective securities of any of the foregoing, and
who may be engaged in investment and other market-related activities with
respect to such Person's securities. Each Borrower hereby agrees that so long as
such Borrower is the issuer of any outstanding debt or equity securities that
are registered or issued pursuant to a private offering or is actively
contemplating issuing any such securities (w) all Borrower Materials that are to
be made available to Public Lenders shall be clearly and conspicuously marked
“PUBLIC” which, at a minimum, shall mean that the word “PUBLIC” shall appear
prominently on the first page thereof; (x) by marking Borrower Materials
“PUBLIC,” the Borrowers shall be deemed to have authorized the Administrative
Agent, the Arranger and the Lenders to treat such Borrower Materials as not
containing any material non-public information with respect to the Borrowers or
their respective securities for purposes of United States Federal and state
securities laws (provided that to the extent such Borrower Materials constitute
Information, they shall be treated as set forth in Section 11.07); (y) all
Borrower Materials marked “PUBLIC” are permitted to be made available through a
portion of the Platform designated “Public Side Information;” and (z) the
Administrative Agent and the Arranger shall be entitled to treat any Borrower
Materials that are not marked “PUBLIC” as being suitable only for posting on a
portion of the Platform not designated “Public Side Information.”
Notwithstanding the foregoing, no Borrower shall be under any obligation to mark
any Borrower Materials “PUBLIC.”
.Notices of Material Events. The Company will furnish to the Administrative
Agent and each Lender prompt (and in any event within five Business Days)
written notice of the following:
(a)the occurrence of any Default or Event of Default;
(b)the filing or commencement of any actions, suits or proceedings by or before
any arbitrators or Governmental Authorities against or affecting the Company or
any Subsidiaries or other Affiliates thereof that, if adversely determined,
could reasonably be expected to result in a Material Adverse Effect;
(c)if and when the Company or any member of the ERISA Affiliate (i) gives or is
required to give notice to the PBGC of any Reportable Event with respect to any
Plan which might reasonably be expected to constitute grounds for a termination
of such Plan under Title IV of ERISA, or knows that the plan administrator of
any Plan has given or is required to give notice of any such Reportable Event, a
copy of the notice of such Reportable Event given or required to be given to the
PBGC, (ii) receives notice of complete or partial withdrawal liability under
Title IV of ERISA, a copy of such notice, or (iii) receives notice from the PBGC
under Title IV of ERISA of an intent to terminate or appoint a trustee to
administer any Plan, a copy of such notice, in each case where such Reportable
Event, withdrawal liability, termination or appointment could reasonably be
expected to have or cause a Material Adverse Effect; and
(d)the cancellation or termination of any material agreement or the receipt or
sending of written notice of default or intended termination or cancellation of
any material agreement, in any case that could reasonably be expected to have a
Material Adverse Effect.
Each notice delivered under this Section shall be accompanied by a statement of
a Financial Officer or other executive officer of the Company setting forth the
details of the event or development requiring such notice and any action taken
or proposed to be taken with respect thereto.
.Maintenance of Existence. Each Borrower shall at all times maintain its
existence as a corporation in the jurisdiction of its organization. The Company
shall cause each of the Material Subsidiaries to maintain its legal existence,
provided, that (i) the Company may dissolve Subsidiaries from time to time if
(x) the Company has determined that such dissolution is desirable, and (y) such
dissolution could not reasonably be expected to have or cause a Material Adverse
Effect, or (ii) the Company or any Subsidiary may eliminate or discontinue a
business line pursuant to Section 7.03(c).
.Payment of Obligations. Each Borrower will, and will cause each of its
Subsidiaries to, pay its obligations, including Tax liabilities, that, if not
paid, could reasonably be expected to result in a Material Adverse Effect before
the same shall become delinquent or in default, except where (a) the validity or
amount thereof is being contested in good faith by appropriate proceedings, and
the Company or such Subsidiary has set aside on its books adequate reserves with
respect thereto in accordance with GAAP and (b) the failure to make payment
pending such contest could not reasonably be expected to result in a Material
Adverse Effect.
.Maintenance of Properties; Insurance. Each Borrower will, and will cause each
of its Subsidiaries to, (a) keep and maintain all property material to the
conduct of its business in good working order and condition, ordinary wear and
tear excepted, except where the failure to do so could not reasonably be
expected to result in a Material Adverse Effect, (b) maintain and keep in full
force and effect all rights in respect of Intellectual Property used in the
business of the Company and its Subsidiaries, except where the failure to do so
could not reasonably be expected to result in a Material Adverse Effect, and (c)
maintain, with financially sound and reputable insurance companies or through
adequate self-insurance programs, insurance in such amounts and against such
risks as are customarily maintained by companies engaged in the same or similar
businesses operating in the same or similar locations or consistent with past
practices of the Company and such Subsidiaries.
.Books and Records; Inspection Rights. Each Borrower will (i) keep, and cause
each of its Subsidiaries to keep, proper books of record and account in which
full, true and correct entries in conformity with GAAP shall be made of all
dealings and transactions in relation to its business and activities; and (ii)
permit, and cause each of its Subsidiaries to permit, representatives of any
Lender, after written notice to an officer of the Company or Subsidiary, at such
Lender's expense during any period in which a Default or Event of Default is not
in existence and at the Borrowers' expense during any period in which a Default
or Event of Default is in existence, to visit (which date of visit shall be two
(2) Business Days after the date such request is made or any earlier date as may
be mutually agreed by the Company and such Lender) and inspect any of their
respective properties, to examine and make abstracts from any of their
respective books and records and to discuss their respective affairs, finances
and accounts with their respective officers, employees and independent public
accountants. Each of the Borrowers agrees to cooperate and assist in such visits
and inspections, in each case at such reasonable times and as often as may
reasonably be desired. Notwithstanding the foregoing, during any period in which
no Event of Default is in existence, neither the Administrative Agent nor any
Lender may engage in (i) more than two inspections per Fiscal Year or (ii)
discussions with the Company's independent public accountants, unless the
Company shall have otherwise consented to same.
.Compliance with Laws. Each Borrower will, and will cause each of its
Subsidiaries and each of its ERISA Affiliates to, comply with applicable laws
(including but not limited to ERISA), regulations, executive orders, and similar
requirements of governmental authorities (including but not limited to PBGC),
except where the necessity of such compliance is being contested in good faith
through appropriate proceedings or except where the noncompliance with which
could not be reasonably expected to cause or result in a Material Adverse
Effect.
.Use of Proceeds. The proceeds of the Loans shall be used solely (a) to finance
all or a portion of the consideration payable by the Company or one of its
Subsidiaries to consummate the Target Acquisition, or to repay other
Indebtedness incurred, or replenish other funds used, to finance such
consideration for the Target Acquisition and (b) to pay transaction fees, costs
and expenses related thereto.
.Additional Guarantors. (a) Not later than 30 days (or such longer period as the
Administrative Agent may agree) after the date required for delivery of any
quarterly or annual financial statements pursuant to Section 6.01, if any
Domestic Subsidiary that is not a Guarantor as of the period end date of such
financial statements would qualify as of such period end date as a Significant
Subsidiary or (b) promptly (or such period as the Administrative Agent may
agree) after the date that any Subsidiary becomes a guarantor with respect to
any Existing Credit Agreement, the Borrowers shall cause such Subsidiary to
execute and deliver to the Administrative Agent a Subsidiary Guaranty Supplement
pursuant to which such Subsidiary agrees to be bound by the terms and provisions
of the Subsidiary Guaranty, accompanied by (i) all other Loan Documents related
thereto, (ii) certified copies of the certificates or articles of incorporation,
organization or formation, by-laws, limited liability company agreements,
partnership agreements, and other applicable Organization Documents, appropriate
authorizing resolutions of the board of directors, board of managers, or
comparable body, and opinions of counsel for such Subsidiary comparable to those
delivered pursuant to Section 4.01, and (iii) such other documents as the
Administrative Agent may reasonably request. The Borrowers may request that any
Guarantor cease to be a Guarantor and be released and discharged from its
obligations under the Subsidiary Guaranty if (i) the Equity Interests of such
Guarantor are being sold in a transaction expressly permitted by the terms of
this Agreement, or (ii) such Guarantor both has ceased to qualify as a
Significant Subsidiary as indicated by the most recent quarterly or annual
financial statements delivered pursuant to Section 6.01 and has or is being
released as a guarantor of the obligations of the Company under any Existing
Credit Agreement.
ARTICLE XIII.

ARTICLE XIV.NEGATIVE COVENANTS
So long as any Lender shall have any Term Loan Commitment hereunder or any Term
Loan or other Obligation hereunder shall remain unpaid or unsatisfied, each
Borrower covenants and agrees with the Lenders and the Administrative Agent
that:
.Subsidiary Indebtedness. The Company will not permit any Subsidiary to create,
incur or suffer to exist any Indebtedness, other than:
(a)Indebtedness under this Agreement or the Subsidiary Guaranty, and other
unsecured Indebtedness of any Subsidiary that is a Guarantor and is a party to a
Subsidiary Guaranty;
(b)Indebtedness under each Existing Credit Agreement and other Indebtedness
existing on the date of this Agreement and described on Schedule 7.01;
(c)Indebtedness secured by Liens permitted pursuant to the terms of Section
7.02(a)(iii);
(d)Indebtedness of a Subsidiary owing to the Company or any other Subsidiary;
(e)Indebtedness resulting from Guarantees by Guarantors of Permitted Pari Passu
Indebtedness and other Indebtedness otherwise expressly permitted by this
Section 7.01;
(f)Indebtedness arising from the renewal or extension of any Indebtedness
described in clauses (b) and (c) above, provided that the amount of such
Indebtedness is not increased and any Liens securing such Indebtedness attached
only to the assets previously serving as collateral for such Indebtedness prior
to such renewal or extension;
(g)Indebtedness owing by a Subsidiary that was in existence at the time such
Person first became a Subsidiary, or at the time such Person was merged into or
consolidated with a Subsidiary, which Indebtedness was not created or incurred
in contemplation of such event, provided that such Indebtedness is at the time
permitted pursuant to the terms of Section 7.02 (in the case of any Indebtedness
secured by any Liens on assets of such Subsidiary);
(h)Indebtedness resulting from Surety Indemnification Obligations of such
Subsidiary; and
(i)other unsecured Indebtedness of any Subsidiaries not described in clauses (a)
through (h) above so long as on the date of such incurrence or creation the sum
of (A) the aggregate principal amount of such Indebtedness and (B) the aggregate
principal amount of all other Indebtedness incurred under this clause (i) and
outstanding on such date, does not exceed an amount equal to fifteen percent
(15%) of Net Worth as at the end of the Company's most recently ended Fiscal
Quarter for which financial statements have been made available, or are required
to have been made available, to the Administrative Agent prior to such date.
.Liens. Neither Borrower will, nor will either Borrower permit any Subsidiary
to, create, incur, assume or permit to exist any Lien on any property or asset
now owned or hereafter acquired by it, or assign or sell any income or revenues
(including accounts receivable) or rights in respect of any thereof, except:
(a)(i)    Liens existing on the date of this Agreement and described on Schedule
7.02 securing Indebtedness outstanding on the date of this Agreement;
(ii)    Liens existing on any asset of any Person at the time such Person
becomes a Subsidiary, or at the time such Person was merged into or consolidated
with the Company or a Subsidiary, which Lien was not created in contemplation of
such event and, if such Lien secures Indebtedness of a Subsidiary, such
Indebtedness is permitted pursuant to the terms of Section 7.01; and
(iii)    Liens on any asset securing Indebtedness (including, without
limitation, a Capital Lease Obligation) incurred or assumed for the purpose of
financing all or any part of the cost of acquiring or constructing such asset,
provided that such Lien (x) attaches to such asset (and no other asset)
concurrently with or within 18 months after the acquisition or completion of
construction thereof, and (y) secures solely such Indebtedness incurred or
assumed for the purpose of financing all or any part of the cost of acquiring or
constructing such asset;
provided that the aggregate amount of Indebtedness secured by Liens permitted
pursuant to clauses (i) and (iii) of this Section 7.02(a) shall at no time
exceed an amount equal to 10% of Net Worth as at the end of the Company's most
recently ended Fiscal Quarter for which financial statements have been made
available, or are required to have been made available, to the Administrative
Agent;
(b)Liens securing Permitted Pari Passu Indebtedness, provided that all
requirements and conditions set forth in the definition of the term “Permitted
Pari Passu Indebtedness” shall be satisfied at all times any such Liens are in
effect;
(c)Liens securing Indebtedness owing by the Company or any Subsidiary to any
Credit Party;
(d)Liens arising out of the refinancing, extension, renewal or refunding of any
Indebtedness secured by any Lien permitted by any of the foregoing clauses (a)
through (c) of this Section, provided that (i) such Indebtedness is not secured
by any additional assets, and (ii) the amount of such Indebtedness secured by
any such Lien is not increased;
(e)Permitted Encumbrances;
(f)Liens in respect of any taxes which are either (x) not, as at any date of
determination, due and payable or (y) being contested in good faith as permitted
by Section 6.04;
(g)Liens (x) on the Canadian Receivables Collateral securing obligations under
the Canadian Receivables Credit Facility; and (y) securing obligations arising
under other Settlement Facilities and attaching only to those receivables
payable in respect of such Settlement Facilities; and
(h)Liens on cash and cash equivalents deposited or pledged in the ordinary
course of business to secure Surety Indemnification Obligations.
.Consolidations, Mergers and Sales of Assets. Neither Borrower will, nor will
either Borrower permit any of its Material Subsidiaries to, consolidate or merge
with or into, or effect any Asset Sale to, any other Person, or discontinue or
eliminate any Material Subsidiary or business segment, provided that:
(a)either Borrower may merge with another Person (except the other Borrower) if
(i) such Borrower is the corporation surviving such merger and (ii) immediately
after giving effect to such merger, no Default or Event of Default shall have
occurred and be continuing;
(b)Subsidiaries (i) may merge with, and sell assets to, another Subsidiary,
provided that if one of the Persons involved in such merger or sale is a Credit
Party, the surviving Person or transferee in any such transaction is a Credit
Party, (ii) may merge with, and sell assets to, a Borrower, so long as the
surviving Person or transferee in any such transaction is such Borrower, and
(iii) may merge with another Person (other than a Borrower or another
Subsidiary) if (x) such Subsidiary is the Person surviving such merger, and (y)
no Default or Event of Default shall have occurred and be continuing;
(c)the Company and its Subsidiaries may eliminate or discontinue business lines
and segments from time to time if such elimination or discontinuance could not
reasonably be expected to have a Material Adverse Effect;
(d)so long as no Event of Default shall then have occurred and be continuing or
would result therefrom, the Company and its Subsidiaries may effect any Asset
Sale so long as the assets to be sold pursuant to all such Asset Sales during
any Fiscal Year have not contributed, in the aggregate, more than fifteen
percent (15%) of the EBITDA of the Company for the then-most recently completed
period of four consecutive Fiscal Quarters for which financial statements are
available (with the determination of such contribution to EBITDA to be made by
the Company in a manner reasonably acceptable to the Administrative Agent);
provided, however, that (i) in determining the Company's compliance with the
foregoing limitation on Asset Sales in any Fiscal Year, the Company may deduct
from the EBITDA attributable to the assets sold in such Asset Sales, an amount
equal to the EBITDA attributable to Permitted Acquisitions made or proposed to
be made by the Company and its Subsidiaries within 180 days after consummation
of the respective Asset Sale and with the proceeds of such Asset Sale (with the
determination of the EBITDA attributable to such Permitted Acquisition to be
made by the Company in a manner reasonably acceptable to the Administrative
Agent), (ii) if and to the extent, absent such deduction in clause (i) with
respect to such proposed Permitted Acquisitions, a breach of this Section
7.03(d) would occur, the Company shall provide the Administrative Agent, not
later than the expiration of such 180-day period, a report in reasonable detail
as to such proposed Permitted Acquisitions, if any, and to the extent all or any
portion of the proposed Permitted Acquisitions (or any other Permitted
Acquisitions) are not so made within such 180 day period, then only the EBITDA
attributable to Permitted Acquisitions made shall be deducted for purposes of
determining whether the Company is in compliance with the 15% limitation set
forth above for the Fiscal Year during which such Asset Sales occurred, and
(iii) the UK Borrower must continue to be a wholly-owned direct or indirect
Subsidiary of the Company;
(e)Subsidiaries which are formed for the sole purpose of (1) merging into
Persons that will become Subsidiaries or (2) acquiring the assets or Equity
Interests of Persons and thereafter becoming Subsidiaries, may merge with such
Persons or consolidate those Persons' assets with the assets of those
Subsidiaries so long as such acquisitions and related transactions are otherwise
permitted by this Agreement; and
(f)any Asset Sale made as a result of the exercise of the Joint Venture Call
Right with respect to the assets or Equity Interests of the Subsidiary that are
subject to such Joint Venture Call Right; provided, however, that if after
giving effect to such Asset Sale, the Leverage Ratio (computed on a pro forma
basis as of the last day of the most recently ended period of four consecutive
Fiscal Quarters for which financial statements are available) would exceed 2.00
to 1.00, then the Company shall, not later than ten (10) Business Days after
such Asset Sale is consummated, provide written notice thereof to the
Administrative Agent and, unless such prepayment is waived in writing by the
Administrative Agent (acting at the direction of the Required Lenders) within
ten (10) Business Days after its receipt of such notice, the Company shall
prepay or cause to be prepaid an amount of its outstanding Indebtedness in the
form of term loans used to finance the purchase of the assets subject to such
Asset Sale (with payment to be applied pro rata across maturities) or, if no
such term loans are then outstanding, Indebtedness under this Agreement (with
payment to be applied pro rata across Term Loans and maturities) or any other
Indebtedness (but without any required reduction in the commitments from the
lenders that are parties to any revolving credit facilities) equal to the lesser
of (x) the amount necessary to be prepaid to reduce such Leverage Ratio to 2.00
to 1.00, (y) the net cash proceeds received by the Company and its Subsidiaries
from such Asset Sale (after giving effect to any costs, fees and expenses
associated therewith and any Indebtedness repaid in connection therewith), and
(z) the total amount of Indebtedness then outstanding as term loans used to
finance the purchase of the assets subject to such Asset Sale and advances under
this Agreement.
.Acquisitions. Neither Borrower will, nor will either Borrower permit any
Subsidiary to, directly or indirectly, effect an Acquisition, unless in each
case (i) such Acquisition is of a business or in an industry that is the same or
substantially similar to that of the Company and its existing Subsidiaries or
such other businesses arising therefrom or that are reasonably related to the
payment services, financial services, transaction processing and money transfer
business, (ii) the Borrowers have satisfied all applicable conditions and
requirements for such acquisition to constitute a Permitted Acquisition as
provided in the definition of the term “Permitted Acquisition”, (iii) such
Acquisition is not a Non-Negotiated Acquisition, and (iv) no Default or Event of
Default shall result therefrom (which has not been specifically waived in
writing pursuant to Section 11.01).
.Swap Agreements. Neither Borrower will, nor will either Borrower permit any
Subsidiary to, enter into any Swap Agreement, except Swap Agreements that are
entered into by a Borrower or such Subsidiary with the intent, at such time, to
(a) hedge or mitigate risks (whether or not deemed to constitute a “hedge” for
purposes of FAS 133) to which the Company or any Subsidiary has actual or
reasonably anticipated exposure (other than those in respect of Equity Interests
(excluding options embedded within convertible debt securities and covered call
options) of the Company or any of its Subsidiaries), or (b) effectively cap,
collar or exchange interest rates (from fixed to floating rates, from one
floating rate to another floating rate or otherwise) with respect to any
interest-bearing liability or investment of the Company or any Subsidiary.
.Lines of Business. Neither the Company, the UK Borrower nor any Significant
Subsidiary shall conduct or enter into any business, either directly or through
any other Subsidiary, except for any business that is the same or substantially
similar as that of the Company or its existing Subsidiaries or such other
businesses arising therefrom or reasonably related to the payment services,
financial services, transaction processing or money transfer businesses.
.Transactions with Affiliates. Neither Borrower will, nor will either Borrower
permit any Subsidiary to, sell, lease or otherwise transfer any property or
assets to, or purchase, lease or otherwise acquire any property or assets from,
or otherwise engage in any other transactions with, any of its Affiliates, in
any case where such transactions, singly or in the aggregate, are material to
the Company and its Subsidiaries, taken as a whole, except (a) in the ordinary
course of business at prices and on terms and conditions not less favorable to
the Company or such Subsidiary in any material respect than could be obtained on
an arm's-length basis from unrelated third parties, and (b) transactions between
or among any Borrower and any Guarantors not involving any other Affiliate.
.Restrictive Agreements. Neither Borrower will, nor will either Borrower permit
any Material Subsidiary or any Subsidiary that owns (directly or indirectly) any
Equity Interests in any Material Subsidiary to, create or otherwise cause or
suffer to exist or become effective, any consensual encumbrance or restriction
(excluding any such encumbrance or restriction under this Agreement) on the
ability of the UK Borrower or any other Subsidiary of the Company to (i) pay
dividends or make any other distributions on any of its Equity Interests, (ii)
pay any amounts owing to the Company or any of its Subsidiaries, or (iii) grant
any Liens on any of its assets to secure any of the Obligations under this
Agreement, except (A) any such encumbrance or restriction with respect to the
granting of Liens imposed by a lessor under any capital lease or by a lender
extending purchase money financing in respect of any asset or assets of the
Company or any Subsidiary, so long as such encumbrances or restrictions does not
so encumber or restrict any other assets or property of the Company or any
Subsidiary, (B) any such encumbrance or restriction set forth in Permitted Pari
Passu Indebtedness, (C) any such existing encumbrances or restrictions in any
Indebtedness of a Subsidiary of the Company permitted pursuant to the terms of
Section 7.01, or Indebtedness of a Borrower resulting from the merger or
consolidation of another Person into or with such Borrower, which Indebtedness
existed at the time of such merger or consolidation and was not created or
incurred in contemplation of such event, (D) those encumbrances or restrictions
more particularly described in Schedule 7.08, (E) any such encumbrance or
restriction consisting of customary provisions (x) contained in any license or
other contract governing intellectual property rights of the Company or any of
its Subsidiaries restricting or conditioning the sublicensing or assignment
thereof, (y) restricting subletting or assignment of any leases governing
leasehold interests of the Company or any of its Subsidiaries or (z) contained
in any agreement relating to the sale, transfer or other disposition of a
Subsidiary or any property or assets pending such sale or other disposition,
provided such encumbrances or restrictions apply only to such Subsidiary,
property or assets, (F) any encumbrance or restriction existing solely as a
result of a requirement of any applicable law, and (G) any such encumbrance or
restriction pursuant to an agreement between the Company or its Subsidiary with
the Person (other than any Affiliate of the Company) owning the minority of the
outstanding Equity Interests in a non-wholly owned Subsidiary of the Company
requiring the consent of such Person prior to taking the actions described in
the preceding clauses (i), (ii) or (iii) above with respect to such non-wholly
owned Subsidiary.
.Accounting Changes. Neither Borrower will, nor will either Borrower permit any
Subsidiary to, make any significant change in accounting practices, except as
required or permitted by GAAP.
.Leverage Ratio. The Leverage Ratio at the end of each Fiscal Quarter shall not
be greater than 3.25 to 1.00 for the Fiscal Quarter just ended and the
immediately preceding three Fiscal Quarters.
.Fixed Charge Coverage Ratio. The ratio of (i) EBITR to (ii) Fixed Charges as at
the end of each Fiscal Quarter, shall not be less than 2.50 to 1.00 for the
Fiscal Quarter just ended and the immediately preceding three Fiscal Quarters.
ARTICLE XV.

ARTICLE XVI.EVENTS OF DEFAULT AND REMEDIES
.Events of Default. Any of the following shall constitute an Event of Default:
(a)either Borrower shall fail to pay when due any principal of any Loan, whether
at the due date of any installment thereof, on the Maturity Date, or at a date
fixed for prepayment thereof or otherwise;
(b)either Borrower shall fail to pay any interest on any Loan or any fee or any
other amount (other than an amount referred to in clause (a) of this Article)
payable under this Agreement, when and as the same shall become due and payable,
and such failure shall continue unremedied thereafter for a period of five
Business Days;
(c)any representation or warranty made or deemed made in writing by or on behalf
of the Company or any Subsidiary in or in connection with this Agreement or any
amendment or modification hereof or waiver hereunder, or in any report,
certificate, financial statement or other document furnished pursuant to or in
connection with this Agreement or any amendment or modification hereof or waiver
hereunder, shall prove to have been untrue or incorrect in any material respect
when made or deemed made;
(d)either Borrower shall fail to observe or perform any covenant, condition or
agreement contained in Section 6.02(a), Section 6.03 (with respect to any
Borrower's existence), Section 6.08 or 6. 10, or in Article VII;
(e)any Loan Party shall fail to observe or perform any covenant, condition or
agreement contained in any Loan Document (other than those specified in clause
(a), (b) or (d) of this Article), and such failure shall continue unremedied for
a period of 30 days after (i) any officer of either Borrower becomes aware
thereof, or (ii) notice thereof from the Administrative Agent to the Company
(which notice will be given at the request of any Lender);
(f)either Borrower or any Subsidiary shall fail to make any payment (whether of
principal or interest and regardless of amount) in respect of any Material
Indebtedness, when and as the same shall become due and payable or within any
applicable grace period for such payment;
(g)any event or condition occurs that results in any Material Indebtedness
becoming due prior to scheduled maturity or that enables or permits (with or
without the giving of notice, the lapse of time or both) the holders of any
Material Indebtedness or any trustees or agents on its or their behalf to cause
any Material Indebtedness to become due, or to require the prepayment,
repurchase, redemption or defeasance thereof, prior to its scheduled maturity;
provided that this clause (g) shall not apply to secured Indebtedness or
Indebtedness of a Subsidiary that becomes due as a result of the voluntary sale
or transfer of the property or assets securing such Indebtedness or of all the
Equity Interests of such Subsidiary, as the case may be, in a transaction
otherwise expressly permitted under this Agreement, and such Indebtedness is
paid at or prior to the time it becomes due as a result of such transaction;
(h)an involuntary proceeding shall be commenced or an involuntary petition shall
be filed seeking (i) liquidation, reorganization or other relief in respect of
either Borrower or any Material Subsidiary or its debts, or of a substantial
part of its assets, under any Debtor Relief Law or (ii) the appointment of a
receiver, trustee, custodian, sequestrator, conservator or similar official for
either Borrower or any Material Subsidiary or for a substantial part of its
assets, and, in any such case, such proceeding or petition shall continue
undismissed for 60 days or an order or decree approving or ordering any of the
foregoing shall be entered;
(i)either Borrower or any Material Subsidiary shall (i) voluntarily commence any
proceeding or file any petition seeking liquidation, reorganization or other
relief under any Debtor Relief Law, (ii) consent to the institution of, or fail
to contest in a timely and appropriate manner, any proceeding or petition
described in clause (h) of this Article, (iii) apply for or consent to the
appointment of a receiver, trustee, custodian, sequestrator, conservator or
similar official for either Borrower or any Material Subsidiary or for a
substantial part of its assets, (iv) file an answer admitting the material
allegations of a petition filed against it in any such proceeding, (v) make a
general assignment for the benefit of creditors or cease to pay its debts
generally as such debts become due, (vi) take any action for the purpose of
effecting any of the foregoing;
(j)one or more final judgments for the payment of money in an aggregate amount
in excess of $25,000,000 (exclusive of amounts covered by insurance) shall be
rendered against the Company, any Subsidiary or any combination thereof and the
same shall remain undischarged for a period of 60 consecutive days during which
execution shall not be effectively stayed or deferred, or the judgment or
judgments shall not have been paid in full or otherwise released or discharged;
(k)the Company or any of its ERISA Affiliates shall fail to pay when due any
material amount which it shall have become liable to pay to the PBGC or to a
Plan under Title IV of ERISA; or notice of intent to terminate a Plan or Plans
shall be filed under Title IV of ERISA by the Company, any of its ERISA
Affiliates, any plan administrator or any combination of the foregoing; or the
PBGC shall institute proceedings under Title IV of ERISA to terminate or to
cause a trustee to be appointed to administer any such Plan or Plans or a
proceeding shall be instituted by a fiduciary of any such Plan or Plans to
enforce Section 515 or 4219(c) (5) of ERISA and such proceeding shall not have
been dismissed within 30 days thereafter; or federal tax liens and/or liens of
the PBGC under Section 4068 of ERISA shall be rendered or filed against the
Company or any of its ERISA Affiliates which shall continue unsatisfied,
unreleased and unstayed for a period of 60 days; or a condition shall exist by
reason of which the PBGC would be entitled to obtain a decree adjudicating that
any such Plan or Plans must be terminated; or the Company or any its ERISA
Affiliates shall be obligated to contribute to, terminate its participation in,
or incur any withdrawal liability with respect to, a Multiemployer Plan;
provided, that no Default or Event of Default shall arise under this paragraph
(k) unless, in the reasonable opinion of the Required Lenders, when taken
together with all other events described in this clause (k) that have occurred,
the foregoing matters could reasonably be expected to result in liability of the
Company and its Subsidiaries in an aggregate amount exceeding $25,000,000;
(l)a Change in Control shall occur; or
(m)(i) the Subsidiary Guaranty shall cease to be enforceable, (ii) the Company
or any Subsidiary shall assert that any Loan Document is not enforceable, or
(iii) any default or event of default under any other Loan Document shall occur
or exist and continue in effect beyond any applicable period to cure such
default or event of default;
then, and in every such event (other than an event with respect to the Borrowers
described in clause (h) or (i) of this Section), and at any time thereafter
during the continuance of such event, the Administrative Agent shall, at the
request of, or may, with the consent of, the Required Lenders, by notice to the
Company, take either or both of the following actions, at the same or different
times: (i) terminate the Term Loan Commitments, and thereupon the Term Loan
Commitments shall terminate immediately, (ii) declare all Term Loans then
outstanding to be due and payable in whole (or in part, in which case any
principal not so declared to be due and payable may thereafter be declared to be
due and payable), and thereupon the principal of the Term Loans so declared to
be due and payable, together with accrued interest thereon and all fees and
other obligations of the Borrowers accrued hereunder, shall become due and
payable immediately, without presentment, demand, protest or other notice of any
kind, all of which are hereby waived by the Borrowers, and (iii) exercise on
behalf of itself, the Lenders all rights and remedies available to it, the
Lenders under the Loan Documents; and in case of any event with respect to the
Borrowers described in clause (h) or (i) of this Section, the Term Loan
Commitments shall automatically terminate and the principal of all Term Loans
then outstanding, together with accrued interest thereon and all fees and other
Obligations accrued hereunder, shall automatically become due and payable,
without presentment, demand, protest or other notice of any kind, all of which
are hereby waived by the Borrowers, in each case without further act of the
Administrative Agent or any Lender.
.Application of Funds. After the exercise of remedies provided for in Section
8.01 (or after the Loans have automatically become immediately due and payable
as set forth in the last paragraph of Section 8.01), any amounts received on
account of the Obligations shall be applied by the Administrative Agent in the
following order:
First, to payment of that portion of the Obligations constituting fees,
indemnities, expenses and other amounts (including fees, charges and
disbursements of counsel to the Administrative Agent to the extent payable under
Section 11.04 and amounts payable under Article III) payable to the
Administrative Agent in its capacity as such;
Second, to payment of that portion of the Obligations arising under the Loan
Documents constituting fees, indemnities and other amounts (other than principal
and interest) payable to the Lenders (including fees, charges and disbursements
of counsel to the respective Lenders to the extent payable under Section 11.04
and amounts payable under Article III), ratably among them in proportion to the
respective amounts described in this clause Second payable to them;
Third, to payment of that portion of the Obligations constituting accrued and
unpaid interest on the Loans and Obligations arising under the Loan Documents,
ratably among the Lenders in proportion to the respective amounts described in
this clause Third payable to them;
Fourth, to payment of that portion of the Obligations constituting unpaid
principal of the Loans and Obligations then owing under Related Swap Agreements,
ratably among the Lenders and the Swap Providers in proportion to the respective
amounts described in this clause Fourth held by them;
Last, the balance, if any, after all of the Obligations have been indefeasibly
paid in full, to the Company or as otherwise required by Law.
ARTICLE XVII.



ARTICLE XVIII.ADMINISTRATIVE AGENT
.Appointment and Authority. Each of the Lenders hereby irrevocably appoints Bank
of America to act on its behalf as the Administrative Agent hereunder and under
the other Loan Documents and authorizes the Administrative Agent to take such
actions on its behalf and to exercise such powers as are delegated to the
Administrative Agent by the terms hereof or thereof, together with such actions
and powers as are reasonably incidental thereto. The provisions of this Article
are solely for the benefit of the Administrative Agent and the Lenders, and no
Borrower shall have rights as a third party beneficiary of any of such
provisions.
.Rights as a Lender. The Person serving as the Administrative Agent hereunder
shall have the same rights and powers in its capacity as a Lender as any other
Lender and may exercise the same as though it were not the Administrative Agent
and the term “Lender” or “Lenders” shall, unless otherwise expressly indicated
or unless the context otherwise requires, include the Person serving as the
Administrative Agent hereunder in its individual capacity. Such Person and its
Affiliates may accept deposits from, lend money to, act as the financial advisor
or in any other advisory capacity for and generally engage in any kind of
business with the Borrowers or any Subsidiary or other Affiliate thereof as if
such Person were not the Administrative Agent hereunder and without any duty to
account therefor to the Lenders.
.Exculpatory Provisions. The Administrative Agent shall not have any duties or
obligations except those expressly set forth herein and in the other Loan
Documents. Without limiting the generality of the foregoing, the Administrative
Agent:
(a)shall not be subject to any fiduciary or other implied duties, regardless of
whether a Default has occurred and is continuing;
(b)shall not have any duty to take any discretionary action or exercise any
discretionary powers, except discretionary rights and powers expressly
contemplated hereby or by the other Loan Documents that the Administrative Agent
is required to exercise as directed in writing by the Required Lenders (or such
other number or percentage of the Lenders as shall be expressly provided for
herein or in the other Loan Documents), provided that the Administrative Agent
shall not be required to take any action that, in its opinion or the opinion of
its counsel, may expose the Administrative Agent to liability or that is
contrary to any Loan Document or applicable law; and
(c)shall not, except as expressly set forth herein and in the other Loan
Documents, have any duty to disclose, and shall not be liable for the failure to
disclose, any information relating to any of the Borrowers or any of their
respective Affiliates that is communicated to or obtained by the Person serving
as the Administrative Agent or any of its Affiliates in any capacity.
The Administrative Agent shall not be liable for any action taken or not taken
by it (i) with the consent or at the request of the Required Lenders (or such
other number or percentage of the Lenders as shall be necessary, or as the
Administrative Agent shall believe in good faith shall be necessary, under the
circumstances as provided in Sections 11.01 and 8.01) or (ii) in the absence of
its own gross negligence or willful misconduct. The Administrative Agent shall
be deemed not to have knowledge of any Default unless and until notice
describing such Default is given to the Administrative Agent by the Company or a
Lender.
The Administrative Agent shall not be responsible for or have any duty to
ascertain or inquire into (i) any statement, warranty or representation made in
or in connection with this Agreement or any other Loan Document, (ii) the
contents of any certificate, report or other document delivered hereunder or
thereunder or in connection herewith or therewith, (iii) the performance or
observance of any of the covenants, agreements or other terms or conditions set
forth herein or therein or the occurrence of any Default, (iv) the validity,
enforceability, effectiveness or genuineness of this Agreement, any other Loan
Document or any other agreement, instrument or document or (v) the satisfaction
of any condition set forth in Article IV or elsewhere herein, other than to
confirm receipt of items expressly required to be delivered to the
Administrative Agent.
.Reliance by Administrative Agent.
The Administrative Agent shall be entitled to rely upon, and shall not incur any
liability for relying upon, any notice, request, certificate, consent,
statement, instrument, document or other writing (including any electronic
message, Internet or intranet website posting or other distribution) believed by
it to be genuine and to have been signed, sent or otherwise authenticated by the
proper Person. The Administrative Agent also may rely upon any statement made to
it orally or by telephone and believed by it to have been made by the proper
Person, and shall not incur any liability for relying thereon. In determining
compliance with any condition hereunder to the making of a Loan, that by its
terms must be fulfilled to the satisfaction of a Lender, the Administrative
Agent may presume that such condition is satisfactory to such Lender unless the
Administrative Agent shall have received notice to the contrary from such Lender
prior to the making of such Loan. The Administrative Agent may consult with
legal counsel (who may be counsel for the Company), independent accountants and
other experts selected by it, and shall not be liable for any action taken or
not taken by it in accordance with the advice of any such counsel, accountants
or experts.
.Delegation of Duties. The Administrative Agent may perform any and all of its
duties and exercise its rights and powers hereunder or under any other Loan
Document by or through any one or more sub agents appointed by the
Administrative Agent. The Administrative Agent and any such sub agent may
perform any and all of its duties and exercise its rights and powers by or
through their respective Related Parties. The exculpatory provisions of this
Article shall apply to any such sub agent and to the Related Parties of the
Administrative Agent and any such sub agent, and shall apply to their respective
activities in connection with the syndication of the credit facilities provided
for herein as well as activities as Administrative Agent.
.Resignation of Administrative Agent. The Administrative Agent may at any time
give notice of its resignation to the Lenders and the Company. Upon receipt of
any such notice of resignation, the Required Lenders shall have the right, in
consultation with the Company, to appoint a successor, which shall be a bank
with an office in the United States, or an Affiliate of any such bank with an
office in the United States. If no such successor shall have been so appointed
by the Required Lenders and shall have accepted such appointment within 30 days
after the retiring Administrative Agent gives notice of its resignation, then
the retiring Administrative Agent may on behalf of the Lenders, appoint a
successor Administrative Agent meeting the qualifications set forth above;
provided that if the Administrative Agent shall notify the Company and the
Lenders that no qualifying Person has accepted such appointment, then such
resignation shall nonetheless become effective in accordance with such notice
and (1) the retiring Administrative Agent shall be discharged from its duties
and obligations hereunder and under the other Loan Documents and (2) all
payments, communications and determinations provided to be made by, to or
through the Administrative Agent shall instead be made by or to each Lender
directly, until such time as the Required Lenders appoint a successor
Administrative Agent as provided for above in this Section. Upon the acceptance
of a successor's appointment as Administrative Agent hereunder, such successor
shall succeed to and become vested with all of the rights, powers, privileges
and duties of the retiring (or retired) Administrative Agent, and the retiring
Administrative Agent shall be discharged from all of its duties and obligations
hereunder or under the other Loan Documents (if not already discharged therefrom
as provided above in this Section). The fees payable by the Company to a
successor Administrative Agent shall be the same as those payable to its
predecessor unless otherwise agreed between the Company and such successor.
After the retiring Administrative Agent's resignation hereunder and under the
other Loan Documents, the provisions of this Article and Section 11.04 shall
continue in effect for the benefit of such retiring Administrative Agent, its
sub agents and their respective Related Parties in respect of any actions taken
or omitted to be taken by any of them while the retiring Administrative Agent
was acting as Administrative Agent.
.Non-Reliance on Administrative Agent and Other Lenders. Each Lender
acknowledges that it has, independently and without reliance upon the
Administrative Agent or any other Lender or any of their Related Parties and
based on such documents and information as it has deemed appropriate, made its
own credit analysis and decision to enter into this Agreement. Each Lender also
acknowledges that it will, independently and without reliance upon the
Administrative Agent or any other Lender or any of their Related Parties and
based on such documents and information as it shall from time to time deem
appropriate, continue to make its own decisions in taking or not taking action
under or based upon this Agreement, any other Loan Document or any related
agreement or any document furnished hereunder or thereunder.
.No Other Duties, Etc. Anything herein to the contrary notwithstanding, none of
the Bookrunners or Arrangers listed on the cover page hereof shall have any
powers, duties or responsibilities under this Agreement or any of the other Loan
Documents, except in its capacity, as applicable, as the Administrative Agent, a
Lender hereunder.
.Administrative Agent May File Proofs of Claim. In case of the pendency of any
proceeding under any Debtor Relief Law or any other judicial proceeding relative
to any Credit Party, the Administrative Agent (irrespective of whether the
principal of any Loan shall then be due and payable as herein expressed or by
declaration or otherwise and irrespective of whether the Administrative Agent
shall have made any demand on any Borrower) shall be entitled and empowered, by
intervention in such proceeding or otherwise
(a)to file and prove a claim for the whole amount of the principal and interest
owing and unpaid in respect of the Loans and all other Obligations that are
owing and unpaid and to file such other documents as may be necessary or
advisable in order to have the claims of the Lenders and the Administrative
Agent (including any claim for the reasonable compensation, expenses,
disbursements and advances of the Lenders and the Administrative Agent and their
respective agents and counsel and all other amounts due the Lenders and the
Administrative Agent under Sections 2.06 and 11.04) allowed in such judicial
proceeding; and
(b)to collect and receive any monies or other property payable or deliverable on
any such claims and to distribute the same;
and any custodian, receiver, assignee, trustee, liquidator, sequestrator or
other similar official in any such judicial proceeding is hereby authorized by
each Lender to make such payments to the Administrative Agent and, in the event
that the Administrative Agent shall consent to the making of such payments
directly to the Lenders, to pay to the Administrative Agent any amount due for
the reasonable compensation, expenses, disbursements and advances of the
Administrative Agent and its agents and counsel, and any other amounts due the
Administrative Agent under Sections 2.06 and 11.04.
Nothing contained herein shall be deemed to authorize the Administrative Agent
to authorize or consent to or accept or adopt on behalf of any Lender any plan
of reorganization, arrangement, adjustment or composition affecting the
Obligations or the rights of any Lender to authorize the Administrative Agent to
vote in respect of the claim of any Lender in any such proceeding.
.Guaranty Matters. The Lenders irrevocably authorize the Administrative Agent,
at its option and in its discretion, to release any Subsidiary Guarantor from
its obligations under the Subsidiary Guaranty if such Person either ceases to be
a Subsidiary as a result of a transaction permitted hereunder or is eligible to
be released from its Subsidiary Guaranty in accordance with a request by the
Borrowers pursuant to the last sentence of Section 6.09. Upon request by the
Administrative Agent at any time, the Required Lenders will confirm in writing
the Administrative Agent's authority to release any Subsidiary Guarantor from
its obligations under the Guaranty pursuant to this Section 9.10.
ARTICLE XIX.

ARTICLE XX.CONTINUING GUARANTY
.Guaranty. The Company hereby absolutely and unconditionally guarantees, as a
guaranty of payment and performance and not merely as a guaranty of collection,
prompt payment when due, whether at stated maturity, by required prepayment,
upon acceleration, demand or otherwise, and at all times thereafter, of any and
all of the Obligations, whether for principal, interest, premiums, fees,
indemnities, damages, costs, expenses or otherwise, of the UK Borrower to the
Guaranteed Parties, and whether arising hereunder, under any other Loan Document
or under any Related Swap Agreement (including all renewals, extensions,
amendments, refinancings and other modifications thereof and all costs,
attorneys' fees and expenses incurred by the Guaranteed Parties in connection
with the collection or enforcement thereof). The Administrative Agent's books
and records showing the amount of the Obligations shall be admissible in
evidence in any action or proceeding, and shall be binding upon Company, and
conclusive for the purpose of establishing the amount of the Obligations. This
Guaranty shall not be affected by the genuineness, validity, regularity or
enforceability of the Obligations or any instrument or agreement evidencing any
Obligations, or by the existence, validity, enforceability, perfection,
non-perfection or extent of any collateral therefor, or by any fact or
circumstance relating to the Obligations which might otherwise constitute a
defense to the obligations of Company under this Guaranty, and Company hereby
irrevocably waives any defenses it may now have or hereafter acquire in any way
relating to any or all of the foregoing.
.Rights of Lenders. Company consents and agrees that the Guaranteed Parties may,
at any time and from time to time, without notice or demand, and without
affecting the enforceability or continuing effectiveness hereof: (a) amend,
extend, renew, compromise, discharge, accelerate or otherwise change the time
for payment or the terms of the Obligations or any part thereof; (b) take, hold,
exchange, enforce, waive, release, fail to perfect, sell, or otherwise dispose
of any security for the payment of this Guaranty or any Obligations; (c) apply
such security and direct the order or manner of sale thereof as the
Administrative Agent and the Lenders in their sole discretion may determine; and
(d) release or substitute one or more of any endorsers or other guarantors of
any of the Obligations. Without limiting the generality of the foregoing,
Company consents to the taking of, or failure to take, any action which might in
any manner or to any extent vary the risks of Company under this Guaranty or
which, but for this provision, might operate as a discharge of Company.
.Certain Waivers. The Company waives (a) any defense arising by reason of any
disability or other defense of the UK Borrower or any other guarantor, or the
cessation from any cause whatsoever (including any act or omission of any
Guaranteed Party) of the liability of the UK Borrower; (b) any defense based on
any claim that the Company's obligations exceed or are more burdensome than
those of the UK Borrower; (c) the benefit of any statute of limitations
affecting the Company's liability hereunder; (d) any right to proceed against
the UK Borrower, proceed against or exhaust any security for the Obligations, or
pursue any other remedy in the power of any Guaranteed Party whatsoever; (e) any
benefit of and any right to participate in any security now or hereafter held by
any Guaranteed Party; and (f) to the fullest extent permitted by law, any and
all other defenses or benefits that may be derived from or afforded by
applicable law limiting the liability of or exonerating guarantors or sureties.
The Company expressly waives all setoffs and counterclaims and all presentments,
demands for payment or performance, notices of nonpayment or nonperformance,
protests, notices of protest, notices of dishonor and all other notices or
demands of any kind or nature whatsoever with respect to the Obligations, and
all notices of acceptance of this Guaranty or of the existence, creation or
incurrence of new or additional Obligations.
.Obligations Independent. The obligations of the Company hereunder are those of
primary obligor, and not merely as surety, and are independent of the
Obligations and the obligations of any other guarantor, and a separate action
may be brought against the Company to enforce this Guaranty whether or not the
UK Borrower or any other person or entity is joined as a party.
.Subrogation. The Company shall not exercise any right of subrogation,
contribution, indemnity, reimbursement or similar rights with respect to any
payments it makes under this Guaranty until all of the Obligations and any
amounts payable under this Guaranty have been indefeasibly paid and performed in
full and the Term Loan Commitments and the Facilities are terminated. If any
amounts are paid to Company in violation of the foregoing limitation, then such
amounts shall be held in trust for the benefit of the Guaranteed Parties and
shall forthwith be paid to the Guaranteed Parties to reduce the amount of the
Obligations, whether matured or unmatured.
.Termination; Reinstatement. This Guaranty is a continuing and irrevocable
guaranty of all Obligations now or hereafter existing and shall remain in full
force and effect until all Obligations and any other amounts payable under this
Guaranty are indefeasibly paid in full in cash and the Term Loan Commitments and
the Term Loan Facilities, and the Obligations thereunder, are paid in full and
terminated. Notwithstanding the foregoing, this Guaranty shall continue in full
force and effect or be revived, as the case may be, if any payment by or on
behalf of the UK Borrower or the Company is made, or any of the Guaranteed
Parties exercises its right of setoff, in respect of the Obligations and such
payment or the proceeds of such setoff or any part thereof is subsequently
invalidated, declared to be fraudulent or preferential, set aside or required
(including pursuant to any settlement entered into by any of the Guaranteed
Parties in their discretion) to be repaid to a trustee, receiver or any other
party, in connection with any proceeding under any Debtor Relief Laws or
otherwise, all as if such payment had not been made or such setoff had not
occurred and whether or not the Guaranteed Parties are in possession of or have
released this Guaranty and regardless of any prior revocation, rescission,
termination or reduction. The obligations of the Company under this paragraph
shall survive termination of this Guaranty.
.Subordination. The Company hereby subordinates the payment of all obligations
and indebtedness of the UK Borrower owing to the Company, whether now existing
or hereafter arising, including but not limited to any obligation of the UK
Borrower to the Company as subrogee of the Guaranteed Parties or resulting from
the Company's performance under this Guaranty, to the indefeasible payment in
full in cash of all Obligations. If the Guaranteed Parties so request, any such
obligation or indebtedness of the UK Borrower to the Company shall be enforced
and performance received by the Company as trustee for the Guaranteed Parties
and the proceeds thereof shall be paid over to the Guaranteed Parties on account
of the Obligations, but without reducing or affecting in any manner the
liability of the Company under this Guaranty.
.Stay of Acceleration. If acceleration of the time for payment of any of the
Obligations is stayed, in connection with any case commenced by or against the
Company or the UK Borrower under any Debtor Relief Laws, or otherwise, all such
amounts shall nonetheless be payable by the Company immediately upon demand by
the Guaranteed Parties.
.Condition of UK Borrower. The Company acknowledges and agrees that it has the
sole responsibility for, and has adequate means of, obtaining from the UK
Borrower and any other guarantor such information concerning the financial
condition, business and operations of the UK Borrower and any such other
guarantor as the Company requires, and that none of the Guaranteed Parties has
any duty, and the Company is not relying on the Guaranteed Parties at any time,
to disclose to the Company any information relating to the business, operations
or financial condition of the UK Borrower or any other guarantor (the Company
hereby waiving any duty on the part of the Guaranteed Parties to disclose such
information and any defense relating to the failure to provide the same).
ARTICLE XXI.

ARTICLE XXII.MISCELLANEOUS
.Amendments, Etc. No amendment or waiver of any provision of this Agreement or
any other Loan Document, and no consent to any departure by the Company or any
other Credit Party therefrom, shall be effective unless in writing signed by the
Required Lenders and the Company or the applicable Credit Party, as the case may
be, and acknowledged by the Administrative Agent, and each such waiver or
consent shall be effective only in the specific instance and for the specific
purpose for which given; provided, however, that no such amendment, waiver or
consent shall:
(a)waive any condition set forth in Section 4.01(a) without the written consent
of each Lender;
(b)extend or increase the Term Loan Commitment of any Lender (or reinstate any
Term Loan Commitment terminated pursuant to Section 8.01) without the written
consent of such Lender;
(c)postpone any date fixed by this Agreement or any other Loan Document for any
payment (excluding any mandatory prepayment) of principal, interest, fees or
other amounts due to the Lenders (or any of them) hereunder or under any other
Loan Document without the written consent of each Lender directly affected
thereby;
(d)reduce the principal of, or the rate of interest specified herein on, any
Loan, or (subject to clause (ii) of the second proviso to this Section 11.01)
any fees or other amounts payable hereunder or under any other Loan Document
(whether directly or indirectly through an amendment to the definition of the
term “Applicable Rate” or the term “Leverage Ratio” to the extent (but only to
the extent) such amendment would effect a reduction in such rate of interest or
fees pursuant to the Applicable Rate) without the written consent of each Lender
directly affected thereby; provided, however, that only the consent of the
Required Lenders shall be necessary to amend the definition of “Default Rate” or
to waive any obligation of any Borrower to pay interest at the Default Rate;
(e)change Section 2.10 or Section 8.02 in a manner that would alter the pro rata
sharing of payments required thereby without the written consent of each Lender;
(f)change any provision of this Section or the definition of “Required Lenders”
or any other provision hereof specifying the number or percentage of Lenders
required to amend, waive or otherwise modify any rights hereunder or make any
determination or grant any consent hereunder without the written consent of each
Lender; or
(g)either (i) release the Company from the Guaranty under Article X or (ii)
release all or substantially all of the value of the Subsidiary Guaranty, in
either case without the written consent of each Lender, except to the extent the
release of any Subsidiary Guarantor is permitted pursuant to Section 9.10 (in
which case such release may be made by the Administrative Agent acting alone);
and, provided further, that (i) no amendment, waiver or consent shall, unless in
writing and signed by the Administrative Agent in addition to the Lenders
required above, affect the rights or duties of the Administrative Agent under
this Agreement or any other Loan Document and (ii) the Fee Letter may be
amended, or rights or privileges thereunder waived, in a writing executed only
by the parties thereto. Notwithstanding anything to the contrary herein, no
Defaulting Lender shall have any right to approve or disapprove any amendment,
waiver or consent hereunder, except that the Term Loan Commitment of such Lender
may not be increased or extended without the consent of such Lender.
If any Lender does not consent to a proposed amendment, waiver, consent or
release with respect to any Loan Document that requires the consent of such
Lender and that has been approved by the Required Lenders, the Company may
replace such non-consenting Lender in accordance with Section 11.13; provided
that such amendment, waiver, consent or release can be effected as a result of
the assignment contemplated by such Section (together with all other such
assignments required by the Company to be made pursuant to this paragraph).
.Notices; Effectiveness; Electronic Communication.
(a)Notices Generally. Except in the case of notices and other communications
expressly permitted to be given by telephone (and except as provided in
subsection (b) below), all notices and other communications provided for herein
shall be in writing and shall be delivered by hand or overnight courier service,
mailed by certified or registered mail or sent by telecopier as follows, and all
notices and other communications expressly permitted hereunder to be given by
telephone shall be made to the applicable telephone number, as follows:
(i)if to a Borrower or the Administrative Agent, to the address, telecopier
number, electronic mail address or telephone number specified for such Person on
Schedule 11.02; and
(ii)if to any other Lender, to the address, telecopier number, electronic mail
address or telephone number specified in its Administrative Questionnaire.
Notices and other communications sent by hand or overnight courier service, or
mailed by certified or registered mail, shall be deemed to have been given when
received; notices and other communications sent by telecopier shall be deemed to
have been given when sent (except that, if not given during normal business
hours for the recipient, shall be deemed to have been given at the opening of
business on the next business day for the recipient). Notices and other
communications delivered through electronic communications to the extent
provided in subsection (b) below, shall be effective as provided in such
subsection (b).
(b)Electronic Communications. Notices and other communications to the Lenders
hereunder may be delivered or furnished by electronic communication (including e
mail and Internet or intranet websites) pursuant to procedures approved by the
Administrative Agent, provided that the foregoing shall not apply to notices to
any Lender pursuant to Article II if such Lender has notified the Administrative
Agent that it is incapable of receiving notices under such Article by electronic
communication. The Administrative Agent or the Company may, in its discretion,
agree to accept notices and other communications to it hereunder by electronic
communications pursuant to procedures approved by it, provided that approval of
such procedures may be limited to particular notices or communications.
Unless the Administrative Agent otherwise prescribes, (i) notices and other
communications sent to an e-mail address shall be deemed received upon the
sender's receipt of an acknowledgement from the intended recipient (such as by
the “return receipt requested” function, as available, return e-mail or other
written acknowledgement), provided that if such notice or other communication is
not sent during the normal business hours of the recipient, such notice or
communication shall be deemed to have been sent at the opening of business on
the next business day for the recipient, and (ii) notices or communications
posted to an Internet or intranet website shall be deemed received upon the
deemed receipt by the intended recipient at its e-mail address as described in
the foregoing clause (i) of notification that such notice or communication is
available and identifying the website address therefor.
(c)The Platform. THE PLATFORM IS PROVIDED “AS IS” AND “AS AVAILABLE.” THE AGENT
PARTIES (AS DEFINED BELOW) DO NOT WARRANT THE ACCURACY OR COMPLETENESS OF THE
BORROWER MATERIALS OR THE ADEQUACY OF THE PLATFORM, AND EXPRESSLY DISCLAIM
LIABILITY FOR ERRORS IN OR OMISSIONS FROM THE BORROWER MATERIALS. NO WARRANTY OF
ANY KIND, EXPRESS, IMPLIED OR STATUTORY, INCLUDING ANY WARRANTY OF
MERCHANTABILITY, FITNESS FOR A PARTICULAR PURPOSE, NON-INFRINGEMENT OF THIRD
PARTY RIGHTS OR FREEDOM FROM VIRUSES OR OTHER CODE DEFECTS, IS MADE BY ANY AGENT
PARTY IN CONNECTION WITH THE BORROWER MATERIALS OR THE PLATFORM. In no event
shall the Administrative Agent or any of its Related Parties (collectively, the
“Agent Parties”) have any liability to any Borrower, any Lender or any other
Person for losses, claims, damages, liabilities or expenses of any kind (whether
in tort, contract or otherwise) arising out of any Borrower's or the
Administrative Agent's transmission of Borrower Materials through the Internet,
except to the extent that such losses, claims, damages, liabilities or expenses
are determined by a court of competent jurisdiction by a final and nonappealable
judgment to have resulted from the gross negligence or willful misconduct of
such Agent Party; provided, however, that in no event shall any Agent Party have
any liability to any Borrower, any Lender or any other Person for indirect,
special, incidental, consequential or punitive damages (as opposed to direct or
actual damages).
(d)Change of Address, Etc. Each of the Borrowers and the Administrative Agent
may change its address, telecopier or telephone number for notices and other
communications hereunder by notice to the other parties hereto. Each other
Lender may change its address, telecopier or telephone number for notices and
other communications hereunder by notice to the Company and the Administrative
Agent. In addition, each Lender agrees to notify the Administrative Agent from
time to time to ensure that the Administrative Agent has on record (i) an
effective address, contact name, telephone number, telecopier number and
electronic mail address to which notices and other communications may be sent
and (ii) accurate wire instructions for such Lender. Furthermore, each Public
Lender agrees to cause at least one individual at or on behalf of such Public
Lender to at all times have selected the “Private Side Information” or similar
designation on the content declaration screen of the Platform in order to enable
such Public Lender or its delegate, in accordance with such Public Lender's
compliance procedures and applicable Law, including United States Federal and
state securities Laws, to make reference to Borrower Materials that are not made
available through the “Public Side Information” portion of the Platform and that
may contain material non-public information with respect to the Borrowers or its
securities for purposes of United States Federal or state securities laws.
(e)Reliance by Administrative Agent and Lenders. The Administrative Agent and
the Lenders shall be entitled to rely and act upon any notices (including
telephonic Term Loan Notices) purportedly given by or on behalf of any Borrower
even if (i) such notices were not made in a manner specified herein, were
incomplete or were not preceded or followed by any other form of notice
specified herein, or (ii) the terms thereof, as understood by the recipient,
varied from any confirmation thereof. The Company shall indemnify the
Administrative Agent, each Lender and the Related Parties of each of them from
all losses, costs, expenses and liabilities resulting from the reliance by such
Person on each notice purportedly given by or on behalf of any Borrower. All
telephonic notices to and other telephonic communications with the
Administrative Agent may be recorded by the Administrative Agent, and each of
the parties hereto hereby consents to such recording.
.No Waiver; Cumulative Remedies; Enforcement. No failure by any Lender or the
Administrative Agent to exercise, and no delay by any such Person in exercising,
any right, remedy, power or privilege hereunder shall operate as a waiver
thereof; nor shall any single or partial exercise of any right, remedy, power or
privilege hereunder preclude any other or further exercise thereof or the
exercise of any other right, remedy, power or privilege. The rights, remedies,
powers and privileges herein provided are cumulative and not exclusive of any
rights, remedies, powers and privileges provided by law.
Notwithstanding anything to the contrary contained herein or in any other Loan
Document, the authority to enforce rights and remedies hereunder and under the
other Loan Documents against the Credit Parties or any of them shall be vested
exclusively in, and all actions and proceedings at law in connection with such
enforcement shall be instituted and maintained exclusively by, the
Administrative Agent in accordance with Section 8.01 for the benefit of all the
Lenders; provided, however, that the foregoing shall not prohibit (a) the
Administrative Agent from exercising on its own behalf the rights and remedies
that inure to its benefit (solely in its capacity as Administrative Agent)
hereunder and under the other Loan Documents, (b) any Lender from exercising
setoff rights in accordance with Section 11.08 (subject to the terms of Section
2.10), or (c) any Lender from filing proofs of claim or appearing and filing
pleadings on its own behalf during the pendency of a proceeding relative to any
Credit Party under any Debtor Relief Law; and provided, further, that if at any
time there is no Person acting as Administrative Agent hereunder and under the
other Loan Documents, then (i) the Required Lenders shall have the rights
otherwise ascribed to the Administrative Agent pursuant to Section 8.01 and (ii)
in addition to the matters set forth in clauses (b) and (c) of the preceding
proviso and subject to Section 2.10, any Lender may, with the consent of the
Required Lenders, enforce any rights and remedies available to it and as
authorized by the Required Lenders.
.Expenses; Indemnity; Damage Waiver.
(a)Costs and Expenses. The Borrowers shall pay (i) all reasonable out of pocket
expenses incurred by the Administrative Agent and its Affiliates (including the
reasonable fees, charges and disbursements of any one outside counsel (in
addition to any reasonably necessary special counsel and up to one local counsel
in each applicable jurisdiction) for the Administrative Agent), in connection
with the syndication of the credit facilities provided for herein, the
preparation, negotiation, execution, delivery and administration of this
Agreement and the other Loan Documents or any amendments, modifications or
waivers of the provisions hereof or thereof (whether or not the transactions
contemplated hereby or thereby shall be consummated) and (ii) all out of pocket
expenses incurred by the Administrative Agent or any Lender (including the fees,
charges and disbursements of any one outside counsel (in addition to any
reasonably necessary special counsel and up to one local counsel in each
applicable jurisdiction) for the Administrative Agent or any Lender, and any
additional counsel reasonably necessary in the case of any actual or potential
conflict of interest identified by the Administrative Agent or by one or more
Lenders), in connection with the enforcement or protection of its rights (A) in
connection with this Agreement and the other Loan Documents, including its
rights under this Section, or (B) in connection with the Loans made hereunder,
including all such out of pocket expenses incurred during any workout,
restructuring or negotiations in respect of such Loans.
(b)Indemnification by the Borrowers. Each of the Borrowers shall indemnify the
Administrative Agent (and any sub-agent thereof) and each Lender, and each
Related Party of any of the foregoing Persons (each such Person being called an
“Indemnitee”) against, and hold each Indemnitee harmless from, any and all
losses, claims, damages, liabilities and related expenses (including the fees,
charges and disbursements of any counsel for any Indemnitee), incurred by any
Indemnitee or asserted against any Indemnitee by any third party or by any
Borrower or any other Credit Party arising out of, in connection with, or as a
result of (i) the execution or delivery of this Agreement, any other Loan
Document or any agreement or instrument contemplated hereby or thereby, the
performance by the parties hereto of their respective obligations hereunder or
thereunder, the consummation of the transactions contemplated hereby or thereby,
or, in the case of the Administrative Agent (and any sub-agent thereof) and its
Related Parties only, the administration of this Agreement and the other Loan
Documents (including in respect of any matters addressed in Section 3.01), (ii)
any Loan or the use or proposed use of the proceeds therefrom, (iii) any actual
or alleged presence or release of Hazardous Materials on or from any property
owned or operated by any Borrower or any Subsidiary, or any Environmental
Liability related in any way to any Borrower or any Subsidiary, or (iv) any
actual or prospective claim, litigation, investigation or proceeding relating to
any of the foregoing, whether based on contract, tort or any other theory,
whether brought by a third party or by a Borrower or any other Credit Party, and
regardless of whether any Indemnitee is a party thereto; provided that such
indemnity shall not, as to any Indemnitee, be available to the extent that such
losses, claims, damages, liabilities or related expenses (x) are determined by a
court of competent jurisdiction by final and nonappealable judgment to have
resulted from the gross negligence or willful misconduct of such Indemnitee or
(y) result from a claim brought by a Borrower or any other Credit Party against
an Indemnitee for a material breach of such Indemnitee's obligations hereunder
or under any other Loan Document, if a Borrower or such other Credit Party has
obtained a final and nonappealable judgment in its favor on such claim as
determined by a court of competent jurisdiction. Notwithstanding anything to the
contrary in this Section 11.04(b), with respect to any individual claim (or
series of related claims), in no event shall the Borrowers be required to
reimburse the legal fees and expenses of more than one outside counsel (in
addition to any reasonably necessary special counsel and up to one local counsel
in each applicable jurisdiction, but excluding any in-house counsel) for all
Indemnitees collectively, as well as any additional counsel reasonably necessary
in the case of any actual or potential conflict of interest identified by the
Administrative Agent or by one or more Indemnitees.
(c)Reimbursement by Lenders. To the extent that the Borrowers for any reason
fail to indefeasibly pay any amount required under subsection (a) or (b) of this
Section to be paid by either or both of them to the Administrative Agent (or any
sub-agent thereof) or any Related Party of any of the foregoing, each Lender
severally agrees to pay to the Administrative Agent (or any such sub-agent) or
such Related Party, as the case may be, such Lender's Applicable Percentage
(determined as of the time that the applicable unreimbursed expense or indemnity
payment is sought) of such unpaid amount, provided that the unreimbursed expense
or indemnified loss, claim, damage, liability or related expense, as the case
may be, was incurred by or asserted against the Administrative Agent (or any
such sub-agent) or against any Related Party of any of the foregoing acting for
the Administrative Agent (or any such sub-agent). The obligations of the Lenders
under this subsection (c) are subject to the provisions of Section 2.09(d).
(d)Waiver of Consequential Damages, Etc. To the fullest extent permitted by
applicable law, no Borrower shall assert, and each of them hereby waives on
behalf of itself and the other Credit Parties, any claim against any Indemnitee,
on any theory of liability, for special, indirect, consequential or punitive
damages (as opposed to direct or actual damages) arising out of, in connection
with, or as a result of, this Agreement, any other Loan Document or any
agreement or instrument contemplated hereby, the transactions contemplated
hereby or thereby, any Loan or the use of the proceeds thereof. No Indemnitee
referred to in subsection (b) above shall be liable for any damages arising from
the use by others of any information or other materials obtained through
telecommunications, electronic or other information transmission systems in
connection with this Agreement or the other Loan Documents or the transactions
contemplated hereby or thereby, other than for direct or actual damages
resulting from either (i) the gross negligence or willful misconduct of such
Indemnitee as determined by a final and nonappealable judgment of a court of
competent jurisdiction, or (ii) the material breach of such Indemnitee's
confidentiality obligations under this Agreement or any other Loan Document as
determined by a final and nonappealable judgment of a court of competent
jurisdiction.
(e)Payments. All amounts due under this Section shall be payable not later than
ten Business Days after demand therefor.
(f)Survival. The agreements in this Section shall survive the resignation of the
Administrative Agent, the replacement of any Lender, the termination of the
commitments and the repayment, satisfaction or discharge of all the other
Obligations.
.Payments Set Aside. To the extent that any payment by or on behalf of any
Borrower is made to the Administrative Agent or any Lender, or the
Administrative Agent or any Lender exercises its right of setoff, and such
payment or the proceeds of such setoff or any part thereof is subsequently
invalidated, declared to be fraudulent or preferential, set aside or required
(including pursuant to any settlement entered into by the Administrative Agent
or such Lender in its discretion) to be repaid to a trustee, receiver or any
other party, in connection with any proceeding under any Debtor Relief Law or
otherwise, then (a) to the extent of such recovery, the obligation or part
thereof originally intended to be satisfied shall be revived and continued in
full force and effect as if such payment had not been made or such setoff had
not occurred, and (b) each Lender severally agrees to pay to the Administrative
Agent upon demand its applicable share (without duplication) of any amount so
recovered from or repaid by the Administrative Agent, plus interest thereon from
the date of such demand to the date such payment is made at a rate per annum
equal to the applicable Overnight Rate from time to time in effect, in the
applicable currency of such recovery or payment. The obligations of the Lenders
under clause (b) of the preceding sentence shall survive the payment in full of
the Obligations and the termination of this Agreement.
.Successors and Assigns.
(a)Successors and Assigns Generally. The provisions of this Agreement shall be
binding upon and inure to the benefit of the parties hereto and their respective
successors and assigns permitted hereby, except that no Borrower may assign or
otherwise transfer any of its rights or obligations hereunder without the prior
written consent of the Administrative Agent and each Lender and no Lender may
assign or otherwise transfer any of its rights or obligations hereunder except
(i) to an assignee in accordance with the provisions of subsection (b) of this
Section, (ii) by way of participation in accordance with the provisions of
subsection (d) of this Section, or (iii) by way of pledge or assignment of a
security interest subject to the restrictions of subsection (f) of this Section
(and any other attempted assignment or transfer by any party hereto shall be
null and void). Nothing in this Agreement, expressed or implied, shall be
construed to confer upon any Person (other than the parties hereto, their
respective successors and assigns permitted hereby, Participants to the extent
provided in subsection (d) of this Section and, to the extent expressly
contemplated hereby, the Related Parties of each of the Administrative Agent and
the Lenders) any legal or equitable right, remedy or claim under or by reason of
this Agreement.
(b)Assignments by Lenders. Any Lender may at any time after the funding of the
Term Loans on the Closing Date assign to one or more assignees all or a portion
of its rights and obligations under this Agreement (including all or a portion
of the Term Loans at the time owing to it); provided that any such assignment
shall be subject to the following conditions:
(i)Minimum Amounts.
(A)in the case of an assignment of the entire remaining amount of the Term Loans
at the time owing to such Lender or in the case of an assignment to a Lender, an
Affiliate of a Lender or an Approved Fund, no minimum amount need be assigned;
and
(B)in any case not described in subsection (b)(i)(A) of this Section, the
aggregate amount of the principal outstanding balance of the Term Loans of the
assigning Lender subject to each such assignment, determined as of the date the
Assignment and Assumption with respect to such assignment is delivered to the
Administrative Agent or, if “Trade Date” is specified in the Assignment and
Assumption, as of the Trade Date, shall not be less than $5,000,000 (in the case
of the US Term Loan Facility) or ₤2,500,000 (in the case of the UK Term Loan
Facility), unless each of the Administrative Agent and, so long as no Event of
Default has occurred and is continuing, the Company otherwise consents (each
such consent not to be unreasonably withheld or delayed); provided, however,
that concurrent assignments to members of an Assignee Group and concurrent
assignments from members of an Assignee Group to a single Eligible Assignee (or
to an Eligible Assignee and members of its Assignee Group) will be treated as a
single assignment for purposes of determining whether such minimum amount has
been met.
(ii)Proportionate Amounts. Each partial assignment shall be made as an
assignment of a proportionate part of all the assigning Lender's rights and
obligations under this Agreement with respect to the Term Loans assigned, except
that this clause (ii) shall not prohibit any Lender from assigning all or a
portion of its rights and obligations among separate Term Loan Facilities on a
non-pro rata basis;
(iii)Required Consents. No consent shall be required for any assignment except
to the extent required by subsection (b)(i)(B) of this Section and, in addition:
(A)the consent of the Company (such consent not to be unreasonably withheld or
delayed) shall be required unless (1) an Event of Default has occurred and is
continuing at the time of such assignment or (2) such assignment is to a Lender,
an Affiliate of a Lender or an Approved Fund;
(B)the consent of the Administrative Agent (such consent not to be unreasonably
withheld or delayed) shall be required if such assignment is to a Person that is
not a Lender, an Affiliate of a Lender or an Approved Fund;
(iv)Assignment and Assumption. The parties to each assignment shall execute and
deliver to the Administrative Agent an Assignment and Assumption, together with
a processing and recordation fee in the amount of $3,500; provided, however,
that the Administrative Agent may, in its sole discretion, elect to waive such
processing and recordation fee in the case of any assignment. The assignee, if
it is not a Lender, shall deliver to the Administrative Agent an Administrative
Questionnaire.
(v)No Assignment to Company. No such assignment shall be made to the Company or
any of the Company's Affiliates or Subsidiaries.
(vi)No Assignment to Natural Persons. No such assignment shall be made to a
natural person.
Subject to acceptance and recording thereof by the Administrative Agent pursuant
to subsection (c) of this Section, from and after the effective date specified
in each Assignment and Assumption, the assignee thereunder shall be a party to
this Agreement and, to the extent of the interest assigned by such Assignment
and Assumption, have the rights and obligations of a Lender under this
Agreement, and the assigning Lender thereunder shall, to the extent of the
interest assigned by such Assignment and Assumption, be released from its
obligations under this Agreement (and, in the case of an Assignment and
Assumption covering all of the assigning Lender's rights and obligations under
this Agreement, such Lender shall cease to be a party hereto) but shall continue
to be entitled to the benefits of Sections 3.01, 3.04, 3.05, and 11.04 with
respect to facts and circumstances occurring prior to the effective date of such
assignment. Upon request, each Borrower (at its expense) shall execute and
deliver a Note to the assignee Lender. Any assignment or transfer by a Lender of
rights or obligations under this Agreement that does not comply with this
subsection shall be treated for purposes of this Agreement as a sale by such
Lender of a participation in such rights and obligations in accordance with
subsection (d) of this Section.
(c)Register. The Administrative Agent, acting solely for this purpose as an
agent of the Borrowers, shall maintain at the Administrative Agent's Office a
copy of each Assignment and Assumption delivered to it and a register for the
recordation of the names and addresses of the Lenders, and the Term Loan
Commitments of, and principal amounts of the Term Loans owing to, each Lender
pursuant to the terms hereof from time to time (the “Register”). The entries in
the Register shall be conclusive, and the Borrowers, the Administrative Agent
and the Lenders may treat each Person whose name is recorded in the Register
pursuant to the terms hereof as a Lender hereunder for all purposes of this
Agreement, notwithstanding notice to the contrary. The Register shall be
available for inspection by the Borrowers and any Lender, at any reasonable time
and from time to time upon reasonable prior notice.
(d)Participations. Any Lender may at any time after the funding of the Term
Loans on the Closing Date, without the consent of, or notice to, any Borrower or
the Administrative Agent, sell participations to any Person (other than a
natural person or the Company or any of the Company's Affiliates or
Subsidiaries) (each, a “Participant”) in all or a portion of such Lender's
rights and/or obligations under this Agreement (including all or a portion of
the Term Loans owing to it); provided that (i) such Lender's obligations under
this Agreement shall remain unchanged, (ii) such Lender shall remain solely
responsible to the other parties hereto for the performance of such obligations
and (iii) the Borrowers, the Administrative Agent, the Lenders shall continue to
deal solely and directly with such Lender in connection with such Lender's
rights and obligations under this Agreement.
Any agreement or instrument pursuant to which a Lender sells such a
participation shall provide that such Lender shall retain the sole right to
enforce this Agreement and to approve any amendment, modification or waiver of
any provision of this Agreement; provided that such agreement or instrument may
provide that such Lender will not, without the consent of the Participant, agree
to any amendment, waiver or other modification described in the first proviso to
Section 11.01 that affects such Participant. Subject to subsection (e) of this
Section, each Borrower agrees that each Participant shall be entitled to the
benefits of Sections 3.01, 3.04 and 3.05 to the same extent as if it were a
Lender and had acquired its interest by assignment pursuant to subsection (b) of
this Section. To the extent permitted by law, each Participant also shall be
entitled to the benefits of Section 11.08 as though it were a Lender, provided
such Participant agrees to be subject to Section 2.10 as though it were a
Lender.
(e)Limitations upon Participant Rights. A Participant shall not be entitled to
receive any greater payment under Section 3.01 or 3.04 than the applicable
Lender would have been entitled to receive with respect to the participation
sold to such Participant, unless the sale of the participation to such
Participant is made with the Company's prior written consent. A Participant that
would be a Foreign Lender if it were a Lender shall not be entitled to the
benefits of Section 3.01 unless the Company is notified of the participation
sold to such Participant and such Participant agrees, for the benefit of the
Borrowers, to comply with Section 3.01(e) as though it were a Lender.
(f)Certain Pledges. Any Lender may at any time pledge or assign a security
interest in all or any portion of its rights under this Agreement (including
under its Note(s), if any) to secure obligations of such Lender, including any
pledge or assignment to secure obligations to a Federal Reserve Bank; provided
that no such pledge or assignment shall release such Lender from any of its
obligations hereunder or substitute any such pledgee or assignee for such Lender
as a party hereto.
.Treatment of Certain Information; Confidentiality. Each of the Administrative
Agent and the Lenders agrees to maintain the confidentiality of the Information
(as defined below), except that Information may be disclosed (a) to its
Affiliates and to its and its Affiliates' respective partners, directors,
officers, employees, agents, trustees, members, advisors and representatives (it
being understood that the Persons to whom such disclosure is made will be
informed of the confidential nature of such Information and instructed to keep
such Information confidential), (b) to the extent requested by any regulatory
authority purporting to have jurisdiction over it (including any self-regulatory
authority, such as the National Association of Insurance Commissioners), (c) to
the extent required by applicable laws or regulations or by any subpoena or
similar legal process, (d) to any other party hereto, (e) in connection with the
exercise of any remedies hereunder or under any other Loan Document or any
action or proceeding relating to this Agreement or any other Loan Document or
the enforcement of rights hereunder or thereunder, (f) subject to an agreement
containing provisions substantially the same as those of this Section, to (i)
any assignee of or Participant in, or any prospective assignee of or Participant
in, any of its rights or obligations under this Agreement or (ii) any actual or
prospective counterparty (or its advisors) to any swap or derivative transaction
relating to a Borrower and its obligations, (g) with the consent of the Company
or (h) to the extent such Information (x) becomes publicly available other than
as a result of a breach of this Section or (y) becomes available to the
Administrative Agent, any Lender or any of their respective Affiliates on a
nonconfidential basis from a source other than the Company.
For purposes of this Section, “Information” means all information received from
the Company or any Subsidiary in connection with the Transactions relating to
the Company or any Subsidiary or any of their respective businesses, other than
any such information that is available to the Administrative Agent or any Lender
on a nonconfidential basis prior to disclosure by the Company or any Subsidiary,
provided that, in the case of information received from the Company or any
Subsidiary after the date hereof, such information shall be deemed to be
confidential unless such information is clearly identified at the time of
delivery as non-confidential. Any Person required to maintain the
confidentiality of Information as provided in this Section shall be considered
to have complied with its obligation to do so if such Person has exercised the
same degree of care to maintain the confidentiality of such Information as such
Person would accord to its own confidential information.
Each of the Administrative Agent and the Lenders acknowledges that (a) the
Information may include material non-public information concerning the Company
or a Subsidiary, as the case may be, (b) it has developed compliance procedures
regarding the use of material non-public information and (c) it will handle such
material non-public information in accordance with applicable Law, including
United States Federal and state securities Laws.
.Right of Setoff. If an Event of Default shall have occurred and be continuing,
each Lender and each of their respective Affiliates is hereby authorized at any
time and from time to time, to the fullest extent permitted by applicable law,
to set off and apply any and all deposits (general or special, time or demand,
provisional or final, in whatever currency) at any time held and other
obligations (in whatever currency) at any time owing by such Lender or any such
Affiliate to or for the credit or the account of any Borrower against any and
all of the obligations of such Borrower now or hereafter existing under this
Agreement or any other Loan Document to such Lender, irrespective of whether or
not such Lender shall have made any demand under this Agreement or any other
Loan Document and although such obligations of such Borrower may be contingent
or unmatured or are owed to a branch or office of such Lender different from the
branch or office holding such deposit or obligated on such indebtedness. The
rights of each Lender and their respective Affiliates under this Section are in
addition to other rights and remedies (including other rights of setoff) that
such Lender or their respective Affiliates may have. Each Lender agrees to
notify the Company and the Administrative Agent promptly after any such setoff
and application, provided that the failure to give such notice shall not affect
the validity of such setoff and application.
.Interest Rate Limitation. As used in this Agreement the term “interest” does
not include any fees (including, but not limited to, any loan fee, periodic fee,
unused commitment fee or waiver fee) or other charges imposed on any Borrower in
connection with the indebtedness evidenced by this Agreement, other than the
interest described herein. Notwithstanding anything to the contrary contained in
any Loan Document, the interest paid or agreed to be paid under the Loan
Documents shall not exceed the maximum rate of non-usurious interest permitted
by applicable Law (the “Maximum Rate”). If the Administrative Agent or any
Lender shall receive interest in an amount that exceeds the Maximum Rate, the
excess interest shall be applied to the principal of the Loans or, if it exceeds
such unpaid principal, refunded to the Company. In determining whether the
interest contracted for, charged, or received by the Administrative Agent or a
Lender exceeds the Maximum Rate, such Person may, to the extent permitted by
applicable Law, (a) characterize any payment that is not principal as an
expense, fee, or premium rather than interest, (b) exclude voluntary prepayments
and the effects thereof, and (c) amortize, prorate, allocate, and spread in
equal or unequal parts the total amount of interest throughout the contemplated
term of the Obligations hereunder. It is the express intent hereof that neither
Borrower pay, and no Lender receive, directly or indirectly, interest in excess
of that which may be lawfully paid under applicable Law, including the usury
laws in force in the State of Georgia.
.Counterparts; Integration; Effectiveness. This Agreement may be executed in
counterparts (and by different parties hereto in different counterparts), each
of which shall constitute an original, but all of which when taken together
shall constitute a single contract. This Agreement and the other Loan Documents
constitute the entire contract among the parties relating to the subject matter
hereof and supersede any and all previous agreements and understandings, oral or
written, relating to the subject matter hereof. Except as provided in Section
4.01, this Agreement shall become effective when it shall have been executed by
the Administrative Agent and when the Administrative Agent shall have received
counterparts hereof that, when taken together, bear the signatures of each of
the other parties hereto. Delivery of an executed counterpart of a signature
page of this Agreement by telecopy or other electronic imaging means shall be
effective as delivery of a manually executed counterpart of this Agreement.
.Survival of Representations and Warranties. All representations and warranties
made hereunder and in any other Loan Document or other document delivered
pursuant hereto or thereto or in connection herewith or therewith shall survive
the execution and delivery hereof and thereof. Such representations and
warranties have been or will be relied upon by the Administrative Agent and each
Lender, regardless of any investigation made by the Administrative Agent or any
Lender or on their behalf and notwithstanding that the Administrative Agent or
any Lender may have had notice or knowledge of any Default at the time of any
Term Loan Borrowing, and shall continue in full force and effect as long as any
Loan or any other Obligation hereunder shall remain unpaid or unsatisfied.
.Severability. If any provision of this Agreement or the other Loan Documents is
held to be illegal, invalid or unenforceable, (a) the legality, validity and
enforceability of the remaining provisions of this Agreement and the other Loan
Documents shall not be affected or impaired thereby and (b) the parties shall
endeavor in good faith negotiations to replace the illegal, invalid or
unenforceable provisions with valid provisions the economic effect of which
comes as close as possible to that of the illegal, invalid or unenforceable
provisions. The invalidity of a provision in a particular jurisdiction shall not
invalidate or render unenforceable such provision in any other jurisdiction.
.Replacement of Lenders. If any Lender requests compensation under Section 3.04,
or if any Borrower is required to pay any additional amount to any Lender or any
Governmental Authority for the account of any Lender pursuant to Section 3.01,
or if any Lender is a Defaulting Lender, or if any circumstance exists under
Section 11.01 that gives the Borrower the right to replace a Lender as a party
hereto, then the Company may, at its sole expense and effort, upon notice to
such Lender and the Administrative Agent, require such Lender to assign and
delegate, without recourse (in accordance with and subject to the restrictions
contained in, and consents required by, Section 11.06), all of its interests,
rights and obligations under this Agreement and the related Loan Documents to an
assignee that shall assume such obligations (which assignee may be another
Lender, if a Lender accepts such assignment), provided that:
(a)the Company shall have paid (or caused the UK Borrower to pay) to the
Administrative Agent the assignment fee specified in Section 11.06(b);
(b)such Lender shall have received payment of an amount equal to the outstanding
principal of its Loans, accrued interest thereon, accrued fees and all other
amounts payable to it hereunder and under the other Loan Documents (including
any amounts under Section 3.05) from the assignee (to the extent of such
outstanding principal and accrued interest and fees) or the Company or the UK
Borrower (in the case of all other amounts);
(c)in the case of any such assignment resulting from a claim for compensation
under Section 3.04 or payments required to be made pursuant to Section 3.01,
such assignment will result in a reduction in such compensation or payments
thereafter; and
(d)such assignment does not violate applicable Laws.
A Lender shall not be required to make any such assignment or delegation if,
prior thereto, as a result of a waiver by such Lender or otherwise, the
circumstances entitling the Company to require such assignment and delegation
cease to apply.
.Governing Law; Jurisdiction; Etc.
(a)GOVERNING LAW. THIS AGREEMENT SHALL BE GOVERNED BY, AND CONSTRUED IN
ACCORDANCE WITH, THE LAW OF THE STATE OF GEORGIA.
(b)SUBMISSION TO JURISDICTION. EACH BORROWER IRREVOCABLY AND UNCONDITIONALLY
SUBMITS, FOR ITSELF AND ITS PROPERTY, TO THE NONEXCLUSIVE JURISDICTION OF THE
COURTS OF THE STATE OF GEORGIA SITTING IN THE SUPERIOR COURT OF FULTON COUNTY
AND OF THE UNITED STATES DISTRICT COURT OF THE NORTHERN DISTRICT OF GEORGIA, AND
ANY APPELLATE COURT FROM ANY THEREOF, IN ANY ACTION OR PROCEEDING ARISING OUT OF
OR RELATING TO THIS AGREEMENT OR ANY OTHER LOAN DOCUMENT, OR FOR RECOGNITION OR
ENFORCEMENT OF ANY JUDGMENT, AND EACH OF THE PARTIES HERETO IRREVOCABLY AND
UNCONDITIONALLY AGREES THAT ALL CLAIMS IN RESPECT OF ANY SUCH ACTION OR
PROCEEDING MAY BE HEARD AND DETERMINED IN SUCH GEORGIA STATE COURT OR, TO THE
FULLEST EXTENT PERMITTED BY APPLICABLE LAW, IN SUCH FEDERAL COURT. EACH OF THE
PARTIES HERETO AGREES THAT A FINAL JUDGMENT IN ANY SUCH ACTION OR PROCEEDING
SHALL BE CONCLUSIVE AND MAY BE ENFORCED IN OTHER JURISDICTIONS BY SUIT ON THE
JUDGMENT OR IN ANY OTHER MANNER PROVIDED BY LAW. NOTHING IN THIS AGREEMENT OR IN
ANY OTHER LOAN DOCUMENT SHALL AFFECT ANY RIGHT THAT THE ADMINISTRATIVE AGENT OR
ANY LENDER MAY OTHERWISE HAVE TO BRING ANY ACTION OR PROCEEDING RELATING TO THIS
AGREEMENT OR ANY OTHER LOAN DOCUMENT AGAINST ANY BORROWER OR ANY OTHER CREDIT
PARTY OR ITS PROPERTIES IN THE COURTS OF ANY JURISDICTION.
(c)WAIVER OF VENUE. EACH BORROWER IRREVOCABLY AND UNCONDITIONALLY WAIVES, TO THE
FULLEST EXTENT PERMITTED BY APPLICABLE LAW, ANY OBJECTION THAT IT MAY NOW OR
HEREAFTER HAVE TO THE LAYING OF VENUE OF ANY ACTION OR PROCEEDING ARISING OUT OF
OR RELATING TO THIS AGREEMENT OR ANY OTHER LOAN DOCUMENT IN ANY COURT REFERRED
TO IN PARAGRAPH (B) OF THIS SECTION. EACH OF THE PARTIES HERETO HEREBY
IRREVOCABLY WAIVES, TO THE FULLEST EXTENT PERMITTED BY APPLICABLE LAW, THE
DEFENSE OF AN INCONVENIENT FORUM TO THE MAINTENANCE OF SUCH ACTION OR PROCEEDING
IN ANY SUCH COURT.
(d)SERVICE OF PROCESS. EACH PARTY HERETO IRREVOCABLY CONSENTS TO SERVICE OF
PROCESS IN THE MANNER PROVIDED FOR NOTICES IN SECTION 11.02. NOTHING IN THIS
AGREEMENT WILL AFFECT THE RIGHT OF ANY PARTY HERETO TO SERVE PROCESS IN ANY
OTHER MANNER PERMITTED BY APPLICABLE LAW.
.Waiver of Jury Trial. EACH PARTY HERETO HEREBY IRREVOCABLY WAIVES, TO THE
FULLEST EXTENT PERMITTED BY APPLICABLE LAW, ANY RIGHT IT MAY HAVE TO A TRIAL BY
JURY IN ANY LEGAL PROCEEDING DIRECTLY OR INDIRECTLY ARISING OUT OF OR RELATING
TO THIS AGREEMENT OR ANY OTHER LOAN DOCUMENT OR THE TRANSACTIONS CONTEMPLATED
HEREBY OR THEREBY (WHETHER BASED ON CONTRACT, TORT OR ANY OTHER THEORY). EACH
PARTY HERETO (A) CERTIFIES THAT NO REPRESENTATIVE, AGENT OR ATTORNEY OF ANY
OTHER PERSON HAS REPRESENTED, EXPRESSLY OR OTHERWISE, THAT SUCH OTHER PERSON
WOULD NOT, IN THE EVENT OF LITIGATION, SEEK TO ENFORCE THE FOREGOING WAIVER AND
(B) ACKNOWLEDGES THAT IT AND THE OTHER PARTIES HERETO HAVE BEEN INDUCED TO ENTER
INTO THIS AGREEMENT AND THE OTHER LOAN DOCUMENTS BY, AMONG OTHER THINGS, THE
MUTUAL WAIVERS AND CERTIFICATIONS IN THIS SECTION.
.No Advisory or Fiduciary Responsibility. In connection with all aspects of each
transaction contemplated hereby (including in connection with any amendment,
waiver or other modification hereof or of any other Loan Document), each
Borrower acknowledges and agrees, and acknowledges its Affiliates'
understanding, that: (i) (A) the arranging and other services regarding this
Agreement provided by the Administrative Agent and the Arranger, are
arm's-length commercial transactions between such Borrower and its Affiliates,
on the one hand, and the Administrative Agent and the Arranger, on the other
hand, (B) such Borrower has consulted its own legal, accounting, regulatory and
tax advisors to the extent it has deemed appropriate, and (C) such Borrower is
capable of evaluating, and understands and accepts, the terms, risks and
conditions of the transactions contemplated hereby and by the other Loan
Documents; (ii) (A) the Administrative Agent and the Arranger each is and has
been acting solely as a principal and, except as expressly agreed in writing by
the relevant parties, has not been, is not, and will not be acting as an
advisor, agent or fiduciary for such Borrower or any of its Affiliates, or any
other Person and (B) neither the Administrative Agent nor the Arranger has any
obligation to such Borrower or any of its Affiliates with respect to the
transactions contemplated hereby except those obligations expressly set forth
herein and in the other Loan Documents; and (iii) the Administrative Agent and
the Arranger and their respective Affiliates may be engaged in a broad range of
transactions that involve interests that differ from those of such Borrower and
its Affiliates, and neither the Administrative Agent nor the Arranger has any
obligation to disclose any of such interests to the Company or its Affiliates.
To the fullest extent permitted by law, each of the Borrowers hereby waives and
releases any claims that it may have against the Administrative Agent and the
Arranger with respect to any breach or alleged breach of agency or fiduciary
duty in connection with any aspect of any transaction contemplated hereby.
.Electronic Execution of Assignments and Certain Other Documents. The words
“execution,” “signed,” “signature,” and words of like import in any Assignment
and Assumption or in any amendment or other modification hereof (including
waivers and consents) shall be deemed to include electronic signatures or the
keeping of records in electronic form, each of which shall be of the same legal
effect, validity or enforceability as a manually executed signature or the use
of a paper-based recordkeeping system, as the case may be, to the extent and as
provided for in any applicable law, including the Federal Electronic Signatures
in Global and National Commerce Act, the New York State Electronic Signatures
and Records Act, or any other similar state laws based on the Uniform Electronic
Transactions Act.
.USA PATRIOT Act. Each Lender that is subject to the Act (as hereinafter
defined) and the Administrative Agent (for itself and not on behalf of any
Lender) hereby notifies the Borrowers that pursuant to the requirements of the
USA PATRIOT Act (Title III of Pub. L. 107-56 (signed into law October 26, 2001))
(the “Act”), it is required to obtain, verify and record information that
identifies the Borrowers, which information includes the name and address of
each Borrower and other information that will allow such Lender or the
Administrative Agent, as applicable, to identify such Borrower in accordance
with the Act. Each Borrower shall, promptly following a request by the
Administrative Agent or any Lender, provide all documentation and other
information that the Administrative Agent or such Lender requests in order to
comply with its ongoing obligations under applicable “know your customer” and
anti-money laundering rules and regulations, including the Act.
.Judgment Currency. If, for the purposes of obtaining judgment in any court, it
is necessary to convert a sum due hereunder or any other Loan Document in one
currency into another currency, the rate of exchange used shall be that at which
in accordance with normal banking procedures the Administrative Agent could
purchase the first currency with such other currency on the Business Day
preceding that on which final judgment is given. The obligation of each Borrower
in respect of any such sum due from it to the Administrative Agent or any Lender
hereunder or under the other Loan Documents shall, notwithstanding any judgment
in a currency (the “Judgment Currency”) other than that in which such sum is
denominated in accordance with the applicable provisions of this Agreement (the
“Agreement Currency”), be discharged only to the extent that on the Business Day
following receipt by the Administrative Agent or such Lender, as the case may
be, of any sum adjudged to be so due in the Judgment Currency, the
Administrative Agent or such Lender, as the case may be, may in accordance with
normal banking procedures purchase the Agreement Currency with the Judgment
Currency. If the amount of the Agreement Currency so purchased is less than the
sum originally due to the Administrative Agent or any Lender from any Borrower
in the Agreement Currency, such Borrower agrees, as a separate obligation and
notwithstanding any such judgment, to indemnify the Administrative Agent or such
Lender, as the case may be, against such loss. If the amount of the Agreement
Currency so purchased is greater than the sum originally due to the
Administrative Agent or any Lender in such currency, the Administrative Agent or
such Lender, as the case may be, agrees to return the amount of any excess to
such Borrower (or to any other Person who may be entitled thereto under
applicable law).




IN WITNESS WHEREOF, each Borrower has executed this Agreement as of the date
stated at the top of the first page hereof, intending to create an instrument
executed under seal
 
 
 
 
 
 
 
 
GLOBAL PAYMENTS, INC., as a Borrower
 
 
 
[Seal]
 
By:
 
/s/ David E. Mangum
 
 
Name:
 
David E. Mangum
 
 
Title:
 
Chief Financial Officer
 
 
 
 
GLOBAL PAYMENTS U.K. LTD, as a Borrower
 
 
 
[Seal]
 
By:
 
/s/ James G. Kelly
 
 
Name:
 
James G. Kelly
 
 
Title:
 
President and Chief Operating Officer

Global Payments Inc.
Term Loan Credit Agreement
Signature Pages

--------------------------------------------------------------------------------



 
 
 
 
 
 
 
BANK OF AMERICA, N.A., as Administrative Agent
 
 
 
[Seal]
 
By:
 
/s/ Roberto Salazar
 
 
Name:
 
Roberto Salazar
 
 
Title:
 
Assistant Vice President

 
Global Payments Inc.
Term Loan Credit Agreement
Signature Pages

--------------------------------------------------------------------------------



 
 
 
 
 
 
 
BANK OF AMERICA, N.A., as a Lender
 
 
 
[Seal]
 
By:
 
/s/ Thomas M. Paulk
 
 
Name:
 
Thomas M. Paulk
 
 
Title:
 
Vice President

 
Global Payments Inc.
Term Loan Credit Agreement
Signature Pages

--------------------------------------------------------------------------------



 
 
 
 
 
 
 
Thomas M. Paulk, as a Lender1
 
 
 
[Seal]
 
By:
 
Thomas M. Paulk
 
 
Name:
 
Thomas M. Paulk
 
 
Title:
 
Vice President

 
1
To provide separate signature page for each Lender.

 
Global Payments Inc.
Term Loan Credit Agreement
Signature Pages
EXHIBIT A


TERM LOAN NOTICE


Date: ___________, _____


To:    Bank of America, N.A., as Administrative Agent


Ladies and Gentlemen:


Reference is made to that certain Term Loan Credit Agreement, dated as of July
10, 2009 (as amended, restated, extended, supplemented or otherwise modified in
writing from time to time, the “Credit Agreement;” the terms defined therein
being used herein as therein defined), among Global Payments Inc., a Georgia
corporation (the “Company”), Global Payments U.K. Ltd, a company incorporated
under the laws of England and Wales (the “UK Borrower” and, together with the
Company, the “Borrowers” and each a “Borrower”), the Lenders from time to time
party thereto, and Bank of America, N.A., as Administrative Agent.


The [Company/UK Borrower] hereby requests:


 A borrowing of [US/UK] Term Loans
 A conversion Conversions only apply to US Term Loans. or continuation of
[US/UK] Term Loans



1.    On                          (a Business Day).


2.    In the amount of                 .


3.    Comprised of                     . Choice of “Type” only applies to US
Term Loans.


4.    For Eurocurrency Rate Loans: with an Interest Period of _____ months.


The Borrowing, if any, requested herein complies with Section 2.01 of the Credit
Agreement.


[COMPANY/UK BORROWER]


By:     
Name:     
Title:     










EXHIBIT B-1


US TERM LOAN NOTE


FOR VALUE RECEIVED, the undersigned (the “Company”) hereby promises to pay to
_____________________ or registered assigns (the “Lender”), in accordance with
the provisions of the Credit Agreement (as hereinafter defined), the principal
amount of each US Term Loan from time to time made by the Lender to the Company
under that certain Term Loan Credit Agreement, dated as of July 10, 2009 (as
amended, restated, extended, supplemented or otherwise modified in writing from
time to time, the “Credit Agreement”; the terms defined therein being used
herein as therein defined), among the Company, Global Payments U.K. Ltd, a
company incorporated under the laws of England and Wales (the “UK Borrower” and,
together with the Company, the “Borrowers” and each a “Borrower”), the Lenders
from time to time party thereto, and Bank of America, N.A., as Administrative
Agent.


The Company promises to pay interest on the unpaid principal amount of each US
Term Loan from the date of such US Term Loan until such principal amount is paid
in full, at such interest rates and at such times as provided in the Credit
Agreement. All payments of principal and interest shall be made to the
Administrative Agent for the account of the Lender in Dollars in Same Day Funds
at the Administrative Agent's Office for payments in Dollars. If any amount is
not paid in full when due hereunder, such unpaid amount shall bear interest, to
be paid upon demand, from the due date thereof until the date of actual payment
(and before as well as after judgment) computed at the per annum rate set forth
in the Credit Agreement.


This Note is one of the Notes referred to in the Credit Agreement, is entitled
to the benefits thereof and may be prepaid in whole or in part subject to the
terms and conditions provided therein. This Note is also entitled to the
benefits of the Subsidiary Guaranty. Upon the occurrence and continuation of one
or more of the Events of Default specified in the Credit Agreement, all amounts
then remaining unpaid on this Note shall become, or may be declared to be,
immediately due and payable all as provided in the Credit Agreement. US Term
Loans made by the Lender shall be evidenced by one or more loan accounts or
records maintained by the Lender in the ordinary course of business. The Lender
may also attach schedules to this Note and endorse thereon the date, amount,
currency and maturity of its US Term Loans and payments with respect thereto.


The Company, for itself, its successors and assigns, hereby waives diligence,
presentment, protest and demand and notice of protest, demand, dishonor and
non-payment of this Note.
THIS NOTE SHALL BE GOVERNED BY AND CONSTRUED IN ACCORDANCE WITH THE LAWS OF THE
STATE OF GEORGIA.


GLOBAL PAYMENTS INC.


By:     
Name:     
Title:     












EXHIBIT B-2
UK TERM LOAN NOTE


FOR VALUE RECEIVED, the undersigned (the “UK Borrower”) hereby promises to pay
to _____________________ or registered assigns (the “Lender”), in accordance
with the provisions of the Credit Agreement (as hereinafter defined), the
principal amount of each UK Term Loan from time to time made by the Lender to
the UK Borrower under that certain Term Loan Credit Agreement, dated as of July
10, 2009 (as amended, restated, extended, supplemented or otherwise modified in
writing from time to time, the “Credit Agreement”; the terms defined therein
being used herein as therein defined), among Global Payments Inc., a Georgia
corporation (the “Company”), the UK Borrower (together with the Company, the
“Borrowers” and each a “Borrower”), the Lenders from time to time party thereto,
and Bank of America, N.A., as Administrative Agent.


The UK Borrower promises to pay interest on the unpaid principal amount of each
UK Term Loan from the date of such UK Term Loan until such principal amount is
paid in full, at such interest rates and at such times as provided in the Credit
Agreement. All payments of principal and interest shall be made to the
Administrative Agent for the account of the Lender in Sterling in Same Day Funds
at the Administrative Agent's Office for payments in Sterling. If any amount is
not paid in full when due hereunder, such unpaid amount shall bear interest, to
be paid upon demand, from the due date thereof until the date of actual payment
(and before as well as after judgment) computed at the per annum rate set forth
in the Credit Agreement.


This Note is one of the Notes referred to in the Credit Agreement, is entitled
to the benefits thereof and may be prepaid in whole or in part subject to the
terms and conditions provided therein. This Note is also entitled to the
benefits of the Subsidiary Guaranty. Upon the occurrence and continuation of one
or more of the Events of Default specified in the Credit Agreement, all amounts
then remaining unpaid on this Note shall become, or may be declared to be,
immediately due and payable all as provided in the Credit Agreement. UK Term
Loans made by the Lender shall be evidenced by one or more loan accounts or
records maintained by the Lender in the ordinary course of business. The Lender
may also attach schedules to this Note and endorse thereon the date, amount,
currency and maturity of its UK Term Loans and payments with respect thereto.


The UK Borrower, for itself, its successors and assigns, hereby waives
diligence, presentment, protest and demand and notice of protest, demand,
dishonor and non-payment of this Note.
THIS NOTE SHALL BE GOVERNED BY AND CONSTRUED IN ACCORDANCE WITH THE LAWS OF THE
STATE OF GEORGIA.


GLOBAL PAYMENTS U.K. LTD


By:     
Name:     
Title:     EXHIBIT C


COMPLIANCE CERTIFICATE


[attached]


COMPLIANCE CERTIFICATE
Confidential                        
To:    The Lenders parties to the Credit Agreement described below        
This Compliance Certificate is furnished pursuant to that certain Term Loan
Credit Agreement dated as of July ___, 2009 (which, as it may be amended or
modified and in effect from time to time, is herein called the "Agreement")
among Global Payments Inc., Global Payments U.K. Ltd, Bank of America, N.A. as
Administrative Agent, and the other lending institutions that are parties
thereto. Capitalized terms used herein and not otherwise defined herein shall
have the meanings attributed to such terms in the
Agreement.                                        
THE UNDERSIGNED HEREBY CERTIFIES THAT:
1.    I am the duly elected __________ of Global Payments Inc.
2.    I have reviewed the terms of the Agreement and I have made, or have caused
to be made under my supervision, a detailed review of the transactions and
conditions of the Company and its consolidated Subsidiaries during the
accounting period covered by the attached financial statements;    
3.    The examinations described in paragraph 2 did not disclose, and I have no
knowledge of, the existence of any condition or event which constitutes a
Default or an Event of Default during or at the end of the accounting period
covered by the attached financial statements or as of the date of this
Certificate, except as set forth below; and
4.    Schedule I attached hereto sets forth financial data and computations
evidencing compliance with Sections 7.10 and 7.11, inclusive of the Agreement,
all of which data and computations are true, complete and correct.
The foregoing certifications, together with the computations set forth in
Schedule I hereto, and the financial statements
delivered                                        
with this Certificate in support hereof, are made and delivered this________ day
of ______ 20___.


 
 
  SCHEDULE I TO COMPLIANCE CERTIFICATE
Page 1
 
 
 
 
 
 
 
 
 
[Date]
 
 
 
 
Global Payments Inc.
 
 
 
000 $'s
 
 
 
 
 
 
 
 
 
Confidential
 
 
          Compliance as of [Date] with Sections 7.10
 
 
 
 
 
          and 7.11 inclusive of the Agreement
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
SECTION 7.10 - Leverage Ratio
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
The Leverage Ratio at the end of each Fiscal Quarter shall not be greater than
3.25 to 1.00 for the Fiscal
 
Quarter just ended and the immediately preceding three Fiscal Quarters.
 
 
 
 
 
 
 
 
 
 
 
 
 
(a)
Consolidated Total Debt
 
 
 
$
 
 
(b)
Consolidated Adjusted EBITDA (see Worksheet C)
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
Actual Ratio
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
Required Ratio
 
 
 
 
<
3.25 to 1.00
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
SECTION 7.11 - Fixed Charge Coverage Ratio
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
The ratio of (i) EBITR to (ii) Fixed Charges as at the end of each Fiscal
Quarter, shall not be less
 
than 2.50 to 1.00 for the Fiscal Quarter just ended and the immediately
preceding three Fiscal Quarters.
 
 
 
 
 
 
 
 
 
 
 
(i)
Consolidated EBITR (see Worksheet B)
 
 
$
 
 
(ii)
Consolidated Fixed Charges (See Worksheet A)
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
Ratio of (i) to (ii)
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
Required Ratio
 
 
 
 
>
2.50 to 1.0





 
 
 
WORKSHEET A
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
Global Payments Inc.
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
     CONSOLIDATED FIXED CHARGES
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
000 $'s
 
 
 
 
 
 
 
 
 
[Date]
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
Calculation of Consolidated Fixed Charges for period ending [Date].
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
Consolidated Operating Lease and Rental Expenses for:
 
 
 
 
 
 
 
 
 
 
 
 
 
 
4th Quarter [Year] ending [Date]
 
 
 
 
 
 
 
1st Quarter [Year] ending [Date]
 
 
 
 
 
 
 
2nd Quarter [Year] ending [Date]
 
 
 
 
 
 
 
3rd Quarter [Year] ending [Date]
 
 
 
 
 
 
 
     Total
 
 
 
 
 
 
$
—
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
Consolidated Interest Expense for:
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
4th Quarter [Year] ending[Date]
 
 
 
 
 
 
 
1st Quarter [Year] ending [Date]
 
 
 
 
 
 
 
2nd Quarter [Year] ending [Date]
 
 
 
 
 
 
 
3rd Quarter [Year] ending [Date]
 
 
 
 
 
 
 
     Total
 
 
 
 
 
 
$
—
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
Total Consolidated Fixed Charges
 
 
 
$
—





 
 
 
      WORKSHEET B
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
             Global Payments Inc.
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
      INCOME AVAILABLE FOR FIXED CHARGES
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
000 $'s
 
 
 
 
 
 
 
 
 
[Date]
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
Calculation of Consolidated EBITR for period ending [Date]
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
4th Quarter [Year] ending [Date]
 
 
 
 
 
 
 
Consolidated Net Income
 
 
 
$
 
 
 
Taxes on Income
 
 
 
 
 
 
 
 
Fixed Charges
 
 
 
 
 
 
 
 
     Total 4th Qtr. [Year]
 
 
 
$
—
 
 
 
 
 
 
 
 
 
 
 
1st Quarter [Year] ending [Date]
 
 
 
 
 
 
 
Consolidated Net Income
 
 
 
$
 
 
 
Taxes on Income
 
 
 
 
 
 
 
 
Fixed Charges
 
 
 
 
 
 
 
 
     Total 1st Qtr. [Year]
 
 
 
$
—
 
 
 
 
 
 
 
 
 
 
 
2nd Quarter [Year] ending [Date]
 
 
 
 
 
 
 
Consolidated Net Income
 
 
 
$
 
 
 
Taxes on Income
 
 
 
 
 
 
 
 
Fixed Charges
 
 
 
 
 
 
 
 
     Total 2nd Qtr. [Year]
 
 
 
$
—
 
 
 
 
 
 
 
 
 
 
 
3rd Quarter [Year] ending [Date]
 
 
 
 
 
 
 
Consolidated Net Income
 
 
 
$
 
 
 
Taxes on Income
 
 
 
 
 
 
 
 
Fixed Charges
 
 
 
 
 
 
 
 
     Total 2nd Qtr. [Year]
 
 
 
$
—
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
Total Consolidated EBITR
 
 
 
 
$
—





 
 
 
        WORKSHEET C
 
 
 
 
 
 
 
 
 
 
 
 
 
000 $'s
 
 
 
               Global Payments Inc.
 
 
 
[Date]
 
 
 
 
 
 
 
 
 
 
 
 
 
CONSOLIDATED AJUSTED EBITDA
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
Calculation of Consolidated Adjusted EBITDA for period ending [Date]
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
3rd Quarter[Year] ending [Date]
 
 
 
 
 
 
 
Consolidated Net Income
 
 
 
$
 
 
 
Taxes on Income
 
 
 
 
 
 
 
 
Consolidated Interest Expense
 
 
 
 
 
 
 
Depreciation and Amortization
 
 
 
 
 
 
 
Acquisition Pro Forma
 
 
 
 
 
 
 
 
     Total 3rd Qtr. [Year]
 
 
 
$
—
 
 
 
 
 
 
 
 
 
 
 
4th Quarter [Year] ending [Date]
 
 
 
 
 
 
 
Consolidated Net Income
 
 
 
$
 
 
 
Taxes on Income
 
 
 
 
 
 
 
 
Consolidated Interest Expense
 
 
 
 
 
 
 
Depreciation and Amortization
 
 
 
 
 
 
 
Acquisition Pro Forma
 
 
 
 
 
 
 
 
     Total 4th Qtr. [Year]
 
 
 
$
—
 
 
 
 
 
 
 
 
 
 
 
1st Quarter [Year] ending [Date]
 
 
 
 
 
 
 
Consolidated Net Income
 
 
 
$
 
 
 
Taxes on Income
 
 
 
 
 
 
 
 
Consolidated Interest Expense
 
 
 
 
 
 
 
Depreciation and Amortization
 
 
 
 
 
 
 
Acquisition Pro Forma
 
 
 
 
 
—
 
 
     Total 1st Qtr. [Year]
 
 
 
$
—
 
 
 
 
 
 
 
 
 
 
 
3rd Quarter[Year] ending [Date]
 
 
 
 
 
 
 
Consolidated Net Income
 
 
 
$
 
 
 
Taxes on Income
 
 
 
 
 
 
 
 
Consolidated Interest Expense
 
 
 
 
 
 
 
Depreciation and Amortization
 
 
 
 
 
 
 
Acquisition Pro Forma
 
 
 
 
 
—
 
 
     Total 1st Qtr.[Year]
 
 
 
$
—
 
 
 
 
 
 
 
 
 
 
 
Consolidated Adjusted EBITDA
 
 
 
$
—

EXHIBIT D-1
ASSIGNMENT AND ASSUMPTION
This Assignment and Assumption (this “Assignment and Assumption”) is dated as of
the Effective Date set forth below and is entered into by and between [Insert
name of Assignor] (the “Assignor”) and [Insert name of Assignee] (the
“Assignee”). Capitalized terms used but not defined herein shall have the
meanings given to them in the Credit Agreement identified below (the “Credit
Agreement”), receipt of a copy of which is hereby acknowledged by the Assignee.
The Standard Terms and Conditions set forth in Annex 1 attached hereto are
hereby agreed to and incorporatedd herein by reference and made a part of this
Assignment and Assumption as if set forth herein in full.
For an agreed consideration, the Assignor hereby irrevocably sells and assigns
to the Assignee, and the Assignee hereby irrevocably purchases and assumes from
the Assignor, subject to and in accordance with the Standard Terms and
Conditions and the Credit Agreement, as of the Effective Date inserted by the
Administrative Agent as contemplated below (i) all of the Assignor's rights and
obligations in its capacity as a Lender under the Credit Agreement and any other
documents or instruments delivered pursuant thereto to the extent related to the
amount and percentage interest identified below of all of such outstanding
rights and obligations of the Assignor under the respective facilities
identified below (including any Guaranties included in such facilities) and (ii)
to the extent permitted to be assigned under applicable law, all claims, suits,
causes of action and any other right of the Assignor (in its capacity as a
Lender) against any Person, whether known or unknown, arising under or in
connection with the Credit Agreement, any other documents or instruments
delivered pursuant thereto or the loan transactions governed thereby or in any
way based on or related to any of the foregoing, including contract claims, tort
claims, malpractice claims, statutory claims and all other claims at law or in
equity related to the rights and obligations sold and assigned pursuant to
clause (i) above (the rights and obligations sold and assigned pursuant to
clauses (i) and (ii) above being referred to herein collectively as the
“Assigned Interest”). Such sale and assignment is without recourse to the
Assignor and, except as expressly provided in this Assignment and Assumption,
without representation or warranty by the Assignor.
1.
Assignor:    ______________________________

2.
Assignee:    ______________________________

[and is an Affiliate/Approved Fund of [identify Lender] Select as applicable.
3.
Borrowers:    Global Payments Inc. and Global Payments U.K. Ltd

4.
Administrative Agent:    Bank of America, N.A., as the administrative agent
under the Credit Agreement

5.
Credit Agreement:    The Term Loan Credit Agreement dated as of June 23, 2008
among the Borrowers, the Lenders parties thereto, and the Administrative Agent

6.
Assigned Interest:

Facility Assigned US Term Loan or UK Term Loan.
Aggregate amount of outstanding Loans being assigned herein by Assignor
Aggregate amount of outstanding Loans held by all Lenders
Percentage of outstanding Loans of all Lenders being assigned herein to Assignee
Set forth, to at least 9 decimals, as a percentage of the outstanding Loans of
all Lenders.


Percentage of outstanding Loans of all Lenders retained by Assignor7
 
$
$
%
%



Effective Date: _____________ ___, 20     [TO BE INSERTED BY ADMINISTRATIVE
AGENT AND WHICH SHALL BE THE EFFECTIVE DATE OF RECORDATION OF TRANSFER IN THE
REGISTER THEREFOR.]
The Assignee agrees to deliver to the Administrative Agent a completed
Administrative Questionnaire in which the Assignee designates one or more credit
contacts to whom all syndicate-level information (which may contain material
non-public information about the Borrowers and its Related Parties or its
securities) will be made available and who may receive such information in
accordance with the Assignee's compliance procedures and applicable laws,
including Federal and state securities laws.
The terms set forth in this Assignment and Assumption are hereby agreed to:
ASSIGNOR


[NAME OF ASSIGNOR]


By:    
Title:




ASSIGNEE


[NAME OF ASSIGNEE]


By:    
Title:


[Consented to and] To be added only if the consent of the Administrative Agent
is required by the terms of the Credit Agreement. Accepted:


BANK OF AMERICA, N.A.,
as Administrative Agent




By:    
Title:




[Consented to:] To be added only if the consent of the Borrower is required by
the terms of the Credit Agreement.


GLOBAL PAYMENTS INC.




By:    
Title:


ANNEX 1
TERM LOAN CREDIT AGREEMENT DATED AS OF
JULY 10, 2009, AMONG
GLOBAL PAYMENTS INC., GLOBAL PAYMENTS UK, LTD.,
BANK OF AMERICA, N.A.,
AS ADMINISTRATIVE AGENT,
AND THE LENDERS PARTIES THERETO
STANDARD TERMS AND CONDITIONS FOR
ASSIGNMENT AND ASSUMPTION
1.    Representations and Warranties.
1.1    Assignor. The Assignor (a) represents and warrants that (i) it is the
legal and beneficial owner of the Assigned Interest, (ii) the Assigned Interest
is free and clear of any lien, encumbrance or other adverse claim and (iii) it
has full power and authority, and has taken all action necessary, to execute and
deliver this Assignment and Assumption and to consummate the transactions
contemplated hereby; and (b) assumes no responsibility with respect to (i) any
statements, warranties or representations made in or in connection with the
Credit Agreement or any other Loan Document, (ii) the execution, legality,
validity, enforceability, genuineness, sufficiency or value of the Loan
Documents or any collateral thereunder, (iii) the financial condition of the
Company and each of the Company's Subsidiaries or Affiliates or any other Person
obligated in respect of any Loan Document or (iv) the performance or observance
by the Company and each of the Company's Subsidiaries or Affiliates or any other
Person of any of their respective obligations under any Loan Document.
1.2.    Assignee. The Assignee (a) represents and warrants that (i) it has full
power and authority, and has taken all action necessary, to execute and deliver
this Assignment and Assumption and to consummate the transactions contemplated
hereby and to become a Lender under the Credit Agreement, (ii) it satisfies the
requirements, if any, specified in the Credit Agreement that are required to be
satisfied by it in order to acquire the Assigned Interest and become a Lender,
(iii) from and after the Effective Date, it shall be bound by the provisions of
the Credit Agreement as a Lender thereunder and, to the extent of the Assigned
Interest, shall have the obligations of a Lender thereunder, (iv) it is
sophisticated with respect to decisions to acquire assets of the type
represented by the Assigned Interest and either it, or the Person exercising
discretion in making its decision to acquire the Assigned Interest, is
experienced in acquiring assets of such type, (v) it has received a copy of the
Credit Agreement, and has received or has been accorded the opportunity to
receive copies of the most recent financial statements delivered pursuant to
Section 6.01 thereof, as applicable, and such other documents and information as
it deems appropriate to make its own credit analysis and decision to enter into
this Assignment and Assumption and to purchase the Assigned Interest, (vi) it
has, independently and without reliance upon the Administrative Agent or any
other Lender and based on such documents and information as it has deemed
appropriate, made its own credit analysis and decision to enter into this
Assignment and Assumption and to purchase the Assigned Interest, and (vii) if it
is a Foreign Lender, attached to the Assignment and Assumption is any
documentation required to be delivered by it pursuant to the terms of the Credit
Agreement, duly completed and executed by the Assignee; and (b) agrees that (i)
it will, independently and without reliance on the Administrative Agent, the
Assignor or any other Lender, and based on such documents and information as it
shall deem appropriate at the time, continue to make its own credit decisions in
taking or not taking action under the Loan Documents, and (ii) it will perform
in accordance with their terms all of the obligations which by the terms of the
Loan Documents are required to be performed by it as a Lender.
2.    Payments. From and after the Effective Date, the Administrative Agent
shall make all payments in respect of the Assigned Interest (including payments
of principal, interest, fees and other amounts) to the Assignor for amounts
which have accrued to but excluding the Effective Date and to the Assignee for
amounts which have accrued from and after the Effective Date.
3.    General Provisions. This Assignment and Assumption shall be binding upon,
and inure to the benefit of, the parties hereto and their respective successors
and assigns. This Assignment and Assumption may be executed in any number of
counterparts, which together shall constitute one instrument. Delivery of an
executed counterpart of a signature page of this Assignment and Assumption by
telecopy shall be effective as delivery of a manually executed counterpart of
this Assignment and Assumption. This Assignment and Assumption shall be governed
by, and construed in accordance with, the law of the State of Georgia.
EXHIBIT D-2
ADMINISTRATIVE QUESTIONNAIRE
[attached]
ADMINISTRATIVE DETAILS REPLY FORM - US DOLLAR ONLY


CONFIDENTIAL




FAX ALONG WITH COMMITMENT LETTER TO: ROBERTO SALAZAR    
FAX # (877) 207-2382    


I. Borrower Name:     GLOBAL PAYMENTS INC.                            


$             Type of Credit Facility US TERM LOAN US TERM LOAN    


II. Legal Name of Lender of Record for Signature Page:
    


•
Signing Credit Agreement     _____ YES     _____NO

•
Coming in via Assignment     _____ YES     _____NO



III. Type of Lender:                                            
(Bank, Asset Manager, Broker/Dealer, CLO/CDO, Finance Company, Hedge Fund,
Insurance, Mutual Fund, Pension Fund, Other Regulated Investment Fund, Special
Purpose Vehicle, Other - please specify)


IV. Domestic Address:                 V. Eurodollar Address:


                                                    


                                                    


                                                    


                                                    


VI. Contact Information:
Syndicate level information (which may contain material non-public information
about the Borrower and its related parties or their respective securities will
be made available to the Credit Contact(s). The Credit Contacts identified must
be able to receive such information in accordance with his/her institution's
compliance procedures and applicable laws, including Federal and State
securities laws.


Primary     Secondary
Credit Contact     Operations Contact     Operations Contact


Name:                        
Title:                         
Address:                         
                        
Telephone:                         
Facsimile:                         
E Mail Address:                         
IntraLinks E Mail
Address:                         


Does Secondary Operations Contact need copy of notices? ___YES ___ NO
Letter of Credit    Draft Documentation
Contact     Contact     Legal Counsel
Name:                        
Title:                         
Address:                         
                        
Telephone:                         
Facsimile:                         
E Mail Address:                         
E Mail Address:                         




VII. Lender's Standby Letter of Credit, Commercial Letter of Credit, and
Bankers' Acceptance Fed Wire Payment Instructions (if applicable):


Pay to:
                                
(Bank Name)


                                
(ABA #)


                                
(Account #)


                                
(Attention)




VIII. Lender's Fed Wire Payment Instructions:


Pay to:


                                
(Bank Name)


                        
(ABA#)             (City/State)


                        
(Account #)         (Account Name)


                        
(Attention)


IX. Organizational Structure and Tax Status


Please refer to the enclosed withholding tax instructions below and then
complete this section
accordingly:


Lender Taxpayer Identification Number (TIN):         __ __ - __ __ __ __ __ __


Tax Withholding Form Delivered to Bank of America*:


__________    W-9


__________    W-8BEN


__________    W-8ECI


__________    W-8EXP


__________    W-8IMY


Tax Contact


Name:                            


Title:                            


Address:                        


Telephone:                        


Facsimile:                        


E Mail Address:                        




NON-U.S. LENDER INSTITUTIONS


1.
Corporations:



If your institution is incorporated outside of the United States for U.S.
federal income tax purposes, and is the beneficial owner of the interest and
other income it receives, you must complete one of the following three tax
forms, as applicable to your institution: a.) Form W-8BEN (Certificate of
Foreign Status of Beneficial Owner), b.) Form W-8ECI (Income Effectively
Connected to a U.S. Trade or Business), or c.) Form W-8EXP (Certificate of
Foreign Government or Governmental Agency).


A U.S. taxpayer identification number is required for any institution submitting
a Form W-8 ECI. It is also required on Form W-8BEN for certain institutions
claiming the benefits of a tax treaty with the U.S. Please refer to the
instructions when completing the form applicable to your institution. In
addition, please be advised that U.S. tax regulations do not permit the
acceptance of faxed forms. An original tax form must be submitted.
2.
Flow-Through Entities



If your institution is organized outside the U.S., and is classified for U.S.
federal income tax purposes as either a Partnership, Trust, Qualified or
Non-Qualified Intermediary, or other non-U.S. flow-through entity, an original
Form W-8IMY (Certificate of Foreign Intermediary, Foreign Flow-Through Entity,
or Certain U.S. branches for United States Tax Withholding) must be completed by
the intermediary together with a withholding statement. Flowthrough entities
other than Qualified Intermediaries are required to include tax forms for each
of the underlying beneficial owners.


Please refer to the instructions when completing this form. In addition, please
be advised that U.S. tax regulations do not permit the acceptance of faxed
forms. Original tax form(s) must be submitted.


U.S. LENDER INSTITUTIONS:


If your institution is incorporated or organized within the United States, you
must complete and return Form W-9 (Request for Taxpayer Identification Number
and Certification). Please be advised that we require an original form W-9.


Pursuant to the language contained in the tax section of the Credit Agreement,
the applicable tax form for your institution must be completed and returned on
or prior to the date on which your institution becomes a lender under this
Credit Agreement. Failure to provide the proper tax form when requested will
subject your institution to U.S. tax withholding.


*Additional guidance and instructions as to where to submit this documentation
can be found at this link:




Tax Form Tool Kit
(2006) (2).doc






X. Bank of America Payment Instructions:


Pay to:         Bank of America, N.A.
New York, NY
ABA # 026009593
Acct. # 1366212250600
Attn: Corporate Credit Services
Ref: Global Payments Inc.








FAX ALONG WITH COMMITMENT LETTER TO:     Roberto Salazar    


FAX #         877.207.2382                        


I. Borrower Name:     Global Payments U.K. Ltd (c/o Global Payments
Inc.)                


Type of Credit Facility Senior Credit Facility - U.K. Tranche            


II. Legal Name of Lender of Record for Signature Page:


    


·     Signing Credit Agreement __X__ YES _____NO
·      Coming in via Assignment _____ YES _____NO


III. Type of Lender:                                             
(Bank, Asset Manager, Broker/Dealer, CLO/CDO, Finance Company, Hedge Fund,
Insurance, Mutual Fund, Pension Fund, Other Regulated Investment Fund, Special
Purpose Vehicle, Other - please specify)


IV. U.K. Address:                     V. U.S. Address:


                                                    


                                                    


                                                    


                                                    


VI. Contact Information:


Syndicate level information (which may contain material non-public information
about the Borrower and its related parties or their respective securities will
be made available to the Credit Contact(s). The Credit Contacts identified must
be able to receive such information in accordance with his/her institution's
compliance procedures and applicable laws, including Federal and State
securities laws.


Primary     Secondary
Credit Contact     Operations Contact     Operations Contact


Name:                        
Title:                         
Address:                         
                        
Telephone:                         
Facsimile:                         
E Mail Address:                         


Does Secondary Operations Contact need copy of notices? ___YES ___ NO




Letter of Credit    Draft Documentation
Contact     Contact     Legal Counsel
Name:                        
Title:                         
Address:                         
Telephone:                         
Facsimile:                         
E Mail Address:                         




PLEASE CHECK IF YOU CAN FUND IN THE CURRENCIES REQUIRED FOR THIS TRANSACTION
LISTED
BELOW:
_/_ GBP (POUNDS STERLING) ___ _________________________________
___ ___________________________________________________
___ ___________________________________________________



VII. Lender's SWIFT Payment Instructions for GBP (Pounds Sterling):


Pay to:


                                                    
(Bank Name)


                                                
(SWIFT)                         (Country)


                                                    
(Account #)                     (Account Name)


                                                
(FFC Account #)                     (FFC Account Name)


                                                    
(Attention)


                                                    
(Attention)


                                                
(Attention)








VIII. Organizational Structure and Tax StatusPlease refer to the enclosed
withholding tax instructions below and then complete this section
accordingly:


Lender Taxpayer Identification Number (TIN):         __ __ - __ __ __ __ __ ___


Tax Withholding Form Delivered to Bank of America*:


__________    W-9


__________    W-8BEN


__________    W-8ECI


__________    W-8EXP


__________    W-8IMY


NON-U.S. LENDER INSTITUTIONS


1. Corporations:


If your institution is incorporated outside of the United States for U.S.
federal income tax purposes, and is the beneficial owner of the interest and
other income it receives, you must complete one of the following three tax
forms, as applicable to your institution: a.) Form W-8BEN (Certificate of
Foreign Status of Beneficial Owner), b.) Form W-8ECI (Income Effectively
Connected to a U.S. Trade or Business), or c.) Form W-8EXP (Certificate of
Foreign Government or Governmental Agency).


A U.S. taxpayer identification number is required for any institution submitting
a Form W-8 ECI. It is also required on Form W-8BEN for certain institutions
claiming the benefits of a tax treaty with the U.S. Please refer to the
instructions when completing the form applicable to your institution. In
addition, please be advised that U.S. tax regulations do not permit the
acceptance of faxed forms. An original tax form must be submitted.


2. Flow-Through Entities


If your institution is organized outside the U.S., and is classified for U.S.
federal income tax purposes as either a Partnership, Trust, Qualified or
Non-Qualified Intermediary, or other non-U.S. flow-through entity, an original
Form W-8IMY (Certificate of Foreign Intermediary, Foreign Flow-Through Entity,
or Certain U.S. branches for United States Tax Withholding) must be completed by
the intermediary together with a withholding statement. Flowthrough entities
other than Qualified Intermediaries are required to include tax forms for each
of the underlying beneficial owners.


Please refer to the instructions when completing this form. In addition, please
be advised that U.S. tax regulations do not permit the acceptance of faxed
forms. Original tax form(s) must be submitted.
U.S. LENDER INSTITUTIONS:


If your institution is incorporated or organized within the United States, you
must complete and return Form W-9 (Request for Taxpayer Identification Number
and Certification). Please be advised that we require an original form W-9.




Pursuant to the language contained in the tax section of the Credit Agreement,
the applicable tax form for your institution must be completed and returned on
or prior to the date on which your institution becomes a lender under this
Credit Agreement. Failure to provide the proper tax form when requested will
subject your institution to U.S. tax withholding.


*Additional guidance and instructions as to where to submit this documentation
can be found at this link:






Tax Form Tool Kit
(2006) (2).doc




IX. Bank of America Payment Instructions:




Pay GBP to:
Correspondent Bank:
Bank of America London (Swift BOFAGB22)
Sort Code - 16 50 50


For Credit:
a/c 10985680 (IBAN - GB07BOFA16505010985680)
a/c name Banc of America Securities (Swift BOFAGB2U)
REF: 049/Global Payments






















































3/1/07 Revision




EXHIBIT E
SUBSIDIARY GUARANTY
[attached]
Execution Version
SUBSIDIARY GUARANTY
                        THIS SUBSIDIARY GUARANTY (this “Guaranty”) is made as of
July 10, 2009, by and among each of the undersigned (the “Initial Guarantors”
and along with any additional Subsidiaries of the Company (as defined below)
that become parties to this Guaranty by executing a supplement hereto in the
form attached as Annex I, the “Guarantors”) in favor of the Administrative
Agent, for the ratable benefit of the Holders of Obligations (as defined below),
under the Credit Agreement referred to below.
WITNESSETH
                        WHEREAS, Global Payments Inc., a Georgia corporation
(the “Company”), Global Payments U.K. Ltd, a company incorporated under the laws
of England and Wales (the “UK Borrower” and, together with the Company, the
“Borrowers” and each a “Borrower”), the institutions from time to time parties
thereto as lenders (the “Lenders”), and Bank of America, N.A., in its capacity
as administrative agent for the Lenders (the “Administrative Agent”), have
entered into that certain Term Loan Credit Agreement dated as of July 10, 2009
(as amended, restated, extended, supplemented or otherwise modified in writing
from time to time, the “Credit Agreement”), providing, subject to the terms and
conditions thereof, for extensions of Loans and other financial accommodations
to be made by the Lenders to the Credit Agreement;
                        WHEREAS, it is a condition precedent to the extensions
of Loans by the Lenders under the Credit Agreement that each of the undersigned
Guarantors (constituting all of the Subsidiaries of the Company required to
execute this Guaranty pursuant to the Credit Agreement) execute and deliver this
Guaranty, whereby each of the Guarantors shall guarantee the payment when due of
all Obligations; and
                        WHEREAS, in consideration of the direct and indirect
financial and other support that the Borrowers have provided, and such direct
and indirect financial and other support as the Borrowers may in the future
provide, to the Guarantors, and in order to induce the Lenders and the
Administrative Agent to enter into the Credit Agreement, each of the Guarantors
is willing to guarantee the Obligations;
                        NOW, THEREFORE, in consideration of the foregoing
premises and other good and valuable consideration, the receipt and sufficiency
of which are hereby acknowledged, the parties hereto agree as follows:
ARTICLE XXIII.SECTION 1.      Definitions.  Terms defined in the Credit
Agreement and not otherwise defined herein have, as used herein, the respective
meanings provided for therein.
ARTICLE XXIV.SECTION 2.      Representations, Warranties and Covenants.  Each of
the Guarantors represents and warrants that:
.(A)             It is a corporation, partnership or limited liability company
duly incorporated or organized, as the case may be, validly existing and in good
standing under the laws of its jurisdiction of incorporation, organization or
formation and has all requisite authority to conduct its business in each
jurisdiction in which its business is conducted, except to the extent that the
failure to have such authority could not reasonably be expected to have a
Material Adverse Effect.
.(B)              It has the requisite power and authority and legal right to
execute and deliver this Guaranty and to perform its obligations hereunder.  The
execution and delivery by each Guarantor of this Guaranty and the performance by
each Guarantor of its obligations hereunder have been duly authorized by all
necessary corporate, partnership or limited liability company action by such
Guarantor, and this Guaranty constitutes a legal, valid and binding obligation
of such Guarantor, enforceable against such Guarantor in accordance with its
terms, except as enforceability may be limited by Debtor Relief Laws and subject
to general principles of equity, regardless of whether considered in a
proceeding in equity or at law.
.(C)              Neither the execution and delivery by it of this Guaranty, nor
the consummation by it of the transactions herein contemplated, nor compliance
by it with the provisions hereof will (i) violate any law, rule, regulation,
order, writ, judgment, injunction, decree or award binding on it or any of its
Organizational Documents or the provisions of any indenture, material instrument
or material agreement to which such Guarantor is a party or is subject, or by
which it, or its property, is bound, or (ii) conflict with, or constitute a
default under, or result in, or require, the creation or imposition of any Lien
in, of or on its property pursuant to the terms of, any such indenture,
instrument or agreement.  No order, consent, adjudication, approval, license,
authorization, or validation of, or filing, recording or registration with, or
exemption by, or other action in respect of any governmental or public body or
authority, or any subdivision thereof, which has not been obtained by it, is
required to be obtained by it in connection with the execution, delivery and
performance by it of, or the legality, validity, binding effect or
enforceability against it of, this Guaranty.
                        In addition to the foregoing, each of the Guarantors
covenants that, so long as any amount payable under the Credit Agreement or any
other Guaranteed Obligations (as hereinafter defined) shall remain unpaid, it
will fully comply with those covenants and agreements applicable to such
Guarantor set forth in the Credit Agreement.
ARTICLE XXV.SECTION 3.      The Guaranty.  Each of the Guarantors hereby
unconditionally guarantees, jointly with the other Guarantors and severally, the
full and punctual payment and performance when due (whether at stated maturity,
upon acceleration or otherwise) of the Obligations, including, without
limitation, (i) the principal of and interest on each Loan made to either
Borrower pursuant to the Credit Agreement, (ii) all obligations of either
Borrower owing under any Related Swap Agreement, (iii) all other amounts payable
by either Borrower or any other Credit Party under the Credit Agreement, any
Related Swap Agreement and the other Loan Documents and (iv) the punctual and
faithful performance, keeping, observance, and fulfillment by the Borrowers of
all of the agreements, conditions, covenants, and obligations of the Borrowers
contained in the Loan Documents (all of the foregoing being referred to
collectively as the “Guaranteed Obligations” and the holders from time to time
of the Guaranteed Obligations (including the Administrative Agent) being
referred to collectively as the “Holders of Obligations”).  Upon (x) the failure
by either Borrower or any other Credit Party, as applicable, to pay punctually
any such amount or perform such obligation, and (y) such failure continuing
beyond any applicable grace or notice and cure period, each of the Guarantors
agrees that it shall forthwith on demand pay such amount or perform such
obligation at the place and in the manner specified in the Credit Agreement, any
Related Swap Agreement or the relevant Loan Document, as the case may be.  Each
of the Guarantors hereby agrees that this Guaranty is an absolute, irrevocable
and unconditional guaranty of payment and performance and is not a guaranty of
collection.
ARTICLE XXVI.SECTION 4.      Guaranty Unconditional.  The obligations of each of
the Guarantors hereunder shall be unconditional and absolute and, without
limiting the generality of the foregoing, shall not be released, discharged or
otherwise affected by:
.(A)             any extension, renewal, settlement, indulgence, compromise,
waiver or release of or with respect to the Guaranteed Obligations or any part
thereof or any agreement relating thereto, or with respect to any obligation of
any other guarantor of any of the Guaranteed Obligations, whether (in any such
case) by operation of law or otherwise, or any failure or omission to enforce
any right, power or remedy with respect to the Guaranteed Obligations or any
part thereof or any agreement relating thereto, or with respect to any
obligation of any other guarantor of any of the Guaranteed Obligations;
.(B)              any modification or amendment of or supplement to the Credit
Agreement, any Related Swap Agreement or any other Loan Document, including,
without limitation, any such amendment which may increase the amount of, or the
interest rates applicable to, any of the Obligations guaranteed hereby;
.(C)              any release, surrender, compromise, settlement, waiver,
subordination or modification, with or without consideration, of any collateral
securing the Guaranteed Obligations or any part thereof, any other guaranties
with respect to the Guaranteed Obligations or any part thereof, or any other
obligation of any person or entity with respect to the Guaranteed Obligations or
any part thereof, or any nonperfection or invalidity of any direct or indirect
security for the Guaranteed Obligations;
.(D)             any change in the corporate, partnership or other existence,
structure or ownership of either Borrower or any other guarantor of any of the
Guaranteed Obligations, or any insolvency, bankruptcy, reorganization or other
similar proceeding affecting either Borrower or any other guarantor of the
Guaranteed Obligations, or any of their respective assets or any resulting
release or discharge of any obligation of either Borrower or any other guarantor
of any of the Guaranteed Obligations;
.(E)              the existence of any claim, setoff or other rights which the
Guarantors may have at any time against either Borrower, any other guarantor of
any of the Guaranteed Obligations, any Holder of Obligations or any other
Person, whether in connection herewith or in connection with any unrelated
transactions; provided that nothing herein shall prevent the assertion of any
such claim by separate suit or compulsory counterclaim;
.(F)               the enforceability or validity of the Guaranteed Obligations
or any part thereof or the genuineness, enforceability or validity of any
agreement relating thereto or with respect to any collateral securing the
Guaranteed Obligations or any part thereof, or any other invalidity or
unenforceability relating to or against either Borrower or any other guarantor
of any of the Guaranteed Obligations, for any reason related to the Credit
Agreement, any Related Swap Agreement, any other Loan Document, or any provision
of applicable law, decree, order or regulation of any jurisdiction purporting to
prohibit the payment by either Borrower or any other guarantor of the Guaranteed
Obligations, of any of the Guaranteed Obligations or otherwise affecting any
term of any of the Guaranteed Obligations;
.(G)             the failure of any Holder of Obligations to take any steps to
perfect and maintain any security interest in, or to preserve any rights to, any
security or collateral for the Guaranteed Obligations, if any;
.(H)             the election by, or on behalf of, any one or more Holders of
Obligations, in any proceeding instituted under Chapter 11 of Title 11 of the
United States Code (11 U.S.C. 101 et seq.) (the “Bankruptcy Code”), of the
application of Section 1111(b)(2) of the Bankruptcy Code;
.(I)                any borrowing or grant of a security interest by either
Borrower, as debtor-in-possession, under Section 364 of the Bankruptcy Code;
.(J)                the disallowance, under Section 502 of the Bankruptcy Code,
of all or any portion of the claims of any Holder of Obligations for repayment
of all or any part of the Guaranteed Obligations;
.(K)             the failure of any other guarantor to sign or become party to
this Guaranty or any amendment, change, or reaffirmation hereof; or
.(L)              any other act or omission to act or delay of any kind by
either Borrower, any other guarantor of the Guaranteed Obligations any Holder of
Obligations or any other Person or any other circumstance whatsoever which
might, but for the provisions of this Section 4, constitute a legal or equitable
discharge of any Guarantor's obligations hereunder except as provided in Section
5.
ARTICLE XXVII.SECTION 5.      Discharge Only Upon Payment In Full: Reinstatement
In Certain Circumstances.  Each of the Guarantors' obligations hereunder shall
remain in full force and effect until all Guaranteed Obligations shall have been
paid in full in cash or until such Guarantor is released from its obligations
hereunder pursuant to Section 13 below.  If at any time any payment of the
principal of or interest on any Loan or any other amount payable by either
Borrower or any other party under the Credit Agreement, any Related Swap
Agreement or any other Loan Document is rescinded or must be otherwise restored
or returned upon the insolvency, bankruptcy or reorganization of each Borrower
or otherwise, each of the Guarantors' obligations hereunder with respect to such
payment shall be reinstated as though such payment had been due but not made at
such time.  The obligations of the Guarantors with respect to the immediately
preceding sentence shall survive termination of this Guaranty.
ARTICLE XXVIII.SECTION 6.      General Waivers; Additional Waivers. 
.(A)             General Waivers.  Each of the Guarantors irrevocably waives
acceptance hereof, presentment, demand or action on delinquency, protest, the
benefit of any statutes of limitations and, to the fullest extent permitted by
law, any notice, as well as any requirement that at any time any action be taken
by any Person against either Borrower, any other guarantor of the Guaranteed
Obligations, or any other Person.
.(B)              Additional Waivers.  Notwithstanding anything herein to the
contrary, each of the Guarantors hereby absolutely, unconditionally, knowingly,
and expressly waives to the fullest extent permitted by law:
(a)(i)                 any right it may have to revoke this Guaranty as to
future indebtedness or notice of acceptance hereof;
(b)(ii)               (a) notice of acceptance hereof; (b) notice of any loans
or other financial accommodations made or extended under the Loan Documents or
the creation or existence of any Guaranteed Obligations; (c) notice of the
amount of the Guaranteed Obligations, subject, however, to each Guarantor's
right to make inquiry of the Administrative Agent and the Holders of Obligations
to ascertain the amount of the Guaranteed Obligations at any reasonable time;
(d) notice of any adverse change in the financial condition of either Borrower
or of any other fact that might increase such Guarantor's risk hereunder; (e)
notice of presentment for payment, demand, protest, and notice thereof as to any
instruments among the Loan Documents; (f) notice of any Default or Event of
Default; and (g) all other notices (except if such notice is specifically
required to be given to such Guarantor hereunder or under the Loan Documents)
and demands to which each Guarantor might otherwise be entitled;
(c)(iii)             its right, if any, to require any Holder of Obligations to
institute suit against, or to exhaust any rights and remedies which any Holder
of Obligations has or may have against, the other Guarantors or any third party,
or against any collateral provided by the other Guarantors, or any third party;
and each Guarantor further waives any defense arising by reason of any
disability or other defense (other than the defense that the Guaranteed
Obligations shall have been fully and finally performed and indefeasibly paid)
of the other Guarantors or by reason of the cessation from any cause whatsoever
of the liability of the other Guarantors in respect thereof;
(d)(iv)             (a) any rights to assert against any Holder of Obligations
any defense (legal or equitable), set-off, counterclaim, or claim which such
Guarantor may now or at any time hereafter have against either Borrower or any
of the other Guarantors or any other party liable to any Holder of Obligations;
(b) any defense, set-off, counterclaim, or claim, of any kind or nature, arising
directly or indirectly from the present or future lack of perfection,
sufficiency, validity, or enforceability of the Guaranteed Obligations or any
security therefor; (c) any defense such Guarantor has to performance hereunder,
and any right such Guarantor has to be exonerated, arising by reason of: the
impairment or suspension of any Holder of Obligations' rights or remedies
against the other Guarantors; the alteration by any Holder of Obligations of the
Guaranteed Obligations; any discharge of the other Guarantors' obligations to
any Holder of Obligations by operation of law as a result of any Holder of
Obligations' intervention or omission; or the acceptance by any Holder of
Obligations of anything in partial satisfaction of the Guaranteed Obligations;
and (d) the benefit of any statute of limitations affecting such Guarantor's
liability hereunder or the enforcement thereof, and any act which shall defer or
delay the operation of any statute of limitations applicable to the Guaranteed
Obligations shall similarly operate to defer or delay the operation of such
statute of limitations applicable to such Guarantor's liability hereunder; and
(e)(v)               any defense arising by reason of or deriving from (a) any
claim or defense based upon an election of remedies by any Holder of
Obligations; or (b) any election by any Holder of Obligations under Section
1111(b) of Title 11 of the United States Code entitled “Bankruptcy”, as now and
hereafter in effect (or any successor statute), to limit the amount of, or any
collateral securing, its claim against the Guarantors.
ARTICLE XXIX.SECTION 7.      Subordination of Subrogation; Subordination of
Intercompany Indebtedness.
.(A)             Subordination of Subrogation.  Until the Guaranteed Obligations
have been fully and finally performed and indefeasibly paid in full in cash, the
Guarantors (i) shall have no right of subrogation with respect to such
Guaranteed Obligations and (ii) waive any right to enforce any remedy which any
Holder of Obligations now have or may hereafter have against either Borrower,
any endorser or any guarantor of all or any part of the Guaranteed Obligations
or any other Person, and the Guarantors waive any benefit of, and any right to
participate in, any security or collateral given to any Holder of Obligations to
secure the payment or performance of all or any part of the Guaranteed
Obligations or any other liability of either Borrower to any Holder of
Obligations.  Should any Guarantor have the right, notwithstanding the
foregoing, to exercise its subrogation rights, each Guarantor hereby expressly
and irrevocably (A) subordinates any and all rights at law or in equity to
subrogation, reimbursement, exoneration, contribution, indemnification or set
off that such Guarantor may have to the indefeasible payment in full in cash of
the Guaranteed Obligations and (B) waives any and all defenses available to a
surety, guarantor or accommodation co-obligor until the Guaranteed Obligations
are indefeasibly paid in full in cash.  Each Guarantor acknowledges and agrees
that this subordination is intended to benefit each Holder of Obligations and
shall not limit or otherwise affect such Guarantor's liability hereunder or the
enforceability of this Guaranty, and that such Holder of Obligations and their
respective successors and assigns are intended third party beneficiaries of the
waivers and agreements set forth in this Section 7(A).
.(B)              Subordination of Intercompany Indebtedness.  Each Guarantor
agrees that any and all claims of such Guarantor against either Borrower or any
other Guarantor hereunder (each an “Obligor”) with respect to any “Intercompany
Indebtedness” (as hereinafter defined), any endorser, obligor or any other
guarantor of all or any part of the Guaranteed Obligations, or against any of
its properties shall be subordinate and subject in right of payment to the prior
payment, in full and in cash, of all Guaranteed Obligations; provided that, as
long as no Event of Default has occurred and is continuing, such Guarantor may
receive payments of principal and interest from any Obligor with respect to
Intercompany Indebtedness.  Notwithstanding any right of any Guarantor to ask,
demand, sue for, take or receive any payment from any Obligor, all rights, liens
and security interests of such Guarantor, whether now or hereafter arising and
howsoever existing, in any assets of any other Obligor shall be and are
subordinated to the rights of the Holders of Obligations in those assets.  No
Guarantor shall have any right to possession of any such asset or to foreclose
upon any such asset, whether by judicial action or otherwise, unless and until
all of the Guaranteed Obligations shall have been fully paid and satisfied (in
cash) and all financing arrangements pursuant to any Loan Document have been
terminated.  If all or any part of the assets of any Obligor, or the proceeds
thereof, are subject to any distribution, division or application to the
creditors of such Obligor, whether partial or complete, voluntary or
involuntary, and whether by reason of liquidation, bankruptcy, arrangement,
receivership, assignment for the benefit of creditors or any other action or
proceeding, or if the business of any such Obligor is dissolved or if
substantially all of the assets of any such Obligor are sold, then, and in any
such event (such events being herein referred to as an “Insolvency Event”), any
payment or distribution of any kind or character, either in cash, securities or
other property, which shall be payable or deliverable upon or with respect to
any indebtedness of any Obligor to any Guarantor (“Intercompany Indebtedness”)
shall be paid or delivered directly to the Administrative Agent for application
on any of the Guaranteed Obligations, due or to become due, until such
Guaranteed Obligations shall have first been fully paid and satisfied (in
cash).  Should any payment, distribution, security or instrument or proceeds
thereof be received by the applicable Guarantor upon or with respect to the
Intercompany Indebtedness after any Insolvency Event and prior to the
satisfaction of all of the Guaranteed Obligations and the termination of all
financing arrangements pursuant to any Loan Document among the Borrowers and the
Holders of Obligations, such Guarantor shall receive and hold the same in trust,
as trustee, for the benefit of the Holders of Obligations and shall forthwith
deliver the same to the Administrative Agent, for the benefit of the Holders of
Obligations, in precisely the form received (except for the endorsement or
assignment of the Guarantor where necessary), for application to any of the
Guaranteed Obligations, due or not due, and, until so delivered, the same shall
be held in trust by the Guarantor as the property of the Holders of
Obligations.  If any such Guarantor fails to make any such endorsement or
assignment to the Administrative Agent, the Administrative Agent or any of its
officers or employees is irrevocably authorized to make the same.  Each
Guarantor agrees that until the Guaranteed Obligations (other than the
contingent indemnity obligations) have been paid in full (in cash) and satisfied
and all financing arrangements pursuant to any Loan Document among the Borrowers
and the Holders of Obligations have been terminated, no Guarantor will assign or
transfer to any Person (other than the Administrative Agent) any claim any such
Guarantor has or may have against any Obligor except as otherwise permitted
pursuant to any Loan Document.
ARTICLE XXX.SECTION 8.      Contribution with Respect to Guaranteed Obligations.
.(A)             To the extent that any Guarantor shall make a payment under
this Guaranty (a “Guarantor Payment”) which, taking into account all other
Guarantor Payments then previously or concurrently made by any other Guarantor,
exceeds the amount which otherwise would have been paid by or attributable to
such Guarantor if each Guarantor had paid the aggregate Guaranteed Obligations
satisfied by such Guarantor Payment in the same proportion as such Guarantor's
“Allocable Amount” (as defined below) (as determined immediately prior to such
Guarantor Payment) bore to the aggregate Allocable Amounts of each of the
Guarantors as determined immediately prior to the making of such Guarantor
Payment, then, following indefeasible payment in full in cash of the Guaranteed
Obligations and termination of the Credit Agreement, such Guarantor shall be
entitled to receive contribution and indemnification payments from, and be
reimbursed by, each other Guarantor for the amount of such excess, pro rata
based upon their respective Allocable Amounts in effect immediately prior to
such Guarantor Payment.
.(B)              As of any date of determination, the “Allocable Amount” of any
Guarantor shall be equal to the maximum amount of the claim which could then be
recovered from such Guarantor under this Guaranty without rendering such claim
voidable or avoidable under Section 548 of Chapter 11 of the Bankruptcy Code or
under any applicable state Uniform Fraudulent Transfer Act, Uniform Fraudulent
Conveyance Act or similar statute or common law.
.(C)              This Section 8 is intended only to define the relative rights
of the Guarantors, and nothing set forth in this Section 8 is intended to or
shall impair the obligations of the Guarantors, jointly and severally, to pay
any amounts as and when the same shall become due and payable in accordance with
the terms of this Guaranty.
.(D)             The parties hereto acknowledge that the rights of contribution
and indemnification hereunder shall constitute assets of the Guarantor or
Guarantors to which such contribution and indemnification is owing.
.(E)              The rights of the indemnifying Guarantors against other
Guarantors under this Section 8 shall be exercisable upon the full and
indefeasible payment of the Guaranteed Obligations in cash and the termination
of the Credit Agreement and the Related Swap Agreements.
ARTICLE XXXI.SECTION 9.      Stay of Acceleration.  If acceleration of the time
for payment of any amount payable by the Borrowers under the Credit Agreement,
any Related Swap Agreement or any other Loan Document is stayed upon the
insolvency, bankruptcy or reorganization of either Borrower, all such amounts
otherwise subject to acceleration under the terms of the Credit Agreement, any
Related Swap Agreement or any other Loan Document shall nonetheless be payable
by each of the Guarantors hereunder forthwith on demand by the Administrative
Agent.
ARTICLE XXXII.SECTION 10.  Notices.  All notices, requests and other
communications to any party hereunder shall be given in the manner prescribed in
Section 11.02 of the Credit Agreement with respect to the Administrative Agent
at its notice address referenced therein and with respect to any Guarantor, in
care of the Company at the address of the Company referenced therein.
ARTICLE XXXIII.SECTION 11.  No Waivers.  No failure or delay by the any Holder
of Obligations in exercising any right, power or privilege hereunder shall
operate as a waiver thereof nor shall any single or partial exercise thereof
preclude any other or further exercise thereof or the exercise of any other
right, power or privilege.  The rights and remedies provided in this Guaranty,
the Credit Agreement, any Related Swap Agreement and the other Loan Documents
shall be cumulative and not exclusive of any rights or remedies provided by law.
ARTICLE XXXIV.SECTION 12.  Successors and Assigns.  This Guaranty is for the
benefit of any Holder of Obligations and their respective successors and
permitted assigns; provided that, except as otherwise permitted by the Credit
Agreement, no Guarantor shall have any right to assign its rights or obligations
hereunder without the consent of all of the Lenders, and any such assignment in
violation of this Section shall be null and void; and in the event of an
assignment of any amounts payable under the Credit Agreement, any Related Swap
Agreement or the other Loan Documents in accordance with the respective terms
thereof, the rights hereunder, to the extent applicable to the indebtedness so
assigned, may be transferred with such indebtedness.  This Guaranty shall be
binding upon each of the Guarantors and their respective successors and assigns.
ARTICLE XXXV.SECTION 13.  Changes in Writing; Releases.  Other than in
connection with the addition of additional Subsidiaries, which become parties
hereto by executing a supplement hereto in the form attached as Annex I, or the
release of any Guarantor pursuant to Sections 6.09 and 9.10 of the Credit
Agreement, neither this Guaranty nor any provision hereof may be changed,
waived, discharged or terminated except in writing and in accordance with this
Guaranty and the Credit Agreement (including compliance with Section 11.01 of
the Credit Agreement, if applicable).
ARTICLE XXXVI.SECTION 14.  GOVERNING LAW.  THIS GUARANTY SHALL BE GOVERNED BY,
AND CONSTRUED IN ACCORDANCE WITH, THE LAW OF THE STATE OF GEORGIA.
ARTICLE XXXVII.SECTION 15.  CONSENT TO JURISDICTION; SERVICE OF PROCESS; JURY
TRIAL; IMMUNITY.
.(A)             CONSENT TO JURISDICTION.  EACH GUARANTOR IRREVOCABLY AND
UNCONDITIONALLY SUBMITS, FOR ITSELF AND ITS PROPERTY, TO THE NONEXCLUSIVE
JURISDICTION OF THE COURTS OF THE STATE OF GEORGIA SITTING IN THE SUPERIOR COURT
OF FULTON COUNTY AND OF THE UNITED STATES DISTRICT COURT OF THE NORTHERN
DISTRICT OF GEORGIA, AND ANY APPELLATE COURT FROM ANY THEREOF, IN ANY ACTION OR
PROCEEDING ARISING OUT OF OR RELATING TO THIS GUARANTY OR ANY OTHER LOAN
DOCUMENT, OR FOR RECOGNITION OR ENFORCEMENT OF ANY JUDGMENT, AND EACH OF THE
PARTIES HERETO IRREVOCABLY AND UNCONDITIONALLY AGREES THAT ALL CLAIMS IN RESPECT
OF ANY SUCH ACTION OR PROCEEDING MAY BE HEARD AND DETERMINED IN SUCH GEORGIA
STATE COURT OR, TO THE FULLEST EXTENT PERMITTED BY APPLICABLE LAW, IN SUCH
FEDERAL COURT.  EACH OF THE PARTIES HERETO AGREES THAT A FINAL JUDGMENT IN ANY
SUCH ACTION OR PROCEEDING SHALL BE CONCLUSIVE AND MAY BE ENFORCED IN OTHER
JURISDICTIONS BY SUIT ON THE JUDGMENT OR IN ANY OTHER MANNER PROVIDED BY LAW. 
NOTHING IN THIS GUARANTY OR IN ANY OTHER LOAN DOCUMENT SHALL AFFECT ANY RIGHT
THAT THE ADMINISTRATIVE AGENT OR ANY LENDER MAY OTHERWISE HAVE TO BRING ANY
ACTION OR PROCEEDING RELATING TO THIS GUARANTY OR ANY OTHER LOAN DOCUMENT
AGAINST ANY BORROWER OR ANY OTHER CREDIT PARTY OR ITS PROPERTIES IN THE COURTS
OF ANY JURISDICTION.
.(B)              WAIVER OF VENUE.  EACH GUARANTOR IRREVOCABLY AND
UNCONDITIONALLY WAIVES, TO THE FULLEST EXTENT PERMITTED BY APPLICABLE LAW, ANY
OBJECTION THAT IT MAY NOW OR HEREAFTER HAVE TO THE LAYING OF VENUE OF ANY ACTION
OR PROCEEDING ARISING OUT OF OR RELATING TO THIS GUARANTY OR ANY OTHER LOAN
DOCUMENT IN ANY COURT REFERRED TO IN PARAGRAPH (B) OF THIS SECTION.  EACH OF THE
PARTIES HERETO HEREBY IRREVOCABLY WAIVES, TO THE FULLEST EXTENT PERMITTED BY
APPLICABLE LAW, THE DEFENSE OF AN INCONVENIENT FORUM TO THE MAINTENANCE OF SUCH
ACTION OR PROCEEDING IN ANY SUCH COURT.
.(C)              SERVICE OF PROCESS.  EACH PARTY HERETO IRREVOCABLY CONSENTS TO
SERVICE OF PROCESS IN THE MANNER PROVIDED FOR NOTICES IN SECTION 10.  NOTHING IN
THIS GUARANTY WILL AFFECT THE RIGHT OF ANY PARTY HERETO TO SERVE PROCESS IN ANY
OTHER MANNER PERMITTED BY APPLICABLE LAW.
.(D)             WAIVER OF JURY TRIAL.  EACH PARTY HERETO HEREBY IRREVOCABLY
WAIVES, TO THE FULLEST EXTENT PERMITTED BY APPLICABLE LAW, ANY RIGHT IT MAY HAVE
TO A TRIAL BY JURY IN ANY LEGAL PROCEEDING DIRECTLY OR INDIRECTLY ARISING OUT OF
OR RELATING TO THIS GUARANTY OR ANY OTHER LOAN DOCUMENT OR THE TRANSACTIONS
CONTEMPLATED HEREBY OR THEREBY (WHETHER BASED ON CONTRACT, TORT OR ANY OTHER
THEORY).  EACH PARTY HERETO (A) CERTIFIES THAT NO REPRESENTATIVE, AGENT OR
ATTORNEY OF ANY OTHER PERSON HAS REPRESENTED, EXPRESSLY OR OTHERWISE, THAT SUCH
OTHER PERSON WOULD NOT, IN THE EVENT OF LITIGATION, SEEK TO ENFORCE THE
FOREGOING WAIVER AND (B) ACKNOWLEDGES THAT IT AND THE OTHER PARTIES HERETO HAVE
BEEN INDUCED TO ENTER INTO THIS GUARANTY AND THE OTHER LOAN DOCUMENTS BY, AMONG
OTHER THINGS, THE MUTUAL WAIVERS AND CERTIFICATIONS IN THIS SECTION.
ARTICLE XXXVIII.SECTION 16.  No Strict Construction.  The parties hereto have
participated jointly in the negotiation and drafting of this Guaranty.  In the
event an ambiguity or question of intent or interpretation arises, this Guaranty
shall be construed as if drafted jointly by the parties hereto and no
presumption or burden of proof shall arise favoring or disfavoring any party by
virtue of the authorship of any provisions of this Guaranty.
ARTICLE XXXIX.SECTION 17.  Taxes, Expenses, Judgment Currency, etc.  Without
limiting the general applicability of the terms of the other Loan Documents to
this Guaranty and the parties hereto, the terms of Sections 3.01, 11.04 and
11.19 (as amended, restated, extended, supplemented or otherwise modified in
writing from time to time) of the Credit Agreement are incorporated herein by
reference, with each instance of the term “Borrower” being replaced with
“Guarantor” (in each case, with application to singular and plural forms
thereof); provided that, for purposes of clarification, no such substitution
shall be made for the term “Company”.
ARTICLE XL.SECTION 18.  Setoff.  At any time after all or any part of the
Guaranteed Obligations have become due and payable (by acceleration or
otherwise), each Holder of Obligations may, without notice to any Guarantor and
regardless of the acceptance of any security or collateral for the payment
hereof, appropriate and apply in accordance with the terms of the Credit
Agreement toward the payment of all or any part of the Guaranteed Obligations
(i) any indebtedness due or to become due from such Holder of Obligations to any
Guarantor, and (ii) any moneys, credits or other property belonging to any
Guarantor, at any time held by or coming into the possession of such Holder of
Obligations or any of their respective affiliates.  The rights of the Holders of
Obligations under this Section shall be reinstated in the event of any
reinstatement of any obligations hereunder pursuant to Section 5.
ARTICLE XLI.SECTION 19.  Financial Information.  Each Guarantor hereby assumes
responsibility for keeping itself informed of the financial condition of the
Borrowers and any and all endorsers and/or other Guarantors of all or any part
of the Guaranteed Obligations, and of all other circumstances bearing upon the
risk of nonpayment of the Guaranteed Obligations, or any part thereof, that
diligent inquiry would reveal, and each Guarantor hereby agrees that none of the
Holders of Obligations shall have any duty to advise such Guarantor of
information known to any of them regarding such condition or any such
circumstances.  In the event any Holder of Obligations, in its sole discretion,
undertakes at any time or from time to time to provide any such information to a
Guarantor, such Holder of Obligations shall be under no obligation (i) to
undertake any investigation not a part of its regular business routine, (ii) to
disclose any information which such Holder of Obligations, pursuant to accepted
or reasonable commercial finance or banking practices, wishes to maintain
confidential or (iii) to make any other or future disclosures of such
information or any other information to such Guarantor.
ARTICLE XLII.SECTION 20.  Severability.  Wherever possible, each provision of
this Guaranty shall be interpreted in such manner as to be effective and valid
under applicable law, but if any provision of this Guaranty shall be prohibited
by or invalid under such law, such provision shall be ineffective to the extent
of such prohibition or invalidity without invalidating the remainder of such
provision or the remaining provisions of this Guaranty.
ARTICLE XLIII.SECTION 21.  Merger.  This Guaranty, taken together with the other
Loan Documents, represents the final agreement of each of the Guarantors with
respect to the matters contained herein and may not be contradicted by evidence
of prior or contemporaneous agreements, or subsequent oral agreements, between
the Guarantor and any Holder of Obligations.
ARTICLE XLIV.SECTION 22.  Headings.  Section headings in this Guaranty are for
convenience of reference only and shall not govern the interpretation of any
provision of this Guaranty.
                        IN WITNESS WHEREOF, each of the Initial Guarantors has
caused this Guaranty to be duly executed by its authorized officer as of the day
and year first above written.
DOLEX DOLLAR EXPRESS, INC.
 
By:                                                                 
Name:
Title:
 
 
GLOBAL PAYMENT SYSTEMS LLC
 
By:   Global Payment Holding Company
         Its Representative Member
 
By:                                                        
Name:
Title:
 
 
GLOBAL PAYMENTS CHECK SERVICES, INC.
 
By:                                                                 
Name:
Title:
 
 
GLOBAL PAYMENTS DIRECT, INC.
 
By:                                                                 
Name:
Title:
 
 
GLOBAL PAYMENTS GAMING SERVICES,
INC.
 
By:                                                                 
Name:
Title:
 
 
LATIN AMERICA MONEY SERVICES, LLC
 
By:   Global Payments Inc.
         Its Sole Member
 
By:                                                        
Name:
Title:
 
 
GPS HOLDING LIMITED PARTNERSHIP
 
By:   Global Payment Holding Company
         Its Sole General Partner
 
By:                                                        
Name:
Title:
 
 
GLOBAL PAYMENT HOLDING COMPANY
 
By:                                                                 
Name:
Title:
 
 
Acknowledged and Agreed
as of July 10, 2009:
 
BANK OF AMERICA, N.A.,
as Administrative Agent
 
By:_____________________________________
Name:
Title:
ANNEX I TO SUBSIDIARY GUARANTY
SUPPLEMENT TO SUBSIDIARY GUARANTY
                        Reference is hereby made to the Subsidiary Guaranty (the
“Guaranty”) made as of July 10, 2009, by and among DOLEX DOLLAR EXPRESS, INC.,
GLOBAL PAYMENT SYSTEMS LLC, GLOBAL PAYMENTS CHECK SERVICES, INC., GLOBAL
PAYMENTS DIRECT, INC., GLOBAL PAYMENTS GAMING SERVICES, INC., LATIN AMERICA
MONEY SERVICES, LLC, GPS HOLDING LIMITED PARTNERSHIP and GLOBAL PAYMENT HOLDING
COMPANY (the “Initial Guarantors” and along with any additional Subsidiaries of
the Company that have become parties thereto and together with the undersigned,
the “Guarantors”) in favor of the Administrative Agent, for the ratable benefit
of the Holders of Obligations, under the Credit Agreement.  Capitalized terms
used herein and not defined herein shall have the meanings given to them in the
Guaranty.
                        By its execution of this Supplement to Subsidiary
Guaranty (this “Supplement”), the undersigned [NAME OF NEW GUARANTOR], a
[corporation] [partnership] [limited liability company] (the “New Guarantor”),
agrees that by execution of this Supplement it is a Guarantor (as defined in the
Guaranty) under the Guaranty as if a signatory thereof on the effective date
thereof, and the New Guarantor (a) shall comply with, and be subject to, and
have the benefit of, all of the terms, conditions, covenants, agreements and
obligations set forth in the Guaranty and (b) hereby makes each representation
and warranty set forth in the Guaranty.  The New Subsidiary hereby agrees that
(i) each reference to a “Guarantor” or the “Guarantors” in the Guaranty and
other Loan Documents shall include the New Guarantor and (ii) each reference to
the “Guaranty Agreement” as used therein shall mean the Guaranty as supplemented
hereby.  Without limiting the generality of the foregoing terms of this
paragraph, the New Guarantor hereby jointly and severally together with the
other Guarantors, guarantees to each Holder of Obligations, as provided in the
Guaranty, the prompt payment and performance of the Guaranteed Obligations in
full when due (whether at stated maturity, as a mandatory prepayment, by
acceleration or otherwise) strictly in accordance with the terms thereof.
                        IN WITNESS WHEREOF, New Guarantor has executed and
delivered this Supplement counterpart to the Guaranty as of this __________ day
of _________, 20___.
 
[NAME OF NEW GUARANTOR]
 
By:                                                                 
Its:
 
EXHIBIT F-1
OPINION OF GENERAL COUNSEL
[attached]




[Global Payments Inc. Letterhead]




July 10, 2009




The Lenders and the Administrative Agent
Referred to Below
c/o Bank of America, N.A.
231 S. LaSalle St.,
Mail Code: IL1-231-10-41
Chicago, IL 60604


Ladies and Gentlemen:


I have acted as counsel for Global Payments Inc. (the “US Borrower”) and Global
Payments U.K. Ltd (the “UK Borrower” and, together with the US Borrower, the
“Borrowers” and each a “Borrower”) and each of the subsidiaries listed on
Schedules 1, 2 and 3 attached hereto (each of the foregoing other than the
Borrowers, a “Subsidiary Guarantor,” and collectively, the “Subsidiary
Guarantors”), in connection with that certain Term Loan Credit Agreement (the
“Credit Agreement”) dated as of the date hereof among the Borrowers, the Lenders
from time to time party thereto, Bank of America, N.A., as Administrative Agent,
and the other Loan Documents executed and delivered in connection therewith.
This opinion is delivered to you pursuant to the requirements of Section 4.01(c)
of the Credit Agreement.


This opinion letter is limited by, and is in accordance with, the January 1,
1992 edition of the Interpretive Standards Applicable to Legal Opinions to Third
Parties in Corporate Transactions (the “Interpretive Standards”) adopted by the
Legal Opinion Committee of the Corporate and Banking Law Section of the State
Bar of Georgia, which Interpretive Standards are incorporated in this opinion
letter by this reference. Capitalized terms used in this opinion letter and not
otherwise defined herein shall have the meanings assigned to such terms in the
Interpretive Standards and/or the Credit Agreement.


For the purposes of giving this opinion, I have examined originals of the
following documents, each of which is dated, or dated as of, the date hereof:


1.the Credit Agreement;


2.each of the Notes, if any, executed by the Borrowers on the date hereof in
favor of the Lenders pursuant to Section 4.01(b) of the Credit Agreement; and


3.the Subsidiary Guaranty.


The foregoing documents are hereinafter sometimes collectively called the “Loan
Documents.”


In the capacity described above and except as noted in the following paragraph,
I have considered such matters of law and of fact, including the examination of
originals or copies, certified or otherwise identified to my satisfaction, of
such records and documents of the US Borrower and the Subsidiary Guarantors,
certificates of officers and representatives of the US Borrower and the
Subsidiary Guarantors, certificates of public officials and such other documents
as I have deemed appropriate as a basis for the opinions hereinafter set forth.


As to the factual matters forming a basis of my opinion, whenever an opinion
with respect to the existence or absence of facts is qualified by the phrase “to
my knowledge” it is intended to indicate that during the course of my
representation of the US Borrower and of the Subsidiary Guarantors, as the case
may be, no information has come to my attention, and, solely with respect to the
opinion given in paragraph 3(b) below, no information has come to my attention
after inquiry of those officers and employees of the US Borrower and the
Subsidiary Guarantors who could reasonably be expected to have knowledge of the
existence or absence of such facts, which would give me reason to question the
accuracy of such facts. Except as specifically noted in this paragraph, I have
not undertaken any other independent review or investigation to determine the
existence or absence of such facts. Without limiting the foregoing, for purposes
of my opinion expressed in paragraph 2(b)(iii) and (iv) hereof, I have not made
any independent review or investigation of any agreements or instruments to
which the US Borrower or any Subsidiary Guarantor is a party or by which the US
Borrower or any Subsidiary Guarantor is bound, except that I have reviewed or
caused to be reviewed those agreements and instruments listed on Schedule 4
which have been deemed to be “material” by the US Borrower, the UK Borrower and
any Subsidiary Guarantor (such agreements and other documents collectively
referred to herein as the “Reviewed Agreements”). The standard of materiality
used by the US Borrower and the Subsidiary Guarantors is those agreements and
instruments which, if terminated or canceled for default, by acceleration or
otherwise, could reasonably be expected to have or cause a Material Adverse
Effect. Furthermore, for purposes of my opinion expressed in paragraph 5 hereof,
I have made no examination of plaintiff or defendant indexes in any federal,
state, or other court or any other tribunal to determine the existence of any
suits or proceedings pending or threatened against the US Borrower or any
Subsidiary Guarantor.


The opinions set forth herein are limited to the laws of the State of Georgia,
the federal laws of the United States of America, the General Corporate Law of
the States of Delaware, New York, Illinois and Texas and the Limited Liability
Company Act of the State of Delaware. I am admitted to practice law only in the
State of Georgia and, in expressing my opinions herein as to the General
Corporate Law of the States of Delaware, New York, Illinois and Texas and the
Limited Liability Company Act of the State of Delaware, I have relied solely
upon the published general compilations of the applicable laws of such states.


Based upon and subject to the foregoing, and subject to the qualifications set
forth herein, I am of the opinion that:


1.    (a)    Each of the US Borrower and each Subsidiary Guarantor listed on
Schedule 1 attached hereto (the “Schedule 1 Subsidiary Guarantors”) is a
corporation, limited liability company or limited partnership, as applicable,
duly organized under the laws of the State of Georgia and has all powers
required to carry on its business as now conducted. Based solely upon the
Certificates of Existence issued by the Secretary of State of the State of
Georgia (copies of which are attached hereto), each of the US Borrower and the
Schedule 1 Subsidiary Guarantors is existing and in compliance with the
applicable filing and annual registration provisions of the laws of the State of
Georgia relating to corporations, limited liability companies and limited
partnerships, as applicable, and has not filed articles of dissolution or
certificate of cancellation with the Secretary of State of Georgia.


(b)    Each of the Subsidiary Guarantors listed on Schedule 2 attached hereto
(the “Schedule 2 Subsidiary Guarantors”) is a corporation or limited liability
company, as applicable, duly organized under the laws of the State of Delaware
and has all powers required to carry on its business as now conducted. Based
solely upon the Certificates of Good Standing issued by the Secretary of State
of the State of Delaware (copies of which are attached hereto), each of the
Schedule 2 Subsidiary Guarantors is existing and in compliance with the
applicable filing and annual registration provisions of the laws of the State of
Delaware relating to corporations and limited liability companies, as
applicable, and has not filed articles of dissolution or certificate of
cancellation with the Secretary of State of Delaware.


(c)    Each Subsidiary Guarantor listed on Schedule 3 attached hereto (the
“Schedule 3 Subsidiary Guarantors”) is a validly existing corporation under the
laws of its state of incorporation and has all corporate powers required to
carry on its business as now conducted. Based solely upon the Certificates of
Existence or Status issued by the applicable governmental authority for such
State (the “Authority”) (copies of which are attached hereto), each of the
Schedule 3 Subsidiary Guarantors is existing and in compliance with the
applicable corporate filing and annual registration provisions of each of their
respective places of incorporation relating to corporations and has not filed
articles of dissolution or a certificate of cancellation with its applicable
Secretary of State.


2.    (a)    The execution, delivery and performance by the US Borrower of the
Loan Documents to which it is a party (i) are within the US Borrower's corporate
powers, (ii) have been duly authorized by all necessary corporate action, and
(iii) do not contravene any provision of the charter or bylaws of the US
Borrower.


(b)    The execution, delivery and performance by the US Borrower and the UK
Borrower of the Loan Documents to which it is a party (i) require no action by
or in respect of, or filing with, any federal governmental body, agency or
official of the United States of America (other than routine filings after the
date hereof with the Securities and Exchange Commission) or any governmental
body, agency or official of the State of Georgia by the US Borrower, (ii) do not
contravene, or constitute a default under, any provision of any of the Reviewed
Agreements or any applicable federal law or regulation of the United States of
America or applicable law or regulation of the State of Georgia, (iii) to my
knowledge, do not contravene, or constitute a default under, any judgment,
injunction, order or decree which is binding upon the US Borrower, and (iv)
except as provided in the Loan Documents, do not result in the creation or
imposition of any Lien on any asset of the US Borrower or the UK Borrower
pursuant to the terms of any such Reviewed Agreement.


3.    (a)    The execution, delivery and performance by each Subsidiary
Guarantor of the Loan Documents to which it is a party (i) are within any such
Subsidiary Guarantor's powers, (ii) have been duly authorized by all necessary
organizational action, and (iii) do not contravene any provision of the charter
or bylaws or other organizational documents, as applicable, of any Subsidiary
Guarantor.


(b)    The execution, delivery and performance by each of the Subsidiary
Guarantors of the Loan Documents to which it is a party (i) require no action by
or in respect of, or filing with, any federal governmental body, agency or
official of the United States of America (other than routine filings after the
date hereof with the Securities and Exchange Commission) or any governmental
body, agency or official of the State of Georgia, (ii) do not contravene, or
constitute a default under, any provision of any of the Reviewed Agreements or
any applicable federal law or regulation of the United States of America or
applicable law or regulation of the State of Georgia, (iii) to my knowledge, do
not contravene, or constitute a default under, any judgment, injunction, order
or decree which is binding upon any such Subsidiary Guarantor, as the case may
be, and (iv) except as provided in the Loan Documents, do not result in the
creation or imposition of any Lien on any asset of any such Subsidiary
Guarantor, as the case may be, pursuant to the terms of any such Reviewed
Agreement.


4.    The US Borrower has duly executed and delivered each of the Loan Documents
to which it is a party. Each of the Subsidiary Guarantors has duly executed and
delivered each of the Loan Documents to which it is a party.


5.    To my knowledge, there is no action, suit or proceeding pending, or
threatened, against the US Borrower or any Subsidiary Guarantor before any court
or arbitrator or any governmental body, agency or official which could
reasonably be expected to have or cause a Material Adverse Effect.


This opinion is rendered solely for the benefit of the Lenders, the
Administrative Agent, any of their respective successors and permitted assigns
and only with respect to the transaction described herein. No further
distribution or use of this opinion is authorized and this opinion may not be
quoted in full or in part or otherwise referred to in any financial statements,
nor may it be filed with or furnished to any governmental agency (other than
those examining the Lenders, the Administrative Agent, or any of their
respective successors and permitted assigns) or other party without the prior
written consent of the undersigned.


Very truly yours,






                    
Suellyn P. Tornay, Esq.
SCHEDULE 1


Subsidiary
Date of Certificate
Global Payment Systems LLC
June 26, 2009
GPS Holding Limited Partnership
June 26, 2009





SCHEDULE 2


Subsidiary
Date of Certificate
Latin America Money Services, LLC
June 25, 2009
Global Payment Holding Company
June 25, 2009





SCHEDULE 3


 
 
 
Subsidiary
Place of Incorporation
Date of Certificate
Global Payments Direct, Inc.
New York
June 26, 2009
Global Payments Check Services, Inc.
Illinois
June 25, 2009
Global Payments Gaming Services, Inc.
Illinois
June 25, 2009
DolEx Dollar Express, Inc.
Texas
June 26, 2009





SCHEDULE 4
Reviewed Agreements
1.Tax Sharing and Indemnification Agreement dated as of January 31, 2001,
between National Data Corporation and Global Payments Inc.
2.Headquarters Sublease for Office Headquarters dated as of December 23, 2003,
between The Coca-Cola Company and Global Payments Inc.
3.Marketing Alliance Agreement, dated as of March 20, 2001, between the
Borrower, and Canadian Imperial Bank of Commerce.
4.Amended and Restated Credit Agreement among Global Payments Direct, Inc.,
Canadian Imperial Bank of Commerce, and lenders named therein, dated November
19, 2004, Amendment No. 1 dated November 18, 2005 and Amendment No. 2 dated
November 16, 2006 to such agreement.
5.Credit Agreement among Global Payments Inc., JPMorgan Chase Bank, N.A. and the
lenders named therein, dated November 16, 2006, Amendment No. 1 dated November
18, 2005 and Amendment No. 2 dated November 2, 2006 to such agreement.
6.Credit Agreement among Global Payments Direct, Inc., Global Payments Inc. and
National Bank of Canada dated as of April 15, 2008.
7.Credit Agreement among Global Payments Inc., JPMorgan Chase Bank, N.A. and the
lenders named therein, dated as of June 23, 2008.
EXHIBIT F-2
OPINION OF NELSON MULLINS RILEY & SCARBOROUGH LLP
[attached]
Atlanta Boston Charleston Charlotte Columbia Greenville Myrtle Beach Raleigh
Tallahassee Washington, DC Winston-Salem
Nelson
Mullins
 
Nelson Mullins Riley & Scarborough LLP
Attorneys and Counselors at Law
Atlantic Station / 201 17th Street, NW / Suite 1700 / Atlanta, GA 30363
Tel: 404.322.6000 Fax: 404.322.6050
www.nelsonmullins.com
 









July 10, 2009




The Lenders and the Administrative Agent
Referred to Below
c/o Bank of America, N.A.
231 S. LaSalle St.,
Mail Code: IL1-231-10-41
Chicago, IL 60604


Ladies and Gentlemen:


We have acted as counsel for Global Payments Inc. (the “US Borrower”) and Global
Payments U.K. Ltd (the “UK Borrower” and, together with the US Borrower, the
“Borrowers” and each a “Borrower”) and each of the subsidiaries listed on
Schedule 1 attached hereto (each of the foregoing other than the Borrowers, a
“Subsidiary Guarantor,” and collectively, the “Subsidiary Guarantors”), in
connection with that certain Term Loan Credit Agreement (the “Credit Agreement”)
dated as of the date hereof among the Borrowers, the Lenders from time to time
party thereto, Bank of America, N.A., as Administrative Agent, and the other
Loan Documents executed and delivered in connection therewith. This opinion is
delivered to you pursuant to the requirements of Section 4.01(c) of the Credit
Agreement.


This opinion letter is limited by, and is in accordance with, the January 1,
1992 edition of the Interpretive Standards Applicable to Legal Opinions to Third
Parties in Corporate Transactions (the “Interpretive Standards”) adopted by the
Legal Opinion Committee of the Corporate and Banking Law Section of the State
Bar of Georgia, which Interpretive Standards are incorporated in this opinion
letter by this reference. Capitalized terms used in this opinion letter and not
otherwise defined herein shall have the meanings assigned to such terms in the
Interpretive Standards and/or the Credit Agreement.


For the purposes of giving this opinion, we have examined originals of the
following documents each of which is dated, or dated as of, the date hereof:


4.the Credit Agreement;


5.each of the Notes, if any, executed by the Borrowers on the date hereof in
favor of the Lenders pursuant to Section 4.01(b) of the Credit Agreement; and


6.the Subsidiary Guaranty.


The foregoing documents are hereinafter sometimes collectively called the
“Opinion Documents.”


In the capacity described above and except as noted in the following paragraph,
we have considered such matters of law and of fact, including the examination of
originals or copies, certified or otherwise identified to our satisfaction, of
such records and documents of the Borrowers and the Subsidiary Guarantors,
certificates of officers and representatives of the Borrowers and the Subsidiary
Guarantors, certificates of public officials and such other documents as we have
deemed appropriate as a basis for the opinions hereinafter set forth.


In our examinations, we have assumed (i) the power and authority of all parties
to enter into the Opinion Documents, (ii) the due authorization, valid execution
and delivery of the Opinion Documents by all parties thereto, and (iii) except
where this opinion expressly addresses such matters as to the Borrowers and the
Subsidiary Guarantors, that each of the Opinion Documents is enforceable against
such party.


With your approval, for purposes of our opinions expressed herein, we have
further assumed:


(a)Each of the Borrowers and the Subsidiary Guarantors has been duly organized
and is validly existing and in good standing under the laws of the jurisdiction
of its incorporation or organization, as the case may be; and to the extent
applicable, each of the Borrowers and the Subsidiary Guarantors that is a
foreign corporation transacting business in the State of Georgia is in good
standing as a foreign corporation under the laws of the State of Georgia;


(b)Each of the Lenders and the Administrative Agent is duly organized and
validly existing under the laws of the jurisdiction of its incorporation and is
entitled to avail itself of the courts of the State of Georgia to enforce the
Opinion Documents; and


(c)The execution, delivery and performance by each of the Borrowers and the
Subsidiary Guarantors of the Opinion Documents to which it is a party (i)
require no action by or in respect of, or filing with, any governmental body,
agency or official, and (ii) do not contravene or constitute a default under any
provision of applicable law or regulation, or of the charter, bylaws or other
organizational documents of any Borrower or any Subsidiary Guarantor, as the
case may be, or of any judgment, injunction, order or decree or any material
agreement, or other instrument binding upon any Borrower or any Subsidiary
Guarantor, as the case may be.


The opinions set forth herein are limited to the laws of the State of Georgia
and applicable federal laws.


Based upon and subject to the foregoing, and subject to all of the
qualifications set forth herein, we are of the opinion that:


1.Each Opinion Document to which either Borrower or any Subsidiary Guarantor is
a party constitutes a valid and binding agreement of such Borrower or such
Subsidiary Guarantor, as the case may be, enforceable against such Borrower or
such Subsidiary Guarantor, as the case may be.


2.Neither the US Borrower nor any Subsidiary Guarantor is an “investment
company” within the meaning of the Investment Company Act of 1940, as amended.


This opinion is rendered solely for the benefit of the Lenders, the
Administrative Agent, and any of their respective successors and permitted
assigns, and only with respect to the financing contemplated by the Credit
Agreement. No further distribution or use of this opinion is authorized and this
opinion may not be quoted in full or in part or otherwise referred to in any
financial statements, nor may it be filed with or furnished to any governmental
agency (other than those examining the Lenders, the Administrative Agent or any
of their respective successors and permitted assigns) or other party without the
prior written consent of the undersigned.




Very truly yours,
                            
Nelson Mullins Riley & Scarborough LLP






___________________________________
A Partner




Schedule 1


Subsidiary Guarantors


 
 
 
Subsidiary
Place of Incorporation
Date of Certificate
Global Payment Systems LLC
Georgia
June 26, 2009
GPS Holding Limited Partnership
Georgia
June 26, 2009
Latin America Money Services, LLC
Delaware
June 25, 2009
Global Payment Holding Company
Delaware
June 25, 2009
Global Payments Direct, Inc.
New York
June 26, 2009
Global Payments Check Services, Inc.
Illinois
June 25, 2009
Global Payments Gaming Services, Inc.
Illinois
June 25, 2009
DolEx Dollar Express, Inc.
Texas
June 26, 2009



EXHIBIT F-3
OPINION OF EVERSHEDS LLP
[attached]










Bank of America, N.A. as Administrative Agent
and each Lender from time to time party to the Credit Agreement referred to in
this letter
Date
July 10, 2009
Your ref
 
Our ref
BARNSLS
Direct dial
0845 497 0992
susannahbarnsley@eversheds.com
 
 



Dear Sirs


Global Payments U.K. Ltd (the "Company")


1.
INTRODUCTION

1.
You have asked us to give you a legal opinion in connection with a transaction
in which you will agree to make available to the Company a loan facility of
£43,480,961.55.

2.
We are pleased to do so, in the terms set out in this letter.

3.
We draw your attention to sections 7.3 to 7.7 of this letter, which deal with
the exclusion and limitation of liability in respect of this letter.

2.
DEFINED TERMS

1.
For the sake of convenience, some words and phrases in this letter have been
given special meanings. These are as follows.

1.
“Board Resolutions” means the written resolutions of the board of directors of
the Company dated [] July 2009.

2.
“Companies Act” means the Companies Act 1985.

3.
“Constitutional Documents” means the Company certificate of incorporation and
its memorandum and articles of association.

4.
“Credit Agreement” means the term loan credit agreement dated 10 July 2009
between amongst others you, the Company as UK Borrower and Global Payments Inc
as US Borrower.

5.
“Insolvency Act” means the Insolvency Act 1986.

6.
“Registrar” means the registrar of companies for England and Wales.

7.
“Transaction” means the transaction described in the introduction to this
letter.

8.
“Transaction Documents” means the Credit Agreement and the UK Term Loan Notes.

9.
“UK Term Loan Notes” means the promissory notes made by the Company in favour of
each of Bank of America, N.A. and Toronto Dominion Bank and dated 10 July 2009.

3.
PREPARATIONS

1.
We have taken the following steps in preparation for giving our opinion.

1.
We have reviewed the following documents:

1.
a copy of each Constitutional Document, certified by a director of the Company
on 10 July 2009 as a true copy of an authentic, up-to-date and complete
original;

2.
a copy of the Board Resolutions, certified by a director of the Company on 10
July 2009 as a true copy of an authentic, up-to-date and complete original;

3.
a copy of the Credit Agreement executed by the Company and Global Payments, Inc;

4.
a copy of each of the UK Term Loan Notes executed by the Company.

2.
We commissioned on 9 July 2009 a search of the Company's file maintained by the
Registrar (the “Search”). The Search was conducted by means of Companies House
Direct (“CHD”), an on-line system supplied by the Registrar.

3.
We have obtained a Certificate of Good Standing from the Registrar dated 8 July
2009 (the “Certificate of Good Standing”).

4.
We asked an official at the Royal Courts of Justice in London on 9 July 2009 to
check for any entry in respect of the Company on the Central Index of Winding-up
Petitions for England and Wales (the “Index”).

2.
We have not reviewed any other documents, looked at any other information,
carried out any other searches or made any other enquiries for the purposes of
this opinion.

4.
ASSUMPTIONS

For the purposes of giving our opinion, we are making the assumptions listed in
this section 4. We have not taken any steps to check their veracity, except as
described in relation to section 4.1.2.
1.
Assumptions about the status of the Company

1.
We assume that the Company was solvent at the time it entered into each
Transaction Document and did not cease to be solvent as a result of entering
into any Transaction Document. “Solvent,” here, means that the Company is not
deemed unable to pay its debts under section 123 of the Insolvency Act.

2.
We assume that no person has taken any step in England or Wales in connection
with the appointment of an administrator of the Company, the appointment of a
receiver in respect of it or any of its assets, the making of a voluntary
arrangement in respect of it, the imposition of a moratorium in respect of it
(under section 1A of the Insolvency Act), its winding-up or its dissolution.

3.
In relation to the assumption in section 4.1.2, we are able to provide the
following information.

1.
There are requirements to send information to the Registrar in connection with
each of the following events, namely: the appointment of an administrator; the
appointment of a receiver; the approval of a voluntary arrangement; the coming
into force of a moratorium under section 1A of the Insolvency Act; the passing
of a resolution to enter a voluntary liquidation; the making of a winding-up
order; and the making of an order (under section 900 of the Companies Act 2006)
for the dissolution of a company in connection with a compromise or arrangement.
Any such information sent to the Registrar should be placed on the relevant
company's file. In addition, where the Registrar is taking steps to strike a
company off the register, we would expect a copy of each relevant letter and
advertisement to be placed on the Company's file.

2.
None of the documents or information disclosed by CHD as a result of the Search
related to any of the events listed in section 4.1.3.1 and the Registrar has
issued the Certificate of Good Standing which confirms, inter alia, that,
according to the documents on the Company's file, the Company has been in
continuous and unbroken existence since the date of its incorporation and that
no action has been taken by the Registrar for striking off the Company from the
register and dissolving it as defunct and that, as far as the Registrar is
aware, the Company is not in liquidation or subject to an administrative order
and no receiver or manager of the Company's property has been appointed.
However, this should not be taken to mean that none of those events has occurred
or that no step has been taken in connection with any of those events. In this
respect, we draw your attention, in particular, to the following two factors
(and see also section 4.4). First, whenever information of this type is required
to be sent to the Registrar, it need not be sent immediately (so an event could
have occurred recently in respect of which the relevant filing had not been made
on 9 July 2009). Secondly, none of the requirements to send information to the
Registrar arises at the beginning of the relevant process. For example, in the
case of a compulsory winding-up, the requirement to send information to the
Registrar arises only once the order is made; there is no filing requirement at
an earlier stage, such as on presentation of the winding-up petition (but, on
this point, see section 4.1.3.3).

3.
The Index records details of each petition for the winding up of a company. In
some circumstances, it also records information about the proposed appointment
of an administrator. The official we spoke to yesterday (see section 3.1.3) told
us that there was then no entry on the Index in respect of the Company. We
assume that the Index was accurate, complete and up-to-date as at such time and
that there was no such entry. However, there is no guarantee given by Government
(or by any person) as to the accuracy or reliability of the Index or of any
information provided by officials in response to requests like ours and we have
not asked an official to check the Index today. In any event, as mentioned, the
Index does not cover every proposed appointment of an administrator.

4.
We assume that no person has taken any step outside England and Wales in
connection with any of the matters listed in section 4.1.2 or in connection with
any similar event or proceedings. We have not attempted to find out whether any
such step has been taken. We are not giving any opinion as to the actual or
potential effect under the law of England and Wales (or any other law) of any
such step.

2.
Assumptions about corporate matters

We assume that:
1.
there have been no changes to the Constitutional Documents from the
Constitutional Documents available from Companies House on 9 July 2009;

2.
each person identified in the Board Resolutions as a director of the Company was
validly appointed as such and continues in office;

3.
the correct procedures were followed with regard to the Board Resolutions and
each resolution recorded in the Board Resolutions was duly passed;

4.
the resolutions recorded in the Board Resolutions have not been amended; and

5.
in authorising the execution and delivery of the Transaction Documents and the
performance of the Company's obligations under them, the directors of the
Company have complied with all duties imposed by law on them in their capacity
as directors and with all restrictions imposed on them by the Constitutional
Documents.

3.
Assumptions about documents

1.
We assume that:

1.
each document listed in section 3.1.1 which is an original (not a copy) is
authentic, up-to-date and complete; and

2.
each document listed in section 3.1.1 which is a copy is a true copy of an
authentic, up-to-date and complete original.

2.
With regard to the execution of the Transaction Documents by the Company, we
assume that:

1.
the signature of each person purporting to have executed a Transaction Document
on its behalf is the genuine signature of a person authorised for that purpose
by a resolution recorded in the Board Resolutions; and

2.
where it purports to have executed a Transaction Document under seal, the seal
is its genuine seal and the signature of each person who has witnessed the
affixing of the seal is the genuine signature of a person authorised for that
purpose by a resolution recorded in the Board Resolutions.

3.
We assume that the Credit Agreement will be validly executed and delivered by
each party to it other than the Company.

4.
We assume that each Transaction Document constitutes the Company's valid,
binding and enforceable obligations under the law of the State of Georgia and
under all other applicable laws (other than the law of England and Wales).

5.
We assume that each Transaction Document constitutes your valid, binding and
enforceable obligations under all applicable laws (including the law of England
and Wales).

4.
Assumptions about the Search

We assume that:
1.
no event has occurred in relation to the Company in respect of which a filing
required to be made with the Registrar has not been made; and

2.
the documents and information disclosed by CHD as a result of the Search are
accurate, complete and up-to-date and comprise all documents and information
filed with the Registrar in relation to the Company which are material for the
purposes of this opinion.

5.
Assumption about other laws

1.
We assume that the Company's execution and delivery of the Transaction Documents
did not breach the law of the State of Georgia or any other applicable law
(other than the law of England and Wales); and that the exercise of its rights
and the performance of its obligations under the Transaction Documents will not
do so.

2.
We assume that, apart from those points we have specifically identified in this
letter as being relevant (or potentially relevant) to our opinion, no provision
of the law of the State of Georgia would affect our opinion.

3.
We assume that no provision of any other law (apart from the law of England and
Wales) would affect our opinion.

5.
OPINION

Our opinion, under the law of England and Wales, is as follows.
1.
Company's corporate status

The Company is incorporated and validly exists as a company with limited
liability under the Companies Act. According to the documents on the Company's
file at Companies House, the Company has been in continuous and unbroken
existence since the date of its incorporation and, based on the Certificate of
Good Standing issued by the Registrar, as at the date of the Certificate of Good
Standing, no action has been taken by the Registrar for striking off the Company
from the register and having it dissolved as being defunct, and subject to the
assumptions set out in paragraph 4.1, so far as we are aware and (based solely
on the Certificate of Good Standing) the Registrar is aware, the Company is not
in liquidation or subject to an administration order and no receiver or manager
of the Company's property has been appointed.
2.
Company's power

The Company had, at the relevant time, corporate power and authority to execute
and deliver the Transaction Documents and has corporate power and authority to
exercise its rights and to perform its obligations under them.
3.
Authorisation of the Transaction Documents

The Company has taken the necessary corporate action to authorise its execution
and delivery of the Transaction Documents and the exercise of its rights and the
performance of its obligations under them and has duly executed and delivered
the Transaction Documents.
4.
Choice of law

Each Transaction Document states that you and the Company have agreed that the
law of the State of Georgia is its governing law. If a court in England or Wales
were to accept jurisdiction in a dispute arising in connection with any
Transaction Documents, it would give effect to that provision.
5.
No breach of laws etc

The Company's execution and delivery of the Transaction Documents did not breach
the Constitutional Documents or the law of England and Wales applicable to
companies generally; nor do the exercise of its rights or the performance of its
obligations under the Transaction Documents.
6.
No consents, approvals etc required

There is no need to obtain any authorisation, approval, consent or licence from
any public body in England or Wales in order to enable the Company to execute
and deliver the Transaction Documents or to exercise its rights and perform its
obligations under them.
7.
Filing, registration etc

There is no need to make any filing or any application for registration with any
public body in England or Wales in order to enable the Company to execute and
deliver the Transaction Documents or to exercise its rights and to perform its
obligations under them.
8.
Stamp duty, stamp duty land tax etc

There is no stamp duty (or similar tax) payable in England or Wales in respect
of any Transaction Document.
6.
QUALIFICATIONS

Our opinion is subject to various qualifications, as follows.
1.
Choice of law

1.
In section 5.4, we give an opinion about each Transaction Document's provision
as to its governing law.

2.
In certain circumstances, a court in England or Wales might refuse to give
effect to a provision of this type, on the grounds that the parties have acted
in bad faith in agreeing such a provision or on public policy grounds.

3.
Even if a court in England or Wales were to give effect to the relevant
provision, it would not necessarily apply the law of the State of Georgia to all
aspects of a dispute relating to the Transaction Documents. This is for the
reasons explained in sections 6.1.4 to 6.1.6.

4.
The general principle regarding the parties' contractual rights and obligations
under each Transaction Document is that the law of the State of Georgia would
govern substantive issues (including as to the nature and scope of those rights
and obligations), while the law of England and Wales would govern certain
procedural and evidential issues arising in the dispute.

5.
Issues regarding the mode of performance of obligations under the Transaction
Documents (for example, questions as to the place or time for payment of a debt)
might be determined by reference to the law of the place of performance of the
relevant obligation.

6.
There are mandatory rules of the law of England and Wales which, where relevant,
would be applied by a court of England or Wales regardless of the law of the
State of Georgia.

2.
Consents, filings etc

In sections 5.6 and 5.7, we give an opinion about whether there is a need to
obtain any consent from, or to make any filing with, any public body. We are not
giving any opinion about the existence, extent or actual or potential effect of
any requirement of this type imposed on the Company in any contract (or other
arrangement) between the Company and any such public body.
3.
No opinion on other matters

We are not giving any opinion about any of the following matters:
1.
the treatment of any person or payment for the purposes of taxation or for the
purposes of accounting;

2.
the veracity of any facts stated in any Transaction Document;

3.
whether the Company's execution and delivery of the Transaction Documents or the
exercise of its rights or the performance of its obligations under them causes
it to breach any agreement to which it is party;

4.
whether the Company complies with the laws, regulations and rules affecting it,
its business or its assets (except where we say so specifically in this letter);

5.
the laws of any jurisdiction other than England and Wales; or

6.
any right of any person not party to a Transaction Document to enforce any
rights under it.

4.
No opinion as to the future

1.
Our opinion in section 5 is given on the basis of the information available to
us today and this letter states the law as it is today.

2.
We have not undertaken to up-date our opinion in future or to advise you of any
changes in the law (or in its interpretation) that might affect our opinion.

7.
TERMS ON WHICH OUR OPINION IS GIVEN

1.
Our client in connection with the Transaction is Global Payments U.K. Limited.
We have taken our instructions only from Global Payments U.K. Limited and not
from any other person.

2.
We are giving our opinion to you in connection with the Transaction and you must
not rely on it (or any part of it) for any other purpose.

3.
In sections 7.4 to 7.7, “Losses” means any loss, liability or damage arising out
of or in connection with this letter, however it is caused and whether in
contract (by way of indemnity or otherwise), in tort (including negligence) or
in misrepresentation, restitution or otherwise (in each case, whether caused by
negligence or not).

4.
Our total liability in respect of Losses is limited to £43,480,961.55. This
amount is the limit of our liability to all persons purporting to rely on our
opinion, collectively. Any amount paid by us in respect of liabilities to any
such person will be allocated among all such persons, as appropriate. This
allocation is entirely a matter for the relevant persons and there is no
obligation to inform us of the allocation.

5.
The extent to which any Losses will be recoverable from us will also be limited
so as to be in proportion to our contribution to the overall fault for such
Losses, taking into account any contributory negligence by the claimant, its
other advisers and/or any other third party responsible to the claimant and/or
liable in respect of such Losses.

6.
No person is permitted to bring any claim in respect of Losses against any of
our partners, employees or agents personally, even where our partners, employees
or agents have been negligent. This restriction will not operate to exclude any
liability which cannot be excluded at law or to exclude the liability of
Eversheds LLP for the acts or omissions of any of our partners, employees or
agents. Each of our partners, employees and agents will have the right to
enforce this section 7.6 pursuant to the Contracts (Rights of Third Parties) Act
1999. Each reference here to a “partner” is to a member of Eversheds LLP. The
use of that term does not imply that the members of Eversheds LLP are carrying
on business in partnership for the purposes of the Partnership Act 1890.

7.
Nothing in sections 7.3 to 7.6 will affect any liability which we have at any
time in respect of any Losses caused by our fraud, fraudulent misrepresentation
or reckless disregard of our professional obligations or any other situation
where the law prohibits us from excluding or limiting our liability.

8.
This letter may be disclosed to (a) any professional adviser engaged in
connection with the Transaction, (b) any rating agency engaged in connection
with the Transaction (and its professional advisers), (c) any person proposing
to take an assignment or transfer of a Lender's rights or obligations under the
Credit Agreement (and its professional advisers) and (d) and as otherwise may be
required by law or any governmental or regulatory body or in connection with any
legal proceedings.

9.
No person other than you is permitted to rely on our opinion (or any part of
it), unless we give our prior consent.

10.
No person other than those referred to in sections 7.8 and 7.9 is permitted to
see any part of this letter or any summary of all or part of its contents,
unless we give our prior consent.

11.
This letter is governed by the law of England and Wales.

12.
The courts of England and Wales will have exclusive jurisdiction to settle any
dispute between us (including claims for set-off and counterclaims) in relation
to this letter. You and we irrevocably agree to submit to their jurisdiction and
irrevocably waive any objection to any action or proceeding being brought in
those courts or any claim that any such action or proceeding has been brought in
an inconvenient forum.

Yours faithfully






Eversheds LLP
SCHEDULE 1.01
MANDATORY COST FORMULAE
1.
The Mandatory Cost (to the extent applicable) is an addition to the interest
rate to compensate Lenders for the cost of compliance with:

(a) the requirements of the Bank of England and/or the Financial Services
Authority (or, in either case, any other authority which replaces all or any of
its functions); or
(b) the requirements of the European Central Bank.
2.
On the first day of each Interest Period (or as soon as possible thereafter) the
Administrative Agent shall calculate, as a percentage rate, a rate (the
“Additional Cost Rate”) for each Lender, in accordance with the paragraphs set
out below. The Mandatory Cost will be calculated by the Administrative Agent as
a weighted average of the Lenders' Additional Cost Rates (weighted in proportion
to the percentage participation of each Lender in the relevant Loan) and will be
expressed as a percentage rate per annum. The Administrative Agent will, at the
request of the Company or any Lender, deliver to the Company or such Lender as
the case may be, a statement setting forth the calculation of any Mandatory
Cost.

3.
The Additional Cost Rate for any Lender lending from a Lending Office in a
Participating Member State will be the percentage notified by that Lender to the
Administrative Agent. This percentage will be certified by such Lender in its
notice to the Administrative Agent to be its reasonable determination of the
cost (expressed as a percentage of such Lender's participation in all Loans made
from such Lending Office) of complying with the minimum reserve requirements of
the European Central Bank in respect of Loans made from that Lending Office.

4.
The Additional Cost Rate for any Lender lending from a Lending Office in the
United Kingdom will be calculated by the Administrative Agent as follows:

(a) in relation to any Loan in Sterling:
AB+C(B-D)+E x 0.01    per cent per annum
100 - (A+C)
(b) in relation to any Loan in any currency other than Sterling:
E x 0.01      per cent per annum
300    
Where:
“A”
is the percentage of Eligible Liabilities (assuming these to be in excess of any
stated minimum) which that Lender is from time to time required to maintain as
an interest free cash ratio deposit with the Bank of England to comply with cash
ratio requirements.

“B”
is the percentage rate of interest (excluding the Applicable Rate, the Mandatory
Cost and any interest charged on overdue amounts pursuant to the first sentence
of Section 2.05(b) and, in the case of interest (other than on overdue amounts)
charged at the Default Rate, without counting any increase in interest rate
effected by the charging of the Default Rate) payable for the relevant Interest
Period of such Loan.

“C”
is the percentage (if any) of Eligible Liabilities which that Lender is required
from time to time to maintain as interest bearing Special Deposits with the Bank
of England.

“D”
is the percentage rate per annum payable by the Bank of England to the
Administrative Agent on interest bearing Special Deposits.

“E”
is designed to compensate Lenders for amounts payable under the Fees Rules and
is calculated by the Administrative Agent as being the average of the most
recent rates of charge supplied by the Lenders to the Administrative Agent
pursuant to paragraph 7 below and expressed in pounds per £1,000,000.

5.
For the purposes of this Schedule:

(a)
“Eligible Liabilities” and “Special Deposits” have the meanings given to them
from time to time under or pursuant to the Bank of England Act 1998 or (as may
be appropriate) by the Bank of England;

(b)
“Fees Rules” means the rules on periodic fees contained in the FSA Supervision
Manual or such other law or regulation as may be in force from time to time in
respect of the payment of fees for the acceptance of deposits;

(c)
“Fee Tariffs” means the fee tariffs specified in the Fees Rules under the
activity group A.1 Deposit acceptors (ignoring any minimum fee or zero rated fee
required pursuant to the Fees Rules but taking into account any applicable
discount rate); and

(d)
“Tariff Base” has the meaning given to it in, and will be calculated in
accordance with, the Fees Rules.

6.
In application of the above formulae, A, B, C and D will be included in the
formulae as percentages (i.e. 5% will be included in the formula as 5 and not as
0.05). A negative result obtained by subtracting D from B shall be taken as
zero. The resulting figures shall be rounded to four decimal places.

7.
If requested by the Administrative Agent or the Company, each Lender with a
Lending Office in the United Kingdom or a Participating Member State shall, as
soon as practicable after publication by the Financial Services Authority,
supply to the Administrative Agent and the Company, the rate of charge payable
by such Lender to the Financial Services Authority pursuant to the Fees Rules in
respect of the relevant financial year of the Financial Services Authority
(calculated for this purpose by such Lender as being the average of the Fee
Tariffs applicable to such Lender for that financial year) and expressed in
pounds per £1,000,000 of the Tariff Base of such Lender.

8.
Each Lender shall supply any information required by the Administrative Agent
for the purpose of calculating its Additional Cost Rate. In particular, but
without limitation, each Lender shall supply the following information in
writing on or prior to the date on which it becomes a Lender:

(a)
the jurisdiction of the Lending Office out of which it is making available its
participation in the relevant Loan; and

(b)
any other information that the Administrative Agent may reasonably require for
such purpose.

Each Lender shall promptly notify the Administrative Agent in writing of any
change to the information provided by it pursuant to this paragraph.
9.
The percentages of each Lender for the purpose of A and C above and the rates of
charge of each Lender for the purpose of E above shall be determined by the
Administrative Agent based upon the information supplied to it pursuant to
paragraphs 7 and 8 above and on the assumption that, unless a Lender notifies
the Administrative Agent to the contrary, each Lender's obligations in relation
to cash ratio deposits and Special Deposits are the same as those of a typical
bank from its jurisdiction of incorporation with a lending office in the same
jurisdiction as its Lending Office.

10.
The Administrative Agent shall have no liability to any Person if such
determination results in an Additional Cost Rate which over- or
under-compensates any Lender and shall be entitled to assume that the
information provided by any Lender pursuant to paragraphs 3, 7 and 8 above is
true and correct in all respects.

11.
The Administrative Agent shall distribute the additional amounts received as a
result of the Mandatory Cost to the Lenders on the basis of the Additional Cost
Rate for each Lender based on the information provided by each Lender pursuant
to paragraphs 3, 7 and 8 above.

12.
Any determination by the Administrative Agent pursuant to this Schedule in
relation to a formula, the Mandatory Cost, an Additional Cost Rate or any amount
payable to a Lender shall, in the absence of manifest error, be conclusive and
binding on all parties hereto.

13.
The Administrative Agent may from time to time, after consultation with the
Company and the Lenders, determine and notify to all parties any amendments
which are required to be made to this Schedule in order to comply with any
change in law, regulation or any requirements from time to time imposed by the
Bank of England, the Financial Services Authority or the European Central Bank
(or, in any case, any other authority which replaces all or any of its
functions) and any such determination shall, in the absence of manifest error,
be conclusive and binding on all parties hereto.



Schedule 5.11
SCHEDULE 2.01


TERM LOAN COMMITMENT
AND APPLICABLE PERCENTAGES


LENDER
US Term Loan Commitment
US Term Loan Commitment Percentage
UK Term Loan Commitment
UK Term Loan Commitment Percentage
Bank of America, N.A.
—


—


£31,057,829.68


71.42857143
%
Compass Bank
$
30,000,000


13.04347826
%
—


 -


Toronto Dominion (New York) LLC
$
10,000,000


4.34782609
%
—


 -


Toronto Dominion Bank
—


—


£12,423,131.87


28.57142857
%
Bank of Tokyo-Mitsubishi UFJ Trust Company
$
20,000,000


8.69565217
%
—


—


SunTrust Bank
$
20,000,000


8.69565217
%
—


—


U.S. Bank, N.A.
$
20,000,000


8.69565217
%
—


—


Branch Banking & Trust Company
$
17,000,000


7.39130435
%
—


—


Goldman Sachs Bank USA
$
15,000,000


6.52173913
%
—


—


Union Bank of California, N.A.
$
15,000,000


6.52173913
%
—


—


CIBC Inc.
$
12,000,000


5.2173913
%
—


—


Fifth Third Bank
$
12,000,000


5.2173913
%
—


—


HSBC Bank USA, N.A.
$
12,000,000


5.2173913
%
—


—


Regions Bank
$
12,000,000


5.2173913
%
—


—


Land Bank of Taiwan, Los Angeles Branch
$
10,000,000


4.34782609
%
—


—


The Bank of East Asia, Ltd.
$
10,000,000


4.34782609
%
—


—


Bank of Communications Co., Ltd., New York Branch
$
5,000,000


2.17391304
%
—


—


Mega International Commercial Bank Co. Ltd. New York Branch
$
5,000,000


2.17391304
%
—


—


State Bank of India, Los Angeles Agency
$
5,000,000


2.17391304
%
—


—


TOTAL
$
230,000,000


100
%
£43,480,961.55


100
%





SCHEDULE 5.11


SUBSIDIARIES


See attached.




7
Schedule 5.11
1
Schedule 5.11
SCHEDULE 5.11


SUBSIDIARIES


Note: Parents of significant subsidiaries are considered significant
subsidiaries.
Name
Jurisdiction of Organization
Holders of Equity Interests
Ownership %
Significant or Material?
DolEx Belgium, S.P.R.L
Belgium
DolEx Europe, S.L.
100
%
 
DolEx Dollar Express, Inc.
Texas
Latin America Money Services, LLC
100
%
Significant
Dolex Envios de Guatemala, S.A. de C.V.
Guatemala
DolEx Dollar Express, Inc.
99.99
%
 
     - Dolex Envios de Guatemala, S.A. de C.V
 
GP Finance, Inc.
1 share


 
Dolex Envios, S.A. de C.V.
Mexico
DolEx Dollar Express, Inc.
100
%
 
DolEx Europe, S.L.
Spain
Global Payments Acquisition Corp 1 B.V.
100
%
 
Equifax Credit Services LLC
Russian Federation
Global Payments Europe, s.r.o.
30
%
 
Global Payment Holding Company
Delaware
Global Payments Inc.
100
%
Significant
Global Payment Systems LLC
Georgia
GPS Holding Limited Partnership
92.19
%
Significant
  - Global Payment Systems LLC
 
Global Payment Holding Company
7.8
%
 
  - Global Payment Systems LLC
 
NDC Holdings (UK) Ltd.
0.01
%
 
Global Payment Systems of Canada, Ltd.
Canada
Global Payment Systems LLC
100
%
 
Global Payments Acquisition Corp 1 B.V.
Netherlands
Global Payments Acquisition PS 2 C.V.
100
%
 
Global Payments Acquisition Corp 2 B.V.
Netherlands
Global Payments Acquisition Corp 1 B.V.
99
%
 
  - Global Payments Acquisition Corp 2 B.V.
 
Global Payments Acquisition PS 2 C.V.
1
%
 
Global Payments Acquisition Corp 3 B.V.
Netherlands
Global Payments Acquisition PS 2 C.V.
100
%
 
Global Payments Acquisition Corp. 4 B.V.
Netherlands
Global Payments Acquisition PS 2 C.V.
100
%
 
Global Payments Acquisition Corporation 2 Sarl
Luxembourg
Global Payments Acquisition PS1 - Global Payments Direct S.e.n.c.
100
%
 
Global Payments Acquisition Corporation 3 Sarl
Luxembourg
Global Payments Acquisition Corporation 2 Sarl
100
%
 
Global Payments Acquisition Corporation 4 Sarl
Luxembourg
Global Payments Acquisition Corporation 2 Sarl
99
%
 
     - Global Payments Acquisition Corporation 4 Sarl
 
Global Payments Acquisition Corporation 3 Sarl
1
%
 
Global Payments Acquisition PS 1 C.V.
Netherlands
Global Payments Direct, Inc.
95
%
 
  - Global Payments Acquisition PS 1 C.V.
 
NDC Holdings (UK) Ltd.
5
%
 
Global Payments Acquisition PS 2 C.V.
Netherlands
Global Payments Acquisition PS 1 C.V.
95
%
 
  - Global Payments Acquisition PS 2 C.V.
 
NDC Holdings (UK) Ltd.
5
%
 
Global Payments Acquisition PS1 - Global Payments Direct S.e.n.c.
Luxembourg
Global Payments Acquisition PS 1 C.V.
Global Payments Direct, Inc.
90.00%


10.00%


 
Global Payments Asia-Pacific (Singapore Holding) Private Limited
Singapore
Global Payments Asia-Pacific, Ltd.
100
%
 
Global Payments Asia-Pacific (Singapore) Private Limited
Singapore
Global Payments Acquisition Corp 3 B.V.
100
%
 
Global Payments Asia-Pacific Processing Company Limited
Hong Kong
Global Payments Acquisition PS 2 C.V.
100
%
 
Global Payments Asia-Pacific Limited
Hong Kong
Global Payments Acquisition PS 2 C.V.
56
%
 
Global Payments Asia-Pacific (Hong Kong Holding) Limited
Hong Kong
Global Payments Asia-Pacific Limited
100
%
 
Global Payments Asia-Pacific (Hong Kong) Limited
Hong Kong
Global Payments Asia-Pacific Limited
100
%
 
Global Payments Asia-Pacific (India) Private Limited
India
Global Payments Asia-Pacific Limited
99.99
%
 
    - Global Payments Asia-Pacific (India) Private Limited
 
Global Payments Asia-Pacific (Hong Kong Holding) Limited
1 share


 
GP Asia-Pacific (Macau) Limited
Macau
Global Payments Acquisition Corp. 3 B.V.
100
%
 
Global Payments Asia-Pacific (Shanghai) Limited
People's Republic of China
Global Payments Asia-Pacific Limited
100
%
 
Global Payments Asia-Pacific Lanka (Private) Limited
Sri Lanka
Global Payments Asia-Pacific Limited
99.99
%
 
    - Global Payments Asia-Pacific Lanka (Private) Limited
 
Global Payments Asia-Pacific (Hong Kong Holding) Limited
1 share


 
Global Payments Asia-Pacific Philippines Incorporated
Philippines
Global Payments Asia-Pacific (Singapore Holding) Private Limited
100
%
 
Global Payments Canada GP
Canada
Global Payments Canada Inc.
74.86
%
 
  - Global Payments Canada GP
 
Global Payment Systems of Canada, Ltd.
25.13
%
 
Global Payments Canada Inc.
Canada
Global Payments Direct, Inc.
100
%
 
Global Payments Card Processing Malaysia Sdn. Bhd
Malaysia
Global Payments Asia-Pacific Limited
100
%
 
Global Payments Check Recovery Services, Inc.
Georgia
Global Payments Direct, Inc.
100
%
 
Global Payments Check Services, Inc.
Illinois
Global Payments Direct, Inc.
100
%
Significant
Global Payments Comerica Alliance, LLC
Delaware
Global Payments Direct, Inc.
51
%
 
Global Payments Direct, Inc.
New York
Global Payments Inc.
100
%
Material & Significant
Global Payments Europe, d.o.o.
Bosnia
Global Payments Europe, s.r.o.
100
%
 
Global Payments Europe, s.r.o.
Czech Republic
Global Payments Acquisition Corp 2 B.V.
100
%
 
Global Payments Gaming International, Inc.
Georgia
Global Payments Direct, Inc.
100
%
 
Global Payments Gaming Services, Inc.
Illinois
Global Payments Check Services, Inc.
100
%
Significant
Global Payments Systems Asia-Pacific (Malaysia) Sdn. Bhd.
Malaysia
Global Payments Acquisition Corp. 3 B.V.
Global Payments Acquisition Corp. PS2 C.V.
50.00%


50.00%


 
Global Payments UK 2 Ltd.
United Kingdom
Global Payments UK Ltd.
100
%
 
Global Payments UK Ltd.
United Kingdom
Global Payments Acquisition Corporation 2 Sarl
100
%
 
Global Payments Ukraine LLC
Ukraine
Global Payments Europe, s.r.o.
100
%
 
GP Finance, Inc.
Delaware
Global Payments Inc.
100
%
 
GPS Holding Limited Partnership
Georgia
Global Payment Holding Company
85.46
%
Significant
  - GPS Holding Limited Partnership
 
NDPS Holdings, Inc.
14.54
%
 
HSBC Merchant Services LLP
United Kingdom
Global Payments UK Ltd.
100
%
Material
Latin America Money Services, LLC
Delaware
Global Payments Inc.
100
%
Significant
Merchant Services U.S.A., Inc.
North Carolina
Global Payments Inc.
100
%
 
Modular Data, Inc.
Delaware
Global Payment Systems LLC
100
%
 
NDC Holdings (UK) Ltd.
Georgia
Global Payments Inc.
100
%
 
NDPS Holdings, Inc.
Delaware
Global Payments Direct, Inc.
100
%
 
OOO UCS-Terminal
Russian Federation
United Card Service Private Company
99
%
 
     - OOO UCS-Terminal
 
Global Payments Acquisition Corporation 4 Sarl
1
%
 
United Card Service Private Company
Russian Federation
Global Payments Acquisition Corporation 4 Sarl
100
%
 
United Europhil UK, Ltd.
United Kingdom
DolEx Europe, S.L.
100
%
 
United Europhil, S.A.
Spain
DolEx Europe, S.L.
100
%
 





Schedule 7.01




SCHEDULE 7.01


EXISTING INDEBTEDNESS




1.
Facility letter among Global Payments Asia-Pacific (Shanghai) Limited, as
Borrower, Global Payments Inc., as Guarantor, and HSBC Bank (China) Company
Limited, Shanghai Branch, as Lender, dated as of July 16, 2007, as amended from
time to time.

2.
Facility letter among Global Payments Asia-Pacific Lanka (Private) Limited, as
Borrower, and HSBC Limited, as Lender, dated as of July 13, 2006, as amended
from time to time.    

3.
Notes assumed with the purchase of UCS among UCS Terminal, as Borrower, and
Rosbank, as Lender, dated in a series of loan agreements dated beginning as of
June 29, 2005 through October 14, 2008.

Schedule 7.02
SCHEDULE 7.02


EXISTING LIENS


None.




SCHEDULE 7.08


EXISTING RESTRICTIONS
1.
Restrictions under Settlement Facilities or any surety bonds incurred in the
ordinary course of business.









SCHEDULE 11.02


ADMINISTRATIVE AGENT'S OFFICE;
CERTAIN ADDRESSES FOR NOTICES


BORROWERS:


Global Payments Inc.
Attention: Legal Department
10 Glenlake Parkway, NE
Atlanta, Georgia 30328-3473
Telephone: (770) 829-8640
Telecopier: (770) 829-8265
Electronic Mail: suellyn.tornay@globalpay.com
Website: www.globalpaymentsinc.com
U.S. Taxpayer Identification Number: 582567903


Global Payments U.K. Ltd
c/o Global Payments Inc.
Attention: Legal Department
10 Glenlake Parkway, NE
Atlanta, Georgia 30328-3473
Telephone: (770) 829-8640
Telecopier: (770) 829-8265
Electronic Mail: suellyn.tornay@globalpay.com
Website: www.globalpaymentsinc.com
Companies House Number: 6588689


ADMINISTRATIVE AGENT:


For borrowing, conversions, continuations and payments:


Bank of America, N.A.
One Independence Center
101 N. Tryon St.
Mail Code: NC1-001-04-39
Charlotte, NC 28255-0001
Attention: Sandra McEachern, Credit Services Representative
Telephone: 980-388-1524
Telecopier: 704-409-0857
Electronic Mail: sandra.a.mceachern@bankofamerica.com 


For Wires:


(for payments in U.S. Dollars - USD)


Pay to:    Bank of America, N.A.
New York, NY
ABA # 026009593
Account No. 1366212250600
Attn: Corporate Credit Services
Ref: Global Payments Inc.


(for payments in Pounds Sterling - GBP):


Pay to:     Bank of America London (Swift BOFAGB22)
Sort Code - 16 50 50
For Credit:
A/C 10985680 (/BAN - GB07BOFA16505010985680)
A/c name: Banc of America Securities (Swift BOFAGB2U)
REF: 049/Global Payments UK


For other notices as Administrative Agent, including financial reporting
requirements, bank group communications, etc.:


Bank of America, N.A.
231 S. LaSalle St.,
Mail Code: IL1-231-10-41
Chicago, IL 60604
Attention: Roberto O. Salazar, Agency Management Officer
Telephone: 312-828-3185
Telecopier: 877-207-2382
Electronic Mail: roberto.o.salazar@bankofamerica.com
 






